 576 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwin County Trucking, Inc. and Local 478, Interna- ings,2and conclusions3of the Administrative Lawtional Brotherhood of Teamsters, Chauffeurs, Judge.Warehousemen, and Helpers of America andLocal 1964, International Longshoremen's Asso- ORDERciation, AFL-CIO. Cases 22-CA-9984, 22-CA-10185, and 22-RC-8201 Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-December 8, 1981 lations Board hereby orders that the Respondent,Twin County Trucking, Inc., Neptune and TintonDECISION AND ORDERp Falls, New Jersey, its officers, agents, successors,BY MEMBERS FANNING, JENKINS, AND and assigns, shall:ZIMMERMAN 1. Cease and desist from:(a) Coercively interrogating employees concern-On May 19, 1981, Administrative Law Judge ing their union activities and the union activities ofWalter H. Maloney, Jr., issued the attached Deci- other employees.sion in this proceeding. Thereafter, Respondent(b) Threatening to castrate employees becausefiled exceptions and a supporting brief, and the tnthey have engaged in union activities.General Counsel filed a brief in response to Re- e e eng i ion actispondent's exceptions. (c) Offering promotions, wage increases, andspondent's.exceptios. .other benefits to employees in order to defeat aPursuant to the provisions of Section 3(b) of the other benefts to employees in order to defeat aNational Labor Relations Act, as amended, the Na- uon organzing drive.tional Labor Relations Board has delegated its au- (d) Tllng employees that their union activitiesthority in this proceeding to a three-member panel. are acts of futilityThe Board has considered the record and the at- e) Telling striking employees that they wouldtached Decision in light of the exceptions and never be hired again.briefs' and has decided to affirm the rulings, find- (f) Urging employees to select as their bargainingagent a labor organization other than the one they'In its post-hearing brief, Respondent alleges that the Administrative have selected and telling them that the only unionLaw Judge exhibited bias and prejudice against it, and on this ground which the Company would recognize is one whichmoved for a rehearing of this case before a different administrative lawjudge. Respondent contests the Administrative Law Judge's credibility met company approval.resolutions, contending that he uniformly credited the testimony of the (g) Threatening to discharge employees, closeGeneral Counsel's witnesses and discredited the testimony of its wit-nesses. It is the Board's established policy not to overrule an administra- the plant, or merge the business with another com-tive law judge's resolutions with respect to credibility unless the clear pany if employees selected a union as their bargain-preponderance of all of the relevant evidence convinces us that the reso-lutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544 g agent.(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings. Nor do we find Case 22-CA-9984 have been withdrawn by the General Counsel. There-merit in Respondent's contention that, because the Administrative Law fore, this motion is also denied.Judge generally discredited Respondent's witnesses and credited the Gen- 2 In the second paragraph of the portion of his Decision entitled "Theeral Counsel's witnesses, his credibility resolutions are erroneous or at- Unfair Labor Practices Alleged," the Administrative Law Judge statedtended by bias or prejudice. N.L.R.B. v. Pittsburgh Steamship Company, that, by April 1, 1980, union adherents had collected 21 signed authoriza-337 U.S. 656 (1949). Respondent further alleges that the Administrative tion cards. In fact, as noted in fn. 7 of his Decision, the Union had col-Law Judge demonstrated bias when in an off-the-record discussion at the lected 22 signed cards by this time. We hereby correct this inadvertenthearing, prior to Respondent's presentation of its evidence, the Adminis- error.trative Law Judge expressed his opinion as to the ultimate merits of the I The Administrative Law Judge dated the bargaining order April I,case. However, Respondent did not object on the record to the alleged 1980, based on his finding that Respondent's unlawful conduct began ondiscussion, and did not comply with our procedures for requesting dis- or about that date and the Union had attained signed authorization cardsqualification of an administrative law judge. Sec. 102.37, Rules and Regu- from a majority of Respondent's employees by then. The record indi-lations of the National Labor Relations Board, Series 8, as amended. See cates, however, that Respondent had collected 21 authorization cards, aSanford Home for Adults, 253 NLRB 1132, fn. I (1981). Respondent's majority of the 40-employee unit, by March 31, and had previously de-motion is denied accordingly. manded recognition. Accordingly, we find that Respondent's obligationRespondent further moves to reopen the hearing to admit additional to bargain with the Union dates from March 31, 1980. See Hasbro Indus-exhibits. Respondent seeks to introduce an affidavit of Respondent's tries, Inc., 254 NLRB 587 (1981); Cas Walker's Cash Stores, Inc., 249owner, Joseph Lee, and letters written by Respondent's attorney, which NLRB 316, fn. 3 (1980), and cases cited therein; Frederick's Foodland,Respondent claims demonstrate that Respondent agreed to reinstate the Inc., d/b/a Bucyrus Foodland North and Bucyrus Foodland South, 247unfair labor practice strikers. However, these proposed exhibits all post- NLRB 284 (1980).date the hearing and are relevant only as to the amount of backpay due The Administrative Law Judge found that Joseph Lee's April 8, 1980,the discriminatees. Since this issue is to be decided at the compliance agreement with Union Business Agent John Senick to schedule a negotia-stage of these proceedings, we hereby deny this motion. tion session for the next week constituted de facto recognition of theAdditionally, Respondent moves to strike the Administrative Law Union. This finding is unnecessary in light of the fact that Respondent'sJudge's finding that Respondent violated Sec. 8(aX3) of the Act. Re- bargaining obligation commenced on March 31, 1980.spondent contends that the General Counsel has withdrawn these charges We have substituted the Order below in lieu of the Order provided byand therefore the Administrative Law Judge lacked jurisdiction to make the Administrative Law Judge in order to correct certain inadvertentthese findings. However, the record indicates that the 8(aX3) violations errors and to conform to the remedy recommended by the Administra-found by the Administrative Law Judge were charged in Case 22-CA- tive Law Judge. Member Zimmerman finds no practical difference in this10185, and these charges were never withdrawn. Only certain charges in case between a bargaining order dated March 31 and one dated April 1.259 NLRB No. 78576 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwin County Trucking, Inc. and Local 478, Interna- ings,2and conclusions' of the Administrative Lawtional Brotherhood of Teamsters, Chauffeurs, Judge.Warehousemen, and Helpers of America andLocal 1964, International Longshoremen's Asso- ORDERciation, AFL-CIO. Cases 22-CA-9984, 22-CA-10185, and 22-RC-8201 Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-December 8, 1981 lations Board hereby orders that the Respondent,DECISION AND ORDER TwinCounty Trucking, Inc., Neptune and TintonFalls, New Jersey, its officers, agents, successors,BY MEMBERS FANNING, JENKINS, AND andassigns, shall:ZIMMERMAN 1. Cease and desist from:(a) Coercively interrogating employees concern-On May 19, 1981, Administrative Law Judge ing their union activities and the union activities ofWalter H. Maloney, Jr., issued the attached Deci- other employees.sion in this proceeding. Thereafter, Respondent (b) Trt c e becausefiled exceptions and a supporting brief, and the te h reaen in uo a ctra t ieseGeneral Counsel filed a brief in response to Re- hav eng p no union a ge itresaspondent's exceptions. o OfferlngPromotions, wage increasesa andPursuant to the provisions of Section 3(b) of the otherbenefltstoemployees in order to defeat aNational Labor Relations Act, as amended, the Na- unlonorganTzlngdrlvee t t utional Labor Relations Board has delegated its au- TellmS employees that their union activitiesthority in this proceeding to a three-member panel. areactsoifutility.The Board has considered the record and the at- e) Telling striking employees that they wouldtached Decision in light of the exceptions and neverbehiredagain.briefs' and has decided to affirm the rulings, find- (f) Urging employees to select as their bargainingagent a labor organization other than the one they'In its post-hearing brief, Respondent alleges that the Administrative have Selected and telling them that the Only UnionLaw Judge exhibited bias and prejudice against it, and on this ground which the Company would recognize is One whichmoved for a rehearing of this case before a different administrative lawjudge. Respondent contests the Administrative Law Judge's credibility met Company approval.resolutions, contending that he uniformly credited the testimony of the (g) Threatening to discharge employees, closeGeneral Counsel's witnesses and discredited the testimony of its wit-nesses. It is the Board's established policy not to overrule an administra- the plant, Or merge the business with another com-tive law judge's resolutions with respect to credibility unless the clear pany if employees Selected a union as their bargain-preponderance of all of the relevant evidence convinces us that the reso- , agentlutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544 "g agent.(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings. Nor do we find Case 22-CA-9984 have been withdrawn by the General Counsel. There-merit in Respondent's contention that, because the Administrative Law fore, this motion is also denied.Judge generally discredited Respondent's witnesses and credited the Gen- 2In the second paragraph of the portion of his Decision entitled "Theeral Counsel's witnesses, his credibility resolutions are erroneous or at- Unfair Labor Practices Alleged," the Administrative Law Judge statedtended by bias or prejudice. N.L.R.B. v. Pittsburgh Steamship Company, that, by April 1, 1980, union adherents had collected 21 signed authoriza-337 U.S. 656 (1949). Respondent further alleges that the Administrative tion cards. In fact, as noted in fn. 7 of his Decision, the Union had col-Law Judge demonstrated bias when in an off-the-record discussion at the lected 22 signed cards by this time. We hereby correct this inadvertenthearing, prior to Respondent's presentation of its evidence, the Adminis- error.trative Law Judge expressed his opinion as to the ultimate merits of the I The Administrative Law Judge dated the bargaining order April I,case. However, Respondent did not object on the record to the alleged 1980, based on his finding that Respondent's unlawful conduct began ondiscussion, and did not comply with our procedures for requesting dis- or about that date and the Union had attained signed authorization cardsqualification of an administrative law judge. Sec. 102.37, Rules and Regu- from a majority of Respondent's employees by then. The record indi-lations of the National Labor Relations Board. Series 8, as amended. See cates, however, that Respondent had collected 21 authorization cards, aSanford Home for Adults, 253 NLRB 1132, fn. 1 (1981). Respondent's majority of the 40-employee unit, by March 31, and had previously de-motion is denied accordingly,.manded recognition. Accordingly, we find that Respondent's obligationRespondent further moves to reopen the hearing to admit additional to bargain with the Union dates from March 31, 1980. See Hasbro Indus-exhibits. Respondent seeks to introduce an affidavit of Respondent's tries. Inc., 254 NLRB 587 (1981); Cas Walker's Cash Stores, Inc., 249owner, Joseph Lee, and letters written by Respondent's attorney, which NLRB 316, fn. 3 (1980), and cases cited therein; Frederick's Foodland,Respondent claims demonstrate that Respondent agreed to reinstate the Inc., d/b/a Bucyrus Foodland North and Bucyrus Foodland South, 247unfair labor practice strikers. However, these proposed exhibits all post- NLRB 284 (1980).date the hearing and are relevant only as to the amount of backpay due The Administrative Law Judge found that Joseph Lee's April 8, 1980,the discriminatees. Since this issue is to be decided at the compliance agreement with Union Business Agent John Senick to schedule a negotia-stage of these proceedings, we hereby deny this motion,.tion session for the next week constituted de facto recognition of theAdditionally, Respondent moves to strike the Administrative Law Union. This finding is unnecessary in light of the fact that Respondent'sJudge's finding that Respondent violated Sec. 8(aX3) of the Act. Re- bargaining obligation commenced on March 31, 1980.spondent contends that the General Counsel has withdrawn these charges We have substituted the Order below in lieu of the Order provided byand therefore the Administrative Law Judge lacked jurisdiction to make the Administrative Law Judge in order to correct certain inadvertentthese findings. However, the record indicates that the 8(aX3) violations errors and to conform to the remedy recommended by the Administra-found by the Administrative Law Judge were charged in Case 22-CA- tive Law Judge. Member Zimmerman finds no practical difference in this10185, and these charges were never withdrawn. Only certain charges in case between a bargaining order dated March 31 and one dated April 1.259 NLRB No. 78576 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwin County Trucking, Inc. and Local 478, Interna- ings,2and conclusions' of the Administrative Lawtional Brotherhood of Teamsters, Chauffeurs, Judge.Warehousemen, and Helpers of America andLocal 1964, International Longshoremen's Asso- ORDERciation, AFL-CIO. Cases 22-CA-9984, 22-CA-10185, and 22-RC-8201 Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-December 8, 1981 lations Board hereby orders that the Respondent,DECISION AND ORDER TwinCounty Trucking, Inc., Neptune and TintonFalls, New Jersey, its officers, agents, successors,BY MEMBERS FANNING, JENKINS, AND and assigns, shall:ZIMMERMAN 1. Cease and desist from:(a) Coercively interrogating employees concern-On May 19, 1981, Administrative Law Judge ing their union activities and the union activities ofWalter H. Maloney, Jr., issued the attached Deci- other employees.sion in this proceeding. Thereafter, Respondent (b) Trt c e becausefiled exceptions and a supporting brief, and the te h reaen in uo a ctra t ieseGeneral Counsel filed a brief in response to Re- hav eng p no union a ge itresaspondent's exceptions. o OfferlngPromotions, wage increasesa andPursuant to the provisions of Section 3(b) of the otherbenefltstoemployees in order to defeat aNational Labor Relations Act, as amended, the Na- unlonorganTzlngdrlvee t t utional Labor Relations Board has delegated its au- TellmS employees that their union activitiesthority in this proceeding to a three-member panel. areacts of futility.The Board has considered the record and the at- e) Telling striking employees that they wouldtached Decision in light of the exceptions and neverbehiredagain.briefs' and has decided to affirm the rulings, find- (f) Urging employees to select as their bargainingagent a labor organization other than the one they'In its post-hearing brief, Respondent alleges that the Administrative have Selected and telling them that the Only UnionLaw Judge exhibited bias and prejudice against it, and on this ground which the Company would recognize is One whichmoved for a rehearing of this case before a different administrative lawjudge. Respondent contests the Administrative Law Judge's credibility met Company approval.resolutions, contending that he uniformly credited the testimony of the (g) Threatening to discharge employees, closeGeneral Counsel's witnesses and discredited the testimony of its wit-nesses. It is the Board's established policy not to overrule an administra- the plant, Or merge the business with another com-tive law judge's resolutions with respect to credibility unless the clear pany if employees Selected a union as their bargain-preponderance of all of the relevant evidence convinces us that the reso- , agentlutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544 "g agent.(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings. Nor do we find Case 22-CA-9984 have been withdrawn by the General Counsel. There-merit in Respondent's contention that, because the Administrative Law fore, this motion is also denied.Judge generally discredited Respondent's witnesses and credited the Gen- 2In the second paragraph of the portion of his Decision entitled "Theeral Counsel's witnesses, his credibility resolutions are erroneous or at- Unfair Labor Practices Alleged," the Administrative Law Judge statedtended by bias or prejudice. N.L.R.B. v. Pittsburgh Steamship Company, that, by April 1, 1980, union adherents had collected 21 signed authoriza-337 U.S. 656 (1949). Respondent further alleges that the Administrative tion cards. In fact, as noted in fn. 7 of his Decision, the Union had col-Law Judge demonstrated bias when in an off-the-record discussion at the lected 22 signed cards by this time. We hereby correct this inadvertenthearing, prior to Respondent's presentation of its evidence, the Adminis- error.trative Law Judge expressed his opinion as to the ultimate merits of the I The Administrative Law Judge dated the bargaining order April I,case. However, Respondent did not object on the record to the alleged 1980, based on his finding that Respondent's unlawful conduct began ondiscussion, and did not comply with our procedures for requesting dis- or about that date and the Union had attained signed authorization cardsqualification of an administrative law judge. Sec. 102.37, Rules and Regu- from a majority of Respondent's employees by then. The record indi-lations of the National Labor Relations Board. Series 8, as amended. See cates, however, that Respondent had collected 21 authorization cards, aSanford Home for Adults, 253 NLRB 1132, fn. 1 (1981). Respondent's majority of the 40-employee unit, by March 31, and had previously de-motion is denied accordingly,.manded recognition. Accordingly, we find that Respondent's obligationRespondent further moves to reopen the hearing to admit additional to bargain with the Union dates from March 31, 1980. See Hasbro Indus-exhibits. Respondent seeks to introduce an affidavit of Respondent's tries. Inc., 254 NLRB 587 (1981); Cas Walker's Cash Stores, Inc., 249owner, Joseph Lee, and letters written by Respondent's attorney, which NLRB 316, fn. 3 (1980), and cases cited therein; Frederick's Foodland,Respondent claims demonstrate that Respondent agreed to reinstate the Inc., d/b/a Bucyrus Foodland North and Bucyrus Foodland South, 247unfair labor practice strikers. However, these proposed exhibits all post- NLRB 284 (1980).date the hearing and are relevant only as to the amount of backpay due The Administrative Law Judge found that Joseph Lee's April 8, 1980,the discriminatees. Since this issue is to be decided at the compliance agreement with Union Business Agent John Senick to schedule a negotia-stage of these proceedings, we hereby deny this motion,.tion session for the next week constituted de facto recognition of theAdditionally, Respondent moves to strike the Administrative Law Union. This finding is unnecessary in light of the fact that Respondent'sJudge's finding that Respondent violated Sec. 8(aX3) of the Act. Re- bargaining obligation commenced on March 31, 1980.spondent contends that the General Counsel has withdrawn these charges We have substituted the Order below in lieu of the Order provided byand therefore the Administrative Law Judge lacked jurisdiction to make the Administrative Law Judge in order to correct certain inadvertentthese findings. However, the record indicates that the 8(aX3) violations errors and to conform to the remedy recommended by the Administra-found by the Administrative Law Judge were charged in Case 22-CA- tive Law Judge. Member Zimmerman finds no practical difference in this10185, and these charges were never withdrawn. Only certain charges in case between a bargaining order dated March 31 and one dated April 1.259 NLRB No. 78576 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwin County Trucking, Inc. and Local 478, Interna- ings,2and conclusions' of the Administrative Lawtional Brotherhood of Teamsters, Chauffeurs, Judge.Warehousemen, and Helpers of America andLocal 1964, International Longshoremen's Asso- ORDERciation, AFL-CIO. Cases 22-CA-9984, 22-CA-10185, and 22-RC-8201 Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-December 8, 1981 lations Board hereby orders that the Respondent,DECISION AND ORDER TwinCounty Trucking, Inc., Neptune and TintonFalls, New Jersey, its officers, agents, successors,BY MEMBERS FANNING, JENKINS, AND and assigns, shall:ZIMMERMAN 1. Cease and desist from:(a) Coercively interrogating employees concern-On May 19, 1981, Administrative Law Judge ing their union activities and the union activities ofWalter H. Maloney, Jr., issued the attached Deci- other employees.sion in this proceeding. Thereafter, Respondent (b) Trt c e becausefiled exceptions and a supporting brief, and the te h reaen in uo a ctra t ieseGeneral Counsel filed a brief in response to Re- hav eng p no union a ge itresaspondent's exceptions. o OfferlngPromotions, wage increasesa andPursuant to the provisions of Section 3(b) of the otherbenefltstoemployees in order to defeat aNational Labor Relations Act, as amended, the Na- unlonorganTzlngdrlvee t t utional Labor Relations Board has delegated its au- TellmS employees that their union activitiesthority in this proceeding to a three-member panel. areacts of futility.The Board has considered the record and the at- e) Telling striking employees that they wouldtached Decision in light of the exceptions and neverbehiredagain.briefs' and has decided to affirm the rulings, find- (f) Urging employees to select as their bargainingagent a labor organization other than the one they'In its post-hearing brief, Respondent alleges that the Administrative have Selected and telling them that the Only UnionLaw Judge exhibited bias and prejudice against it, and on this ground which the Company would recognize is One whichmoved for a rehearing of this case before a different administrative lawjudge. Respondent contests the Administrative Law Judge's credibility met Company approval.resolutions, contending that he uniformly credited the testimony of the (g) Threatening to discharge employees, closeGeneral Counsel's witnesses and discredited the testimony of its wit-nesses. It is the Board's established policy not to overrule an administra- the plant, Or merge the business with another com-tive law judge's resolutions with respect to credibility unless the clear pany if employees Selected a union as their bargain-preponderance of all of the relevant evidence convinces us that the reso- , agentlutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544 "g agent.(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings. Nor do we find Case 22-CA-9984 have been withdrawn by the General Counsel. There-merit in Respondent's contention that, because the Administrative Law fore, this motion is also denied.Judge generally discredited Respondent's witnesses and credited the Gen- 2In the second paragraph of the portion of his Decision entitled "Theeral Counsel's witnesses, his credibility resolutions are erroneous or at- Unfair Labor Practices Alleged," the Administrative Law Judge statedtended by bias or prejudice. N.L.R.B. v. Pittsburgh Steamship Company, that, by April 1, 1980, union adherents had collected 21 signed authoriza-337 U.S. 656 (1949). Respondent further alleges that the Administrative tion cards. In fact, as noted in fn. 7 of his Decision, the Union had col-Law Judge demonstrated bias when in an off-the-record discussion at the lected 22 signed cards by this time. We hereby correct this inadvertenthearing, prior to Respondent's presentation of its evidence, the Adminis- error.trative Law Judge expressed his opinion as to the ultimate merits of the I The Administrative Law Judge dated the bargaining order April I,case. However, Respondent did not object on the record to the alleged 1980, based on his finding that Respondent's unlawful conduct began ondiscussion, and did not comply with our procedures for requesting dis- or about that date and the Union had attained signed authorization cardsqualification of an administrative law judge. Sec. 102.37, Rules and Regu- from a majority of Respondent's employees by then. The record indi-lations of the National Labor Relations Board. Series 8, as amended. See cates, however, that Respondent had collected 21 authorization cards, aSanford Home for Adults, 253 NLRB 1132, fn. 1 (1981). Respondent's majority of the 40-employee unit, by March 31, and had previously de-motion is denied accordingly,.manded recognition. Accordingly, we find that Respondent's obligationRespondent further moves to reopen the hearing to admit additional to bargain with the Union dates from March 31, 1980. See Hasbro Indus-exhibits. Respondent seeks to introduce an affidavit of Respondent's tries. Inc., 254 NLRB 587 (1981); Cas Walker's Cash Stores, Inc., 249owner, Joseph Lee, and letters written by Respondent's attorney, which NLRB 316, fn. 3 (1980), and cases cited therein; Frederick's Foodland,Respondent claims demonstrate that Respondent agreed to reinstate the Inc., d/b/a Bucyrus Foodland North and Bucyrus Foodland South, 247unfair labor practice strikers. However, these proposed exhibits all post- NLRB 284 (1980).date the hearing and are relevant only as to the amount of backpay due The Administrative Law Judge found that Joseph Lee's April 8, 1980,the discriminatees. Since this issue is to be decided at the compliance agreement with Union Business Agent John Senick to schedule a negotia-stage of these proceedings, we hereby deny this motion,.tion session for the next week constituted de facto recognition of theAdditionally, Respondent moves to strike the Administrative Law Union. This finding is unnecessary in light of the fact that Respondent'sJudge's finding that Respondent violated Sec. 8(aX3) of the Act. Re- bargaining obligation commenced on March 31, 1980.spondent contends that the General Counsel has withdrawn these charges We have substituted the Order below in lieu of the Order provided byand therefore the Administrative Law Judge lacked jurisdiction to make the Administrative Law Judge in order to correct certain inadvertentthese findings. However, the record indicates that the 8(aX3) violations errors and to conform to the remedy recommended by the Administra-found by the Administrative Law Judge were charged in Case 22-CA- tive Law Judge. Member Zimmerman finds no practical difference in this10185, and these charges were never withdrawn. Only certain charges in case between a bargaining order dated March 31 and one dated April 1.259 NLRB No. 78576 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwin County Trucking, Inc. and Local 478, Interna- ings,2and conclusions' of the Administrative Lawtional Brotherhood of Teamsters, Chauffeurs, Judge.Warehousemen, and Helpers of America andLocal 1964, International Longshoremen's Asso- ORDERciation, AFL-CIO. Cases 22-CA-9984, 22-CA-10185, and 22-RC-8201 Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-December 8, 1981 lations Board hereby orders that the Respondent,DECISION AND ORDER TwinCounty Trucking, Inc., Neptune and TintonFalls, New Jersey, its officers, agents, successors,BY MEMBERS FANNING, JENKINS, AND and assigns, shall:ZIMMERMAN 1. Cease and desist from:(a) Coercively interrogating employees concern-On May 19, 1981, Administrative Law Judge ing their union activities and the union activities ofWalter H. Maloney, Jr., issued the attached Deci- other employees.sion in this proceeding. Thereafter, Respondent (b) Trt c e becausefiled exceptions and a supporting brief, and the te h reaen in uo a ctra t ieseGeneral Counsel filed a brief in response to Re- hav eng p no union a ge itresaspondent's exceptions. o OfferlngPromotions, wage increasesa andPursuant to the provisions of Section 3(b) of the otherbenefltstoemployees in order to defeat aNational Labor Relations Act, as amended, the Na- unlonorganTzlngdrlvee t t utional Labor Relations Board has delegated its au- TellmS employees that their union activitiesthority in this proceeding to a three-member panel. areacts of futility.The Board has considered the record and the at- e) Telling striking employees that they wouldtached Decision in light of the exceptions and neverbe hired again.briefs' and has decided to affirm the rulings, find- (f) Urging employees to select as their bargainingagent a labor organization other than the one they'In its post-hearing brief, Respondent alleges that the Administrative have Selected and telling them that the Only UnionLaw Judge exhibited bias and prejudice against it, and on this ground which the Company would recognize is One whichmoved for a rehearing of this case before a different administrative lawjudge. Respondent contests the Administrative Law Judge's credibility met Company approval.resolutions, contending that he uniformly credited the testimony of the (g) Threatening to discharge employees, closeGeneral Counsel's witnesses and discredited the testimony of its wit-nesses. It is the Board's established policy not to overrule an administra- the plant, Or merge the business with another com-tive law judge's resolutions with respect to credibility unless the clear pany if employees Selected a union as their bargain-preponderance of all of the relevant evidence convinces us that the reso- , agentlutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544 "g agent.(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings. Nor do we find Case 22-CA-9984 have been withdrawn by the General Counsel. There-merit in Respondent's contention that, because the Administrative Law fore, this motion is also denied.Judge generally discredited Respondent's witnesses and credited the Gen- 2In the second paragraph of the portion of his Decision entitled "Theeral Counsel's witnesses, his credibility resolutions are erroneous or at- Unfair Labor Practices Alleged," the Administrative Law Judge statedtended by bias or prejudice. N.L.R.B. v. Pittsburgh Steamship Company, that, by April 1, 1980, union adherents had collected 21 signed authoriza-337 U.S. 656 (1949). Respondent further alleges that the Administrative tion cards. In fact, as noted in fn. 7 of his Decision, the Union had col-Law Judge demonstrated bias when in an off-the-record discussion at the lected 22 signed cards by this time. We hereby correct this inadvertenthearing, prior to Respondent's presentation of its evidence, the Adminis- error.trative Law Judge expressed his opinion as to the ultimate merits of the I The Administrative Law Judge dated the bargaining order April I,case. However, Respondent did not object on the record to the alleged 1980, based on his finding that Respondent's unlawful conduct began ondiscussion, and did not comply with our procedures for requesting dis- or about that date and the Union had attained signed authorization cardsqualification of an administrative law judge. Sec. 102.37, Rules and Regu- from a majority of Respondent's employees by then. The record indi-lations of the National Labor Relations Board. Series 8, as amended. See cates, however, that Respondent had collected 21 authorization cards, aSanford Home for Adults, 253 NLRB 1132, fn. 1 (1981). Respondent's majority of the 40-employee unit, by March 31, and had previously de-motion is denied accordingly,.manded recognition. Accordingly, we find that Respondent's obligationRespondent further moves to reopen the hearing to admit additional to bargain with the Union dates from March 31, 1980. See Hasbro Indus-exhibits. Respondent seeks to introduce an affidavit of Respondent's tries. Inc., 254 NLRB 587 (1981); Cas Walker's Cash Stores, Inc., 249owner, Joseph Lee, and letters written by Respondent's attorney, which NLRB 316, fn. 3 (1980), and cases cited therein; Frederick's Foodland,Respondent claims demonstrate that Respondent agreed to reinstate the Inc., d/b/a Bucyrus Foodland North and Bucyrus Foodland South, 247unfair labor practice strikers. However, these proposed exhibits all post- NLRB 284 (1980).date the hearing and are relevant only as to the amount of backpay due The Administrative Law Judge found that Joseph Lee's April 8, 1980,the discriminatees. Since this issue is to be decided at the compliance agreement with Union Business Agent John Senick to schedule a negotia-stage of these proceedings, we hereby deny this motion,.tion session for the next week constituted de facto recognition of theAdditionally, Respondent moves to strike the Administrative Law Union. This finding is unnecessary in light of the fact that Respondent'sJudge's finding that Respondent violated Sec. 8(aX3) of the Act. Re- bargaining obligation commenced on March 31, 1980.spondent contends that the General Counsel has withdrawn these charges We have substituted the Order below in lieu of the Order provided byand therefore the Administrative Law Judge lacked jurisdiction to make the Administrative Law Judge in order to correct certain inadvertentthese findings. However, the record indicates that the 8(aX3) violations errors and to conform to the remedy recommended by the Administra-found by the Administrative Law Judge were charged in Case 22-CA- tive Law Judge. Member Zimmerman finds no practical difference in this10185, and these charges were never withdrawn. Only certain charges in case between a bargaining order dated March 31 and one dated April 1.259 NLRB No. 78576 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwin County Trucking, Inc. and Local 478, Interna- ings,2and conclusions' of the Administrative Lawtional Brotherhood of Teamsters, Chauffeurs, Judge.Warehousemen, and Helpers of America andLocal 1964, International Longshoremen's Asso- ORDERciation, AFL-CIO. Cases 22-CA-9984, 22-CA-10185, and 22-RC-8201 Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-December 8, 1981 lations Board hereby orders that the Respondent,DECISION AND ORDER TwinCounty Trucking, Inc., Neptune and TintonFalls, New Jersey, its officers, agents, successors,BY MEMBERS FANNING, JENKINS, AND and assigns, shall:ZIMMERMAN 1. Cease and desist from:(a) Coercively interrogating employees concern-On May 19, 1981, Administrative Law Judge ing their union activities and the union activities ofWalter H. Maloney, Jr., issued the attached Deci- other employees.sion in this proceeding. Thereafter, Respondent (b) Trt c e becausefiled exceptions and a supporting brief, and the te h reaen in uo a ctra t ieseGeneral Counsel filed a brief in response to Re- hav eng p no union a ge itresaspondent's exceptions. o OfferlngPromotions, wage increasesa andPursuant to the provisions of Section 3(b) of the otherbenefltstoemployees in order to defeat aNational Labor Relations Act, as amended, the Na- unlonorganTzlngdrlvee t t utional Labor Relations Board has delegated its au- TellmS employees that their union activitiesthority in this proceeding to a three-member panel. areacts of futility.The Board has considered the record and the at- e) Telling striking employees that they wouldtached Decision in light of the exceptions and neverbe hired again.briefs' and has decided to affirm the rulings, find- (f) Urging employees to select as their bargainingagent a labor organization other than the one they'In its post-hearing brief, Respondent alleges that the Administrative have Selected and telling them that the Only UnionLaw Judge exhibited bias and prejudice against it, and on this ground which the Company would recognize is One whichmoved for a rehearing of this case before a different administrative lawjudge. Respondent contests the Administrative Law Judge's credibility met Company approval.resolutions, contending that he uniformly credited the testimony of the (g) Threatening to discharge employees, closeGeneral Counsel's witnesses and discredited the testimony of its wit-nesses. It is the Board's established policy not to overrule an administra- the plant, Or merge the business with another com-tive law judge's resolutions with respect to credibility unless the clear pany if employees Selected a union as their bargain-preponderance of all of the relevant evidence convinces us that the reso- , agentlutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544 "g agent.(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings. Nor do we find Case 22-CA-9984 have been withdrawn by the General Counsel. There-merit in Respondent's contention that, because the Administrative Law fore, this motion is also denied.Judge generally discredited Respondent's witnesses and credited the Gen- 2In the second paragraph of the portion of his Decision entitled "Theeral Counsel's witnesses, his credibility resolutions are erroneous or at- Unfair Labor Practices Alleged," the Administrative Law Judge statedtended by bias or prejudice. N.L.R.B. v. Pittsburgh Steamship Company, that, by April 1, 1980, union adherents had collected 21 signed authoriza-337 U.S. 656 (1949). Respondent further alleges that the Administrative tion cards. In fact, as noted in fn. 7 of his Decision, the Union had col-Law Judge demonstrated bias when in an off-the-record discussion at the lected 22 signed cards by this time. We hereby correct this inadvertenthearing, prior to Respondent's presentation of its evidence, the Adminis- error.trative Law Judge expressed his opinion as to the ultimate merits of the I The Administrative Law Judge dated the bargaining order April I,case. However, Respondent did not object on the record to the alleged 1980, based on his finding that Respondent's unlawful conduct began ondiscussion, and did not comply with our procedures for requesting dis- or about that date and the Union had attained signed authorization cardsqualification of an administrative law judge. Sec. 102.37, Rules and Regu- from a majority of Respondent's employees by then. The record indi-lations of the National Labor Relations Board. Series 8, as amended. See cates, however, that Respondent had collected 21 authorization cards, aSanford Home for Adults, 253 NLRB 1132, fn. 1 (1981). Respondent's majority of the 40-employee unit, by March 31, and had previously de-motion is denied accordingly,.manded recognition. Accordingly, we find that Respondent's obligationRespondent further moves to reopen the hearing to admit additional to bargain with the Union dates from March 31, 1980. See Hasbro Indus-exhibits. Respondent seeks to introduce an affidavit of Respondent's tries. Inc., 254 NLRB 587 (1981); Cas Walker's Cash Stores, Inc., 249owner, Joseph Lee, and letters written by Respondent's attorney, which NLRB 316, fn. 3 (1980), and cases cited therein; Frederick's Foodland,Respondent claims demonstrate that Respondent agreed to reinstate the Inc., d/b/a Bucyrus Foodland North and Bucyrus Foodland South, 247unfair labor practice strikers. However, these proposed exhibits all post- NLRB 284 (1980).date the hearing and are relevant only as to the amount of backpay due The Administrative Law Judge found that Joseph Lee's April 8, 1980,the discriminatees. Since this issue is to be decided at the compliance agreement with Union Business Agent John Senick to schedule a negotia-stage of these proceedings, we hereby deny this motion,.tion session for the next week constituted de facto recognition of theAdditionally, Respondent moves to strike the Administrative Law Union. This finding is unnecessary in light of the fact that Respondent'sJudge's finding that Respondent violated Sec. 8(aX3) of the Act. Re- bargaining obligation commenced on March 31, 1980.spondent contends that the General Counsel has withdrawn these charges We have substituted the Order below in lieu of the Order provided byand therefore the Administrative Law Judge lacked jurisdiction to make the Administrative Law Judge in order to correct certain inadvertentthese findings. However, the record indicates that the 8(aX3) violations errors and to conform to the remedy recommended by the Administra-found by the Administrative Law Judge were charged in Case 22-CA- tive Law Judge. Member Zimmerman finds no practical difference in this10185, and these charges were never withdrawn. Only certain charges in case between a bargaining order dated March 31 and one dated April 1.259 NLRB No. 78 TWIN COUNTY TRUCKING 577(h) Granting employees wage increases in order nor full and immediate reinstatement to theirto defeat a union organizing drive and unilaterally former positions of employment, or, if those jobsestablishing wage increases and changes in working no longer exist, to substantially equivalent positionsconditions without first bargaining in good faith of employment, without prejudice to their senioritywith the unit bargaining agent concerning such or other rights and privileges they previously en-changes; provided that nothing herein shall be con- joyed, and make them whole for any loss of pay orstrued to require the Respondent to rescind any in- benefits which they have suffered by reason of thecrease in wages or benefits which it has heretofore discrimination found herein, with interest, in thegranted. manner described in the section of the Administra-(i) Refusing to reinstate unfair labor practice tive Law Judge's Decision entitled "Remedy."4strikers upon their unconditional request for rein- (c) Preserve and, upon request, make available tostatement. the Board or its agents, for examination and copy-(j) Discouraging membership in or activities on ing, all payroll records, social security payment re-behalf of Local 478, International Brotherhood of cords, timecards, personnel records and reports,Teamsters, Chauffeurs, Warehousemen, and Help- and all other records necessary to analyze theers of America, or any labor organization, by dis- amount of backpay due under the terms of thischarging employees, either before or after they Order.have gone on strike, or otherwise discriminating (d) Post at Respondent's places of business atagainst them in their hire or tenure. Neptune and Tinton Falls, New Jersey, copies of(k) Refusing to recognize and bargain collective- the attached notice marked "Appendix."5Copies ofly with the aforementioned labor organization as said notice, on forms provided by the Regional Di-the exclusive collective-bargaining representative rector for Region 22, after being duly signed byof all of Respondent's full-time and regular part- Respondent's representative, shall be posted imme-time truck drivers, platform workers and mechan- diately upon receipt thereof, and be maintained byics employed at the Respondent's Neptune and it for 60 consecutive days thereafter, in conspicu-Tinton Falls, New Jersey, terminals, exclusive of ous places, including all places where notices tooffice clerical employees, managerial employees, employees are customarily posted. Reasonable stepsprofessional employees, guards, and supervisors as shall be taken by Respondent to insure that said no-defined in the Act. tices are not altered, defaced, or covered by any(1) In any other manner interfering with, restrain- other material.ing, or coercing employees in the exercise of the (e) Notify the Regional Director for Region 22,rights guaranteed them by Section 7 of the Act. in writing, within 20 days from the date of this2. Take the following affirmative action designed Order, what steps Respondent has taken to complyto effectuate the purposes and policies of the Act: herewith.(a) Upon request, bargain with Local 478, Inter- IT IS FURTHER ORDERED that Case 22-RC-8201national Brotherhood of Teamsters, Chauffeurs, be, and it hereby is, severed from Cases 22-CA-Warehousemen, and Helpers of America, as the ex- 10185 and 22-CA-9984; that the election conduct-clusive collective-bargaining representative of all ed therein be, and it hereby is, set aside; and thatemployees in the bargaining unit described below, the petition therein be, and it hereby is, dismissed.with respect to rates of pay, wages, hours, andother terms and conditions of employment and, if Member Jenkins would compute interest on backpay in the manneran understanding is reached, embody such under- set forth in his partial dissenting opinion in Olympic Medical Corporation.standing in a signed agreement. The bargaining unit 250 NLRB 146(1980).sIn the event that this Order is enforced by a Judgment of a Unitedis: States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-All full-time and regular part-time truck driv- ant to a Judgment of the United States Court of Appeals Enforcing aners, platform workers, and mechanics em- Order of the National Labor Relations Board."ployed at Respondent's Neptune and TintonFalls, New Jersey, facilities, exclusive of all APPENDIXoffice clerical employees, managerial employ-ees, professional employees, guards, and super- NOTICE To EMPLOYEESvisors as defined in the Act. POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD(b) Offer Darren Brown, Kevin Brown, Anthony NATIONAL LABOR RELATIONS BOARDCoffero, Steven Cole, Daniel Florio, Joseph Fon- An Agency of the United States Governmenttana, Frank Harrington, Thomas Henville, JohnHewlitt, Joseph Hildebrandt, Stafford Hoffman, After a hearing at which all sides had an opportu-James La Pointe, Ray La Pointe, and Brian O'Con- nity to present evidence and state their positions,TWIN COUNTY TRUCKING 577(h) Granting employees wage increases in order nor full and immediate reinstatement to theirto defeat a union organizing drive and unilaterally former positions of employment, or, if those jobsestablishing wage increases and changes in working no longer exist, to substantially equivalent positionsconditions without first bargaining in good faith of employment, without prejudice to their senioritywith the unit bargaining agent concerning such or other rights and privileges they previously en-changes; provided that nothing herein shall be con- joyed, and make them whole for any loss of pay orstrued to require the Respondent to rescind any in- benefits which they have suffered by reason of thecrease in wages or benefits which it has heretofore discrimination found herein, with interest, in thegranted. manner described in the section of the Administra-(i) Refusing to reinstate unfair labor practice tive Law Judge's Decision entitled "Remedy."'strikers upon their unconditional request for rein- (c) Preserve and, upon request, make available tostatement. the Board or its agents, for examination and copy-(j) Discouraging membership in or activities on ing, all payroll records, social security payment re-behalf of Local 478, International Brotherhood of cords, timecards, personnel records and reports,Teamsters, Chauffeurs, Warehousemen, and Help- and all other records necessary to analyze theers of America, or any labor organization, by dis- amount of backpay due under the terms of thischarging employees, either before or after they Order.have gone on strike, or otherwise discriminating (d) post at Respondent's places of business atagainst them in their hire or tenure. Neptune and Tinton Falls, New Jersey, copies of(k) Refusing to recognize and bargain collective- the attached notice marked "Appendix."5Copies ofly with the aforementioned labor organization as said notice, on forms provided by the Regional Di-the exclusive collective-bargaining representative rector for Region 22, after being duly signed byof all of Respondent's full-time and regular part- Respondent's representative, shall be posted imme-time truck drivers, platform workers and mechan- diately upon receipt thereof, and be maintained byics employed at the Respondent's Neptune and it for 60 consecutive days thereafter, in conspicu-Tinton Falls, New Jersey, terminals, exclusive of ous places, including all places where notices tooffice clerical employees, managerial employees, employees are customarily posted. Reasonable stepsprofessional employees, guards, and supervisors as shall be taken by Respondent to insure that said no-defined in the Act. tices are not altered, defaced, or covered by any(1) In any other manner interfering with, restrain- other material.ing, or coercing employees in the exercise of the (e) Notify the Regional Director for Region 22,rights guaranteed them by Section 7 of the Act. in writing, within 20 days from the date of this2. Take the following affirmative action designed Order, what steps Respondent has taken to complyto effectuate the purposes and policies of the Act: herewith.(a) Upon request, bargain with Local 478, Inter- IT IS FURTHER ORDERED that Case 22-RC-8201national Brotherhood of Teamsters, Chauffeurs, be, and it hereby is, severed from Cases 22-CA-Warehousemen, and Helpers of America, as the ex- 10185 and 22-CA-9984; that the election conduct-elusive collective-bargaining representative of all ed therein be, and it hereby is, set aside; and thatemployeesm inthe bargaining unit described below, the petition therein be, and it hereby is, dismissed.with respect to rates of pay, wages, hours, andOther terms and Conditions Of employment and, if Member Jenkins would compute interest on backpay in the manneran Understanding is reached, embody such Under- set forth in his partial dissenting opinion in Olympic Medical Corporation,standing in a signed agreement. The bargaining unit 250NLRB1461980).-In the event that this Order is enforced by a Judgment of a Unitedis:States Court of Appeals, the words in the notice reading "Posted byAll fiull »,<«.<> anA re.,1», pa—,«»:»e t k l A * Order of the National Labor Relations Board" shall read "Posted Pursu-All full-time and regular part-time truck driv- ,ant to a Judgment of the United States Court of Appeals Enforcing aners, platform workers, and mechanics em- Order of the National Labor Relations Board."ployed at Respondent's Neptune and TintonFalls, New Jersey, facilities, exclusive of all APPENDIXoffice clerical employees, managerial employ-ees, professional employees, guards, and super- NOTICE To EMPLOYEESvisors as defined in the Act. POSTED BY ORDER OF THE(b) Offer Darren Brown, Kevin Brown, Anthony NATIONAL LABOR RELATIONS BOARDCoffero, Steven Cole, Daniel Florio, Joseph Fon- AnAgency oftheUnitedStates Governmenttana, Frank Harrington, Thomas Henville, JohnHewlitt, Joseph Hildebrandt, Stafford Hoffman,Aftera hearing at which all sides had an opportu-James La Pointe, Ray La Pointe, and Brian O'Con- nity topresent evidence and state their positions,TWIN COUNTY TRUCKING 577(h) Granting employees wage increases in order nor full and immediate reinstatement to theirto defeat a union organizing drive and unilaterally former positions of employment, or, if those jobsestablishing wage increases and changes in working no longer exist, to substantially equivalent positionsconditions without first bargaining in good faith of employment, without prejudice to their senioritywith the unit bargaining agent concerning such or other rights and privileges they previously en-changes; provided that nothing herein shall be con- joyed, and make them whole for any loss of pay orstrued to require the Respondent to rescind any in- benefits which they have suffered by reason of thecrease in wages or benefits which it has heretofore discrimination found herein, with interest, in thegranted. manner described in the section of the Administra-(i) Refusing to reinstate unfair labor practice tive Law Judge's Decision entitled "Remedy."'strikers upon their unconditional request for rein- (c) Preserve and, upon request, make available tostatement. the Board or its agents, for examination and copy-(j) Discouraging membership in or activities on ing, all payroll records, social security payment re-behalf of Local 478, International Brotherhood of cords, timecards, personnel records and reports,Teamsters, Chauffeurs, Warehousemen, and Help- and all other records necessary to analyze theers of America, or any labor organization, by dis- amount of backpay due under the terms of thischarging employees, either before or after they Order.have gone on strike, or otherwise discriminating (d) post at Respondent's places of business atagainst them in their hire or tenure. Neptune and Tinton Falls, New Jersey, copies of(k) Refusing to recognize and bargain collective- the attached notice marked "Appendix."5Copies ofly with the aforementioned labor organization as said notice, on forms provided by the Regional Di-the exclusive collective-bargaining representative rector for Region 22, after being duly signed byof all of Respondent's full-time and regular part- Respondent's representative, shall be posted imme-time truck drivers, platform workers and mechan- diately upon receipt thereof, and be maintained byics employed at the Respondent's Neptune and it for 60 consecutive days thereafter, in conspicu-Tinton Falls, New Jersey, terminals, exclusive of ous places, including all places where notices tooffice clerical employees, managerial employees, employees are customarily posted. Reasonable stepsprofessional employees, guards, and supervisors as shall be taken by Respondent to insure that said no-defined in the Act. tices are not altered, defaced, or covered by any(1) In any other manner interfering with, restrain- other material.ing, or coercing employees in the exercise of the (e) Notify the Regional Director for Region 22,rights guaranteed them by Section 7 of the Act. in writing, within 20 days from the date of this2. Take the following affirmative action designed Order, what steps Respondent has taken to complyto effectuate the purposes and policies of the Act: herewith.(a) Upon request, bargain with Local 478, Inter- IT IS FURTHER ORDERED that Case 22-RC-8201national Brotherhood of Teamsters, Chauffeurs, be, and it hereby is, severed from Cases 22-CA-Warehousemen, and Helpers of America, as the ex- 10185 and 22-CA-9984; that the election conduct-elusive collective-bargaining representative of all ed therein be, and it hereby is, set aside; and thatemployeesm inthe bargaining unit described below, the petition therein be, and it hereby is, dismissed.with respect to rates of pay, wages, hours, andOther terms and Conditions Of employment and, if Member Jenkins would compute interest on backpay in the manneran Understanding is reached, embody such Under- set forth in his partial dissenting opinion in Olympic Medical Corporation,standing in a signed agreement. The bargaining unit 250NLRB1461980).-In the event that this Order is enforced by a Judgment of a Unitedis:States Court of Appeals, the words in the notice reading "Posted byAll fiull »,<«.<> anA re.,1», pa—,«»:»e t k l A * Order of the National Labor Relations Board" shall read "Posted Pursu-All full-time and regular part-time truck driv- ,ant to a Judgment of the United States Court of Appeals Enforcing aners, platform workers, and mechanics em- Order of the National Labor Relations Board."ployed at Respondent's Neptune and TintonFalls, New Jersey, facilities, exclusive of all APPENDIXoffice clerical employees, managerial employ-ees, professional employees, guards, and super- NOTICE To EMPLOYEESvisors as defined in the Act. POSTED BY ORDER OF THE(b) Offer Darren Brown, Kevin Brown, Anthony NATIONAL LABOR RELATIONS BOARDCoffero, Steven Cole, Daniel Florio, Joseph Fon- AnAgency of the United States Governmenttana, Frank Harrington, Thomas Henville, JohnHewlitt, Joseph Hildebrandt, Stafford Hoffman,Afterahearing at which all sides had an opportu-James La Pointe, Ray La Pointe, and Brian O'Con- nity topresent evidence and state their positions,TWIN COUNTY TRUCKING 577(h) Granting employees wage increases in order nor full and immediate reinstatement to theirto defeat a union organizing drive and unilaterally former positions of employment, or, if those jobsestablishing wage increases and changes in working no longer exist, to substantially equivalent positionsconditions without first bargaining in good faith of employment, without prejudice to their senioritywith the unit bargaining agent concerning such or other rights and privileges they previously en-changes; provided that nothing herein shall be con- joyed, and make them whole for any loss of pay orstrued to require the Respondent to rescind any in- benefits which they have suffered by reason of thecrease in wages or benefits which it has heretofore discrimination found herein, with interest, in thegranted. manner described in the section of the Administra-(i) Refusing to reinstate unfair labor practice tive Law Judge's Decision entitled "Remedy."'strikers upon their unconditional request for rein- (c) Preserve and, upon request, make available tostatement. the Board or its agents, for examination and copy-(j) Discouraging membership in or activities on ing, all payroll records, social security payment re-behalf of Local 478, International Brotherhood of cords, timecards, personnel records and reports,Teamsters, Chauffeurs, Warehousemen, and Help- and all other records necessary to analyze theers of America, or any labor organization, by dis- amount of backpay due under the terms of thischarging employees, either before or after they Order.have gone on strike, or otherwise discriminating (d) post at Respondent's places of business atagainst them in their hire or tenure. Neptune and Tinton Falls, New Jersey, copies of(k) Refusing to recognize and bargain collective- the attached notice marked "Appendix."5Copies ofly with the aforementioned labor organization as said notice, on forms provided by the Regional Di-the exclusive collective-bargaining representative rector for Region 22, after being duly signed byof all of Respondent's full-time and regular part- Respondent's representative, shall be posted imme-time truck drivers, platform workers and mechan- diately upon receipt thereof, and be maintained byics employed at the Respondent's Neptune and it for 60 consecutive days thereafter, in conspicu-Tinton Falls, New Jersey, terminals, exclusive of ous places, including all places where notices tooffice clerical employees, managerial employees, employees are customarily posted. Reasonable stepsprofessional employees, guards, and supervisors as shall be taken by Respondent to insure that said no-defined in the Act. tices are not altered, defaced, or covered by any(1) In any other manner interfering with, restrain- other material.ing, or coercing employees in the exercise of the (e) Notify the Regional Director for Region 22,rights guaranteed them by Section 7 of the Act. in writing, within 20 days from the date of this2. Take the following affirmative action designed Order, what steps Respondent has taken to complyto effectuate the purposes and policies of the Act: herewith.(a) Upon request, bargain with Local 478, Inter- IT IS FURTHER ORDERED that Case 22-RC-8201national Brotherhood of Teamsters, Chauffeurs, be, and it hereby is, severed from Cases 22-CA-Warehousemen, and Helpers of America, as the ex- 10185 and 22-CA-9984; that the election conduct-elusive collective-bargaining representative of all ed therein be, and it hereby is, set aside; and thatemployeesm inthe bargaining unit described below, the petition therein be, and it hereby is, dismissed.with respect to rates of pay, wages, hours, andOther terms and Conditions Of employment and, if Member Jenkins would compute interest on backpay in the manneran Understanding is reached, embody such Under- set forth in his partial dissenting opinion in Olympic Medical Corporation,standing in a signed agreement. The bargaining unit 250NLRB1461980).-In the event that this Order is enforced by a Judgment of a Unitedis:States Court of Appeals, the words in the notice reading "Posted byAll fiull »,<«.<> anA re.,1», pa—,«»:»e t k l A * Order of the National Labor Relations Board" shall read "Posted Pursu-All full-time and regular part-time truck driv- ,ant to a Judgment of the United States Court of Appeals Enforcing aners, platform workers, and mechanics em- Order of the National Labor Relations Board."ployed at Respondent's Neptune and TintonFalls, New Jersey, facilities, exclusive of all APPENDIXoffice clerical employees, managerial employ-ees, professional employees, guards, and super- NOTICE To EMPLOYEESvisors as defined in the Act. POSTED BY ORDER OF THE(b) Offer Darren Brown, Kevin Brown, Anthony NATIONAL LABOR RELATIONS BOARDCoffero, Steven Cole, Daniel Florio, Joseph Fon- An Agency of the United States Governmenttana, Frank Harrington, Thomas Henville, JohnHewlitt, Joseph Hildebrandt, Stafford Hoffman,Aftera hearing at which all sides had an opportu-James La Pointe, Ray La Pointe, and Brian O'Con- nity topresent evidence and state their positions, 578 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe National Labor Relations Board found that we WE WILL NOT in any other manner interferehave violated the National Labor Relations Act, as with, restrain, or coerce employees in the exer-amended, and has ordered us to post this notice. cise of rights guaranteed to them by Section 7The Act gives employees the following rights:ofthe National Labor Relations Act.WE WILL recognize and, upon request, bar-To engage in self-organization gain collectively in good faith with Local 478,To form, join, or assist any union International Brotherhood of Teamsters,To bargain collectively through repre- Chauffeurs, Warehousemen, and Helpers ofsentatives of their own choice America, as the exclusive collective-bargainingTo engage in activities together for the representative of all employees in the bargain-purpose of collective bargaining or other ing unit described below with respect to ratesmutual aid or protection of pay, wages, hours, and other terms and con-To refrain from the exercise of any or all ditions of employment and, if an understandingsuch activities. is reached, embody such understanding in aE W L NT c y i e signed agreement. The bargaining unit is:WE WILL NOT coercively interrogate em-ployees concerning their union activities and All full-time and regular part-time truck-the union activities of other employees. drivers, platform workers, and mechanicsWE WILL NOT threaten to castrate employ- employed at our Neptune and Tinton Falls,ees because they have engaged in union activi- New Jersey, facilities, exclusive of officeties. clerical employees, managerial employees,WE WILL NOT offer our employees promo- professional employees, guards, and supervi-tions, wage increases, or other benefits in sors as defined in the Act.order to defeat a union organizing drive. WE WILL offer full and immediate reinstate-WE WILL NOT tell employees that their ment to Darren Brown, Kevin Brown, Antho-union activities are acts of futility. ny Coffero, Steven Cole, Daniel Florio,WE WILL NOT threaten to discharge employ- Joseph Fontana, Frank Harrington, Thomasees, to close the plant, or to merge the busi- Henville, John Hewlitt, Joseph Hildebrandt,ness with another company if employees select Stafford Hoffman, James La Pointe, Ray Laa union as their bargaining agent. Pointe, and Brian O'Connor, and WE WILLWE WILL NOT tell striking employees that make them whole for any loss of earnings theythey will never be hired again. may have suffered by reason of the discrimina-WE WILL NOT urge employees to select as tion practiced against them, with interest.their bargaining agent a labor organizationother than the one they have selected and tell TWIN COUNTY TRUCKING, INC.them that only a union having company ap-proval will be recognized.DECISIONWE WILL NOT grant employees a wage in- FINDINGS OF FACTcrease in order to defeat a union organizingdrive. STATEMENT OF THE CASEWE WILL NOT discharge employees, wheth- WALTER H. MALONEY, JR., Administrative Lawer or not they are on strike, or otherwise dis- Judge: This case came on for hearing before me incriminate against them in their hire or tenure, Newark, New Jersey, on a consolidated unfair laborin order to discourage their support of and ac- practice complaint,' issued by the Regional Director fortivities on behalf of Local 478, InternationalBrotherhood of Teamsters, Chauffeurs, Ware- 'The principal docket entries in this case are as follows:housemen, and Helpers of America or any Charge filed by Local 478, International Brotherhood of Teamsters,ousemen, Chauffeurs, Warehousemen, and Helpers of America (herein called Unionother labor organization. or Teamsters) in Case 22-CA-9984 against Respondent on May 19, 1980;WE WILL NOT unilaterally grant wage in- original consolidated complaint issued on July 30, 1980; Respondent'sanswer to original complaint filed on August 8, 1980 charged filed bycreases or make changes in working conditions the Union against Respondent in Case 22-CA-10185 on July 29, 1980;without first bargaining in good faith with first amended consolidated complaint issued on October 2, 1980; amendedLocal 478, International Brotherhood of answer filed on February 18, 1981; hearing held in Newark, New Jersey,on March II, 12, and 13, 1981; and briefs filed with me by the GeneralTeamsters, Chauffeurs, Warehousemen, and Counsel and Respondent on or before April 27, 1981.Helpers of America, as the exclusive collec- The principal docket entries in Case 22-RC-8201 are as follows:R itive-bargaining representative o f the employees Representation petition seeking an election in a unit of all full-time andtive-barga ng representative f the employees regular part-time drivers, platform workers, warehousemen, mechanics,in the bargaining unit described below. Continued578 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe National Labor Relations Board found that we WE WILL NOT in any other manner interferehave violated the National Labor Relations Act, as with, restrain, or coerce employees in the exer-amended, and has ordered us to post this notice. cise of rights guaranteed to them by Section 7The Act gives employees the following rights: oftheNationalLaborRelationsAct.WE WILL recognize and, upon request, bar-To engage in self-organization gain collectively in good faith with Local 478,To form, join, or assist any union International Brotherhood of Teamsters,To bargain collectively through repre- Chauffeurs, Warehousemen, and Helpers ofsentatives of their own choice America, as the exclusive collective-bargainingTo engage in activities together for the representative of all employees in the bargain-purpose of collective bargaining or other ing unit described below with respect to ratesmutual aid or protection of pay, wages, hours, and other terms and con-To refrain from the exercise of any or all ditions of employment and, if an understandingsuch activities,.is reached, embody such understanding in aWE. WILL OTcorciveyintrrogaeem- signed agreement. The bargaining unit is:WE WILL NOT coercively interrogate em-oployees concerning their union activities and All full-time and regular part-time truck-the union activities of other employees,.drivers, platform workers, and mechanicsWE WILL NOT threaten to castrate employ- employed at our Neptune and Tinton Falls,ees because they have engaged in union activi- New Jersey, facilities, exclusive of officeties. clerical employees, managerial employees,WE WILL NOT offer our employees promo- professional employees, guards, and supervi-tions, wage increases, or other benefits in sors as defined in the Act.order to defeat a union organizing drive. WE WILL offer full and immediate reinstate-WE WILL NOT tell employees that their ment to Darren Brown, Kevin Brown, Antho-union activities are acts of futility. ny Coffero, Steven Cole, Daniel Florio,WE WILL NOT threaten to discharge employ- Joseph Fontana, Frank Harrington, Thomasees, to close the plant, or to merge the busi- Henville, John Hewlitt, Joseph Hildebrandt,ness with another company if employees select Stafford Hoffman, James La Pointe, Ray Laa union as their bargaining agent. Pointe, and Brian O'Connor, and WE WILLWE WILL NOT tell striking employees that make them whole for any loss of earnings theythey will never be hired again. may have suffered by reason of the discrimina-WE WILL NOT urge employees to select as tion practiced against them, with interest.their bargaining agent a labor organizationother than the one they have selected and tell TWIN COUNTY TRUCKING, INC.them that only a union having company ap-proval will be recognized. DECISIONWE WILL NOT grant employees a wage in- FINDINGS OF FACTcrease in order to defeat a union organizingdrive. STATEMENT OF THE CASEWE WILL NOT discharge employees, wheth- WALTER H. MALONEY, JR., Administrative Lawer or not they are on strike, or otherwise dis- Judge: This case came on for hearing before me incriminate against them in their hire or tenure, Newark, New Jersey, on a consolidated unfair laborin order to discourage their support of and ac- practice complaint,' issued by the Regional Director fortivities on behalf of Local 478, InternationalBrotherhood Of Teamsters, Chauffeurs, Ware- The principal docket entries in this case are as follows:housemen, and Helpers of America, or any Charge filed by Local 478, International Brotherhood of Teamsters,Chauffeurs, Warehousemen, and Helpers of America (herein called UnionOther labor Organization. or Teamsters) in Cae 22-CA-9984 against Respondent on May 19, 1980,WE WILL NOT unilaterally grant Wage in- original consolidated complaint issued on July 30, 19801 Respondent'sanswer to original complaint filed on August 8, 1980 charged filed byCreases Or make Changes in Working Conditions the Union against Respondent in Case 22-CA-10185 on July 29, 1980,without first bargaining in good faith With first amended consolidated complaint issued on October 2, 1980; amendedLocal 478, International Brotherhood Of answer filed on February 18, 1981; hearing held in Newark, New Jersey,on March It, 12, and 13, 1981; and briefs filed with me by the GeneralTeamsters, Chauffeurs, Warehousemen, and Counsel and Respondent on or before April 27, 1981.Helpers Of America, as the exclusive collec- ThePrincipal docket entries in Case 22-RC-8201 are as follows:*;.,<> l,»,^n;»;»ng arepree~anta<-»> o ^f tkn ompl^.,,aao Representation petition seeking an election in a unit of all full-time andtive-bargaining representative Of the employees ^regular part-time drivers, platform workers, warehousemen, mechanic*sin the bargaining unit described below.Continued578 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe National Labor Relations Board found that we WE WILL NOT in any other manner interferehave violated the National Labor Relations Act, as with, restrain, or coerce employees in the exer-amended, and has ordered us to post this notice. cise of rights guaranteed to them by Section 7The Act gives employees the following rights: oftheNationalLaborRelationsAct.WE WILL recognize and, upon request, bar-To engage in self-organization gain collectively in good faith with Local 478,To form, join, or assist any union International Brotherhood of Teamsters,To bargain collectively through repre- Chauffeurs, Warehousemen, and Helpers ofsentatives of their own choice America, as the exclusive collective-bargainingTo engage in activities together for the representative of all employees in the bargain-purpose of collective bargaining or other ing unit described below with respect to ratesmutual aid or protection of pay, wages, hours, and other terms and con-To refrain from the exercise of any or all ditions of employment and, if an understandingsuch activities,.is reached, embody such understanding in aWE. WILL OTcorciveyintrrogaeem- signed agreement. The bargaining unit is:WE WILL NOT coercively interrogate em-oployees concerning their union activities and All full-time and regular part-time truck-the union activities of other employees,.drivers, platform workers, and mechanicsWE WILL NOT threaten to castrate employ- employed at our Neptune and Tinton Falls,ees because they have engaged in union activi- New Jersey, facilities, exclusive of officeties. clerical employees, managerial employees,WE WILL NOT offer our employees promo- professional employees, guards, and supervi-tions, wage increases, or other benefits in sors as defined in the Act.order to defeat a union organizing drive. WE WILL offer full and immediate reinstate-WE WILL NOT tell employees that their ment to Darren Brown, Kevin Brown, Antho-union activities are acts of futility. ny Coffero, Steven Cole, Daniel Florio,WE WILL NOT threaten to discharge employ- Joseph Fontana, Frank Harrington, Thomasees, to close the plant, or to merge the busi- Henville, John Hewlitt, Joseph Hildebrandt,ness with another company if employees select Stafford Hoffman, James La Pointe, Ray Laa union as their bargaining agent. Pointe, and Brian O'Connor, and WE WILLWE WILL NOT tell striking employees that make them whole for any loss of earnings theythey will never be hired again. may have suffered by reason of the discrimina-WE WILL NOT urge employees to select as tion practiced against them, with interest.their bargaining agent a labor organizationother than the one they have selected and tell TWIN COUNTY TRUCKING, INC.them that only a union having company ap-proval will be recognized. DECISIONWE WILL NOT grant employees a wage in- FINDINGS OF FACTcrease in order to defeat a union organizingdrive. STATEMENT OF THE CASEWE WILL NOT discharge employees, wheth- WALTER H. MALONEY, JR., Administrative Lawer or not they are on strike, or otherwise dis- Judge: This case came on for hearing before me incriminate against them in their hire or tenure, Newark, New Jersey, on a consolidated unfair laborin order to discourage their support of and ac- practice complaint,' issued by the Regional Director fortivities on behalf of Local 478, InternationalBrotherhood Of Teamsters, Chauffeurs, Ware- The principal docket entries in this case are as follows:housemen, and Helpers of America, or any Charge filed by Local 478, International Brotherhood of Teamsters,Chauffeurs, Warehousemen, and Helpers of America (herein called UnionOther labor Organization. or Teamsters) in Cae 22-CA-9984 against Respondent on May 19, 1980,WE WILL NOT unilaterally grant Wage in- original consolidated complaint issued on July 30, 19801 Respondent'sanswer to original complaint filed on August 8, 1980 charged filed byCreases Or make Changes in Working Conditions the Union against Respondent in Case 22-CA-10185 on July 29, 1980,without first bargaining in good faith With first amended consolidated complaint issued on October 2, 1980; amendedLocal 478, International Brotherhood Of answer filed on February 18, 1981; hearing held in Newark, New Jersey,on March It, 12, and 13, 1981; and briefs filed with me by the GeneralTeamsters, Chauffeurs, Warehousemen, and Counsel and Respondent on or before April 27, 1981.Helpers Of America, as the exclusive collec- Theprincipal docket entries in Case 22-RC-8201 are as follows:*;.,<> l,»,^n;»;»ng arepree~anta<-»> o ^f tkn ompl^.,,aao Representation petition seeking an election in a unit of all full-time andtive-bargaining representative Of the employees ^regular part-time drivers, platform workers, warehousemen, mechanic*sin the bargaining unit described below.Continued578 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe National Labor Relations Board found that we WE WILL NOT in any other manner interferehave violated the National Labor Relations Act, as with, restrain, or coerce employees in the exer-amended, and has ordered us to post this notice. cise of rights guaranteed to them by Section 7The Act gives employees the following rights: oftheNationalLaborRelationsAct.WE WILL recognize and, upon request, bar-To engage in self-organization gain collectively in good faith with Local 478,To form, join, or assist any union International Brotherhood of Teamsters,To bargain collectively through repre- Chauffeurs, Warehousemen, and Helpers ofsentatives of their own choice America, as the exclusive collective-bargainingTo engage in activities together for the representative of all employees in the bargain-purpose of collective bargaining or other ing unit described below with respect to ratesmutual aid or protection of pay, wages, hours, and other terms and con-To refrain from the exercise of any or all ditions of employment and, if an understandingsuch activities,.is reached, embody such understanding in aWE. WILL OTcorciveyintrrogaeem- signed agreement. The bargaining unit is:WE WILL NOT coercively interrogate em-oployees concerning their union activities and All full-time and regular part-time truck-the union activities of other employees,.drivers, platform workers, and mechanicsWE WILL NOT threaten to castrate employ- employed at our Neptune and Tinton Falls,ees because they have engaged in union activi- New Jersey, facilities, exclusive of officeties. clerical employees, managerial employees,WE WILL NOT offer our employees promo- professional employees, guards, and supervi-tions, wage increases, or other benefits in sors as defined in the Act.order to defeat a union organizing drive. WE WILL offer full and immediate reinstate-WE WILL NOT tell employees that their ment to Darren Brown, Kevin Brown, Antho-union activities are acts of futility. ny Coffero, Steven Cole, Daniel Florio,WE WILL NOT threaten to discharge employ- Joseph Fontana, Frank Harrington, Thomasees, to close the plant, or to merge the busi- Henville, John Hewlitt, Joseph Hildebrandt,ness with another company if employees select Stafford Hoffman, James La Pointe, Ray Laa union as their bargaining agent. Pointe, and Brian O'Connor, and WE WILLWE WILL NOT tell striking employees that make them whole for any loss of earnings theythey will never be hired again. may have suffered by reason of the discrimina-WE WILL NOT urge employees to select as tion practiced against them, with interest.their bargaining agent a labor organizationother than the one they have selected and tell TWIN COUNTY TRUCKING, INC.them that only a union having company ap-proval will be recognized. DECISIONWE WILL NOT grant employees a wage in- FINDINGS OF FACTcrease in order to defeat a union organizingdrive. STATEMENT OF THE CASEWE WILL NOT discharge employees, wheth- WALTER H. MALONEY, JR., Administrative Lawer or not they are on strike, or otherwise dis- Judge: This case came on for hearing before me incriminate against them in their hire or tenure, Newark, New Jersey, on a consolidated unfair laborin order to discourage their support of and ac- practice complaint,' issued by the Regional Director fortivities on behalf of Local 478, InternationalBrotherhood Of Teamsters, Chauffeurs, Ware- The principal docket entries in this case are as follows:housemen, and Helpers of America, or any Charge filed by Local 478, International Brotherhood of Teamsters,Chauffeurs, Warehousemen, and Helpers of America (herein called UnionOther labor Organization. or Teamsters) in Cae 22-CA-9984 against Respondent on May 19, 1980,WE WILL NOT unilaterally grant Wage in- original consolidated complaint issued on July 30, 19801 Respondent'sanswer to original complaint filed on August 8, 1980 charged filed byCreases Or make Changes in Working Conditions the Union against Respondent in Case 22-CA-10185 on July 29, 1980,without first bargaining in good faith With first amended consolidated complaint issued on October 2, 1980; amendedLocal 478, International Brotherhood Of answer filed on February 18, 1981; hearing held in Newark, New Jersey,on March It, 12, and 13, 1981; and briefs filed with me by the GeneralTeamsters, Chauffeurs, Warehousemen, and Counsel and Respondent on or before April 27, 1981.Helpers Of America, as the exclusive collec- Theprincipal docket entries in Case 22-RC-8201 are as follows:*;.,<> l,»,^n;»;»ng arepree~anta<-»> o ^f tkn ompl^.,,aao Representation petition seeking an election in a unit of all full-time andtive-bargaining representative Of the employees ^regular part-time drivers, platform workers, warehousemen, mechanic*sin the bargaining unit described below.Continued TWIN COUNTY TRUCKING 579Region 22 of the National Labor Relations Board and the record as dock workers or platform workers) workedamended at the hearing, which alleges that Respondent between the hours of 5 p.m. and midnight (or later). ItTwin County Trucking, Inc.,2violated Section 8(a)(), was within the ranks of this group that the Teamsters or-(3), and (5) of the National Labor Relations Act, as ganizing effort had its inception.amended, herein called the Act. More specifically, the In early March 1980, in response to various complaintsamended complaint alleges that Respondent offered that had been discussed among the platform crew, dock-wage increases to employees to dissuade them from sup- worker Anthony Coffero contacted Teamsters Local 584porting the Union, told employees that their selection of in Union, New Jersey, and told the Union that Respond-the Teamsters as a bargaining agent was an act of futil- ent's employees were interested in joining. Coffero spokeity, threatened to discharge employees and to close the by phone with Business Agent John Senick, obtainedplant if the Teamsters became the bargaining agent, coer- designation cards6from Senick by mail, and began pass-cively interrogated employees concerning their union ing them out to other employees at the terminal. Bysympathies and activities, discharged Daniel Florio be- April 1, 1980, Coffero and his associates had collectedcause of his union activities, and failed and refused to re- signed cards from 21 dockworkers, mechanics, and driv-instate 14 named strikers upon their unconditional appli- ers.' The parties agree that, on that date, Respondentcation. The General Counsel seeks a so-called Gissel3employed some 40 individuals in this unit.8Accordingly,bargaining order and a bargaining order restraining Re- as of April 1, the Charging Party represented a majorityspondent from refusing to bargain by unilaterally chang- of unit employees.9ing the wages and other terms and conditions of employ- On March 28, Senick sent a letter to Respondent inment of its dock workers without first bargaining about which he stated that Teamsters Local 478 had been des-these issues with the Teamsters. Respondent denies these ignated as the bargaining agent for its drivers and plat-allegations. It asserts that the Teamsters is not the major- form men and that he would like to set up a meetingity representative of their employees and it has no obli- with company representatives for the purpose of negoti-gation to recognize and bargain with the Teamsters. The ating a contract. On Monday, March 31, Senick receivedCharging Party contends that the Board should sustain a phone call from Fred Grill, Respondent's terminalthe objections it filed to the election conducted at Re- manager, who informed Senick that he would like tospondent's terminal on May 8, 1980, because of the have a meeting the following week. Senick said heunfair labor practices noted in those objections and other would be available, so Grill told him he would call againunfair labor practices alleged in the amended complaint. to establish a firm date. Later that day, Grill phoned theUpon these contentions, the issues herein were joined.4Union's office and left word that he would not meetwith Senick upon advice of his lawyer.I. THE UNFAIR LABOR PRACTICES ALLEGED On April 1, Senick spoke by phone with Thomas F. X.Respondent is a trucking company which is owned Foley, Respondent's attorney. There is a dispute as toand operated by Joe Lee.5It maintained a terminal atNeptune, New Jersey, and now operates principally at The union cards used in this campaign were conventional authoriza-Tinton Falls, New Jersey. Respondent makes what are ion cards which stated on their face:essentially local deliveries although its trucks regularly I, the undersigned, hereby apply for admission to membership inthe above Local Union and voluntarily choose and designate it asoperate in States other than New Jersey. In the spring of my representative for purposes of collective bargaining, hereby re-1980, when the events in this case took place, Respond- voking any contrary designation ...ent employed 40 drivers, mechanics, dockworkers, and The cards also contained other undertakings and provided spaces for thehelpers, all of whom were unrepresented by any labor insertion of the date, the name, and other information pertaining to theorganization. Most of its warehousemen (referred to in applicant, and the applicant's signature' Respondent acknowledged the validity of cards signed by employeesKevin Brown, Fred Brown, Anthony Coffero, Daniel Florio, Josephdispatchers, and helpers, with the usual exclusions, filed by Local 1964, Fontana, Frank Harrington, Thomas Henville, John Hewlett, Joseph Hil-International Longshoremen's Association, AFL-CIO (herein called debrandt, James LaPointe, Raymond LaPointe, Bryan O'Connor, andILA), on April 14, 1980; Stipulation for Certification Upon Consent Elec- Donald Randall, and agreed that their cards should be admitted into evi-tion agreement approved by the Regional Director for Region 22, on dence by stipulation. The General Counsel established through eyewit-April 24, 1980; election held on May 8, 1980; objections to the conduct ness testimony that signed cards had been presented to Coffero on orof the election filed by Teamsters on May 15, 1980, Report on Objections before April 1, 1980, by Eugene Bennett, Darren, Brown, Stephen Cole,and Challenges issued on July 23, 1980. Stafford Hoffman, Walter Hughes, Roger Neil, David Summers, Gerald' Respondent admits, and I find, that it is a New Jersey corporation Wardell, and Dennis Winslow. A 23d card, signed by William Dunn-which operates a warehouse and interstate trucking business in Tinton kosky, was admitted into evidence. However, Dunnkosky did not beginFalls and Neptune, New Jersey. During the preceding year, it performed to work for Respondent until after the strike began and signed his cardtrucking services from points and places inside the State of New Jersey on April 9.to points and places outside the State of New Jersey valued in excess of ' In addition to the 22 employees whose names are recited in fn. 7 as$50,000. Accordingly, it is an employer engaged in commerce within the having signed cards on or before April 1, Respondent also employed themeaning of Sec. 2(2), (6), and (7) of the Act. Both the Teamsters and following 18 bargaining unit employees on that date: Douglas Bass, Rich-ILA are labor organizations within the meaning of Sec. 2(5) of the Act. ard Boucher, George Conklin, John Dangler, Gary Daniel, Robert'N.LR.B. v. Gissel Packing Co, Inc, 395 U.S. 575 (1969). Harris, Julius Helmlinger, Donald Huey, James Jenkins, John Kelly, John'Certain errors in the transcript have been hereby noted and correct- Lowe, John La Belle, Thomas La Belle, Thomas Przybylinski, Donalded. Sullivan, Daniel Thorpe, Dennis Vitello, and Richard Warth.' While his name figured prominently in these proceedings, Joe Lee ' Respondent contends that a claim of majority status should be meas-neither testified nor appeared during the course of the 3-day hearing in ured against a unit which had six additional employees-Bruce Burns,this case. His absence was unexplained. In accordance with well-settled Gordon Dreher, Brian Gioia, Raymond Meyers, William Maximo, andrules of evidence, I will assume that, had Joe Lee testified, his testimony Alex Mamusis. However, none of these employees was hired until at leastwould support the General Counsel's case. April 7, and some were hired after that date.TWIN COUNTY TRUCKING 579Region 22 of the National Labor Relations Board and the record as dock workers or platform workers) workedamended at the hearing, which alleges that Respondent between the hours of 5 p.m. and midnight (or later). ItTwin County Trucking, Inc.,2violated Section 8(aXI), was within the ranks of this group that the Teamsters or-(3), and (5) of the National Labor Relations Act, as ganizing effort had its inception.amended, herein called the Act. More specifically, the In early March 1980, in response to various complaintsamended complaint alleges that Respondent offered that had been discussed among the platform crew, dock-wage increases to employees to dissuade them from sup- worker Anthony Coffero contacted Teamsters Local 584porting the Union, told employees that their selection of in Union, New Jersey, and told the Union that Respond-the Teamsters as a bargaining agent was an act of futil- ent's employees were interested in joining. Coffero spokeity, threatened to discharge employees and to close the by phone with Business Agent John Senick, obtainedplant if the Teamsters became the bargaining agent, coer- designation cards6from Senick by mail, and began pass-cively interrogated employees concerning their union ing them out to other employees at the terminal. Bysympathies and activities, discharged Daniel Florio be- April 1, 1980, Coffero and his associates had collectedcause of his union activities, and failed and refused to re- signed cards from 21 dockworkers, mechanics, and driv-instate 14 named strikers upon their unconditional appli- ers.' The parties agree that, on that date, Respondentcation. The General Counsel seeks a so-called Gissell employed some 40 individuals in this unit." Accordingly,bargaining order and a bargaining order restraining Re- as of April 1, the Charging Party represented a majorityspondent from refusing to bargain by unilaterally chang- of unit employees."ing the wages and other terms and conditions of employ- On March 28, Senick sent a letter to Respondent inment of its dock workers without first bargaining about which he stated that Teamsters Local 478 had been des-these issues with the Teamsters. Respondent denies these ignated as the bargaining agent for its drivers and plat-allegations. It asserts that the Teamsters is not the major- form men and that he would like to set up a meetingity representative of their employees and it has no obli- with company representatives for the purpose of negoti-gation to recognize and bargain with the Teamsters. The ating a contract. On Monday, March 31, Senick receivedCharging Party contends that the Board should sustain a phone call from Fred Grill, Respondent's terminalthe objections it filed to the election conducted at Re- manager, who informed Senick that he would like tospondent's terminal on May 8, 1980, because of the have a meeting the following week. Senick said heunfair labor practices noted in those objections and other would be available, so Grill told him he would call againunfair labor practices alleged in the amended complaint. to establish a firm date. Later that day, Grill phoned theUpon these contentions, the issues herein were joined. 4Union's office and left word that he would not meetwith Senick upon advice of his lawyer.I. THE UNFAIR LABOR PRACTICES ALLEGED On April 1, Senick spoke by phone with Thomas F. X.Respondent is a trucking company which is owned Foley, Respondent's attorney. There is a dispute as toand operated by Joe Lee.' It maintained a terminal atNeptune, New Jersey, and now operates principally at 'The union cards used in this campaign were conventional authoriza-Tinton Falls, New Jersey. Respondent makes what are i"oncardswhichstatedon theirface:essentially local deliveries although its trucks regularly 1, theundersigned, hereby apply foradmissionto membership intheabove Local Union and voluntarily choose and designate it asOperate in States Other than New Jersey. In the Spring of my representative for purposes of collective bargaining, hereby re-1980, when the events in this case took place, Respond- voking any contrary designation. ...ent employed 40 drivers, mechanics, dockworkers, and The cards also contained other undertakings and provided spaces for thehelpers, all Of whom were unrepresented by any labor insertion of the date, the name, and other information pertaining to theorganization. Most of its warehousemen (referred to in applicant, and the applicant's signature.' Respondent acknowledged the validity of cards signed by employeesKevin Brown, Fred Brown, Anthony Coffero, Daniel Florio, Josephdispatchers, and helpers, with the usual exclusions, filed by Local 1964, Fontana, Frank Harrington, Thomas Henville, John Hewlett, Joseph Hil-International Longshoremen's Association, AFL-CIO (herein called debrandt, James LaPointe, Raymond LaPointe, Bryan O'Connor, andILA), on April 14, 1980Q Stipulation for Certification Upon Consent Elec- Donald Randall. and agreed that their cards should be admitted into evi-tion agreement approved by the Regional Director for Region 22, on dence by stipulation. The General Counsel established through eyewil-April 24, 1980; election held on May 8, 1980; objections to the conduct ness testimony that signed cards had been presented to Coffero on orof the election filed by Teamsters on May 15, 1980; Report on Objections before April 1, 1980, by Eugene Bennett, Darren, Brown, Stephen Cole,and Challenges issued on July 23, 1980. Stafford Hoffman, Walter Hughes, Roger Neil, David Summers, Gerald' Respondent admits, and I find, that it is a New Jersey corporation Wardell, and Dennis Winslow. A 23d card, signed by William Dunn-which operates a warehouse and interstate trucking business in Tinton kosky, was admitted into evidence. However, Dunnkosky did not beginFalls and Neptune, New Jersey. During the preceding year, it performed to work for Respondent until after the strike began and signed his cardtrucking services from points and places inside the State of New Jersey on April 9.to points and places outside the State of New Jersey valued in excess of ' In addition to the 22 employees whose names are recited in fn. 7 as$50,000. Accordingly, it is an employer engaged in commerce within the having signed cards on or before April 1, Respondent also employed themeaning of Sec. 2(2), (6), and (7) of the Act. Both the Teamsters and following 18 bargaining unit employees on that date: Douglas Bass, Rich-ILA are labor organizations within the meaning of Sec. 2(5) of the Act. ard Boucher, George Conklin, John Dangler, Gary Daniel, Robert'N.LR.B. v. Gimsl Packing Ca, Inc., 395 U.S. 575 (1969). Harris, Julius Helmlinger, Donald Huey, James Jenkins, John Kelly, John4Certain errors in the transcript have been hereby noted and correct- Lowe, John La Belle, Thomas La Belle, Thomas Przybylinski, Donalded. Sullivan, Daniel Thorpe, Dennis Vitello, and Richard Warth.I While his name figured prominently in these proceedings, Joe Lee ' Respondent contends that a claim of majority status should be meas-neither testified nor appeared during the course of the 3-day hearing in ured against a unit which had six additional employees-Bruce Burns,this case. His absence was unexplained. In accordance with well-settled Gordon Dreher, Brian Gioia, Raymond Meyers, William Maximo, andrules of evidence, I will assume that, had Joe Lee testified, his testimony Alex Mamusis. However, none or these employees was hired until at leastwould support the General Counsel's cawe.April 7, and some were hired after that date.TWIN COUNTY TRUCKING 579Region 22 of the National Labor Relations Board and the record as dock workers or platform workers) workedamended at the hearing, which alleges that Respondent between the hours of 5 p.m. and midnight (or later). ItTwin County Trucking, Inc.,2violated Section 8(aXI), was within the ranks of this group that the Teamsters or-(3), and (5) of the National Labor Relations Act, as ganizing effort had its inception.amended, herein called the Act. More specifically, the In early March 1980, in response to various complaintsamended complaint alleges that Respondent offered that had been discussed among the platform crew, dock-wage increases to employees to dissuade them from sup- worker Anthony Coffero contacted Teamsters Local 584porting the Union, told employees that their selection of in Union, New Jersey, and told the Union that Respond-the Teamsters as a bargaining agent was an act of futil- ent's employees were interested in joining. Coffero spokeity, threatened to discharge employees and to close the by phone with Business Agent John Senick, obtainedplant if the Teamsters became the bargaining agent, coer- designation cards6from Senick by mail, and began pass-cively interrogated employees concerning their union ing them out to other employees at the terminal. Bysympathies and activities, discharged Daniel Florio be- April 1, 1980, Coffero and his associates had collectedcause of his union activities, and failed and refused to re- signed cards from 21 dockworkers, mechanics, and driv-instate 14 named strikers upon their unconditional appli- ers.' The parties agree that, on that date, Respondentcation. The General Counsel seeks a so-called Gissell employed some 40 individuals in this unit." Accordingly,bargaining order and a bargaining order restraining Re- as of April 1, the Charging Party represented a majorityspondent from refusing to bargain by unilaterally chang- of unit employees."ing the wages and other terms and conditions of employ- On March 28, Senick sent a letter to Respondent inment of its dock workers without first bargaining about which he stated that Teamsters Local 478 had been des-these issues with the Teamsters. Respondent denies these ignated as the bargaining agent for its drivers and plat-allegations. It asserts that the Teamsters is not the major- form men and that he would like to set up a meetingity representative of their employees and it has no obli- with company representatives for the purpose of negoti-gation to recognize and bargain with the Teamsters. The ating a contract. On Monday, March 31, Senick receivedCharging Party contends that the Board should sustain a phone call from Fred Grill, Respondent's terminalthe objections it filed to the election conducted at Re- manager, who informed Senick that he would like tospondent's terminal on May 8, 1980, because of the have a meeting the following week. Senick said heunfair labor practices noted in those objections and other would be available, so Grill told him he would call againunfair labor practices alleged in the amended complaint. to establish a firm date. Later that day, Grill phoned theUpon these contentions, the issues herein were joined. 4Union's office and left word that he would not meetwith Senick upon advice of his lawyer.I. THE UNFAIR LABOR PRACTICES ALLEGED On April 1, Senick spoke by phone with Thomas F. X.Respondent is a trucking company which is owned Foley, Respondent's attorney. There is a dispute as toand operated by Joe Lee.' It maintained a terminal atNeptune, New Jersey, and now operates principally at 'The union cards used in this campaign were conventional authoriza-Tinton Falls, New Jersey. Respondent makes what are i"oncardswhichstatedon theirface:essentially local deliveries although its trucks regularly 1, theundersigned, hereby apply foradmissionto membership intheabove Local Union and voluntarily choose and designate it asOperate in States Other than New Jersey. In the Spring of my representative for purposes of collective bargaining, hereby re-1980, when the events in this case took place, Respond- voking any contrary designation. ...ent employed 40 drivers, mechanics, dockworkers, and The cards also contained other undertakings and provided spaces for thehelpers, all Of whom were unrepresented by any labor insertion of the date, the name, and other information pertaining to theorganization. Most of its warehousemen (referred to in applicant, and the applicant's signature.' Respondent acknowledged the validity of cards signed by employeesKevin Brown, Fred Brown, Anthony Coffero, Daniel Florio, Josephdispatchers, and helpers, with the usual exclusions, filed by Local 1964, Fontana, Frank Harrington, Thomas Henville, John Hewlett, Joseph Hil-International Longshoremen's Association, AFL-CIO (herein called debrandt, James LaPointe, Raymond LaPointe, Bryan O'Connor, andILA), on April 14, 1980Q Stipulation for Certification Upon Consent Elec- Donald Randall. and agreed that their cards should be admitted into evi-tion agreement approved by the Regional Director for Region 22, on dence by stipulation. The General Counsel established through eyewil-April 24, 1980; election held on May 8, 1980; objections to the conduct ness testimony that signed cards had been presented to Coffero on orof the election filed by Teamsters on May 15, 1980; Report on Objections before April 1, 1980, by Eugene Bennett, Darren, Brown, Stephen Cole,and Challenges issued on July 23, 1980. Stafford Hoffman, Walter Hughes, Roger Neil, David Summers, Gerald' Respondent admits, and I find, that it is a New Jersey corporation Wardell, and Dennis Winslow. A 23d card, signed by William Dunn-which operates a warehouse and interstate trucking business in Tinton kosky, was admitted into evidence. However, Dunnkosky did not beginFalls and Neptune, New Jersey. During the preceding year, it performed to work for Respondent until after the strike began and signed his cardtrucking services from points and places inside the State of New Jersey on April 9.to points and places outside the State of New Jersey valued in excess of ' In addition to the 22 employees whose names are recited in fn. 7 as$50,000. Accordingly, it is an employer engaged in commerce within the having signed cards on or before April 1, Respondent also employed themeaning of Sec. 2(2), (6), and (7) of the Act. Both the Teamsters and following 18 bargaining unit employees on that date: Douglas Bass, Rich-ILA are labor organizations within the meaning of Sec. 2(5) of the Act. ard Boucher, George Conklin, John Dangler, Gary Daniel, Robert'N.LR.B. v. Gimsl Packing Ca, Inc., 395 U.S. 575 (1969). Harris, Julius Helmlinger, Donald Huey, James Jenkins, John Kelly, John4Certain errors in the transcript have been hereby noted and correct- Lowe, John La Belle, Thomas La Belle, Thomas Przybylinski, Donalded. Sullivan, Daniel Thorpe, Dennis Vitello, and Richard Warth.I While his name figured prominently in these proceedings, Joe Lee ' Respondent contends that a claim of majority status should be meas-neither testified nor appeared during the course of the 3-day hearing in ured against a unit which had six additional employees-Bruce Burns,this case. His absence was unexplained. In accordance with well-settled Gordon Dreher, Brian Gioia, Raymond Meyers, William Maximo, andrules of evidence, I will assume that, had Joe Lee testified, his testimony Alex Mamusis. However, none or these employees was hired until at leastwould support the General Counsel's cawe.April 7, and some were hired after that date.TWIN COUNTY TRUCKING 579Region 22 of the National Labor Relations Board and the record as dock workers or platform workers) workedamended at the hearing, which alleges that Respondent between the hours of 5 p.m. and midnight (or later). ItTwin County Trucking, Inc.,2violated Section 8(aXI), was within the ranks of this group that the Teamsters or-(3), and (5) of the National Labor Relations Act, as ganizing effort had its inception.amended, herein called the Act. More specifically, the In early March 1980, in response to various complaintsamended complaint alleges that Respondent offered that had been discussed among the platform crew, dock-wage increases to employees to dissuade them from sup- worker Anthony Coffero contacted Teamsters Local 584porting the Union, told employees that their selection of in Union, New Jersey, and told the Union that Respond-the Teamsters as a bargaining agent was an act of futil- ent's employees were interested in joining. Coffero spokeity, threatened to discharge employees and to close the by phone with Business Agent John Senick, obtainedplant if the Teamsters became the bargaining agent, coer- designation cards6from Senick by mail, and began pass-cively interrogated employees concerning their union ing them out to other employees at the terminal. Bysympathies and activities, discharged Daniel Florio be- April 1, 1980, Coffero and his associates had collectedcause of his union activities, and failed and refused to re- signed cards from 21 dockworkers, mechanics, and driv-instate 14 named strikers upon their unconditional appli- ers.' The parties agree that, on that date, Respondentcation. The General Counsel seeks a so-called Gissell employed some 40 individuals in this unit." Accordingly,bargaining order and a bargaining order restraining Re- as of April 1, the Charging Party represented a majorityspondent from refusing to bargain by unilaterally chang- of unit employees."ing the wages and other terms and conditions of employ- On March 28, Senick sent a letter to Respondent inment of its dock workers without first bargaining about which he stated that Teamsters Local 478 had been des-these issues with the Teamsters. Respondent denies these ignated as the bargaining agent for its drivers and plat-allegations. It asserts that the Teamsters is not the major- form men and that he would like to set up a meetingity representative of their employees and it has no obli- with company representatives for the purpose of negoti-gation to recognize and bargain with the Teamsters. The ating a contract. On Monday, March 31, Senick receivedCharging Party contends that the Board should sustain a phone call from Fred Grill, Respondent's terminalthe objections it filed to the election conducted at Re- manager, who informed Senick that he would like tospondent's terminal on May 8, 1980, because of the have a meeting the following week. Senick said heunfair labor practices noted in those objections and other would be available, so Grill told him he would call againunfair labor practices alleged in the amended complaint. to establish a firm date. Later that day, Grill phoned theUpon these contentions, the issues herein were joined. 4Union's office and left word that he would not meetwith Senick upon advice of his lawyer.I. THE UNFAIR LABOR PRACTICES ALLEGED On April 1, Senick spoke by phone with Thomas F. X.Respondent is a trucking company which is owned Foley, Respondent's attorney. There is a dispute as toand operated by Joe Lee.' It maintained a terminal atNeptune, New Jersey, and now operates principally at 'The union cards used in this campaign were conventional authoriza-Tinton Falls, New Jersey. Respondent makes what are i"oncardswhichstatedon theirface:essentially local deliveries although its trucks regularly 1, theundersigned, hereby apply foradmissionto membership intheabove Local Union and voluntarily choose and designate it asOperate in States Other than New Jersey. In the Spring of my representative for purposes of collective bargaining, hereby re-1980, when the events in this case took place, Respond- voking any contrary designation. ...ent employed 40 drivers, mechanics, dockworkers, and The cards also contained other undertakings and provided spaces for thehelpers, all Of whom were unrepresented by any labor insertion of the date, the name, and other information pertaining to theorganization. Most of its warehousemen (referred to in applicant, and the applicant's signature.' Respondent acknowledged the validity of cards signed by employeesKevin Brown, Fred Brown, Anthony Coffero, Daniel Florio, Josephdispatchers, and helpers, with the usual exclusions, filed by Local 1964, Fontana, Frank Harrington, Thomas Henville, John Hewlett, Joseph Hil-International Longshoremen's Association, AFL-CIO (herein called debrandt, James LaPointe, Raymond LaPointe, Bryan O'Connor, andILA), on April 14, 1980Q Stipulation for Certification Upon Consent Elec- Donald Randall, and agreed that their cards should be admitted into evi-tion agreement approved by the Regional Director for Region 22, on dence by stipulation. The General Counsel established through eyewit-April 24, 1980; election held on May 8, 1980; objections to the conduct ness testimony that signed cards had been presented to Coffero on orof the election filed by Teamsters on May 15, 1980; Report on Objections before April 1, 1980, by Eugene Bennett, Darren, Brown, Stephen Cole,and Challenges issued on July 23, 1980. Stafford Hoffman, Walter Hughes, Roger Neil, David Summers, Gerald' Respondent admits, and I find, that it is a New Jersey corporation Wardell, and Dennis Winslow. A 23d card, signed by William Dunn-which operates a warehouse and interstate trucking business in Tinton kosky, was admitted into evidence. However, Dunnkosky did not beginFalls and Neptune, New Jersey. During the preceding year, it performed to work for Respondent until after the strike began and signed his cardtrucking services from points and places inside the State of New Jersey on April 9.to points and places outside the State of New Jersey valued in excess of ' In addition to the 22 employees whose names are recited in fn. 7 as$50,000. Accordingly, it is an employer engaged in commerce within the having signed cards on or before April 1, Respondent also employed themeaning of Sec. 2(2), (6), and (7) of the Act. Both the Teamsters and following 18 bargaining unit employees on that date: Douglas Bass, Rich-ILA are labor organizations within the meaning of Sec. 2(5) of the Act. ard Boucher, George Conklin, John Dangler, Gary Daniel, Robert'N.LR.B. v. Giswl Packing Ca, Inc., 395 U.S. 575 (1969). Harris, Julius Helmlinger, Donald Huey, James Jenkins, John Kelly, John4Certain errors in the transcript have been hereby noted and correct- Lowe, John La Belle, Thomas La Belle, Thomas Przybylinski, Donalded. Sullivan, Daniel Thorpe, Dennis Vitello, and Richard Warth.I While his name figured prominently in these proceedings, Joe Lee ' Respondent contends that a claim of majority status should be meas-neither testified nor appeared during the course of the 3-day hearing in ured against a unit which had six additional employees-Bruce Burns,this case. His absence was unexplained. In accordance with well-settled Gordon Dreher, Brian Gioia, Raymond Meyers, William Maximo, andrules of evidence, I will assume that, had Joe Lee testified, his testimony Alex Mamusis. However, none or these employees was hired until at leastwould support the General Counsel's cawe.April 7, and some were hired after that date. 580 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome of the contents of this conversation and particular- retained on the payroll as full-time employees. They alsoly concerning whether or not Senick offered to exhibit asserted that they did not know who had started thethe cards then in his possession to a neutral third party unionization effort but whoever did it would be fired andfor purposes of a card check. There is no doubt that, in not rehired.the course of this phone conversation, Senick again de- During the conversation, Grill told Hildebrandt thatmanded recognition. At Foley's request, Senick wrote he suspected that Danny Florio had started the unionRespondent a second letter, dated April 2, in which he drive. Hildebrandt refused to comment. He told Grillstated that he had in his possession authorization cards and Russell that he appreciated the confidence that wassigned by a majority of Respondent's drivers and plat- implied in their offer of a promotion and a raise but in-form men. He again asked that Respondent contact him formed them that, if the purpose of the meeting wereimmediately for the purpose of commencing negotiations. simply to pump him about who started the union driveShortly thereafter, a sign was posted on the dock noti- or to inquire into the specifics of the drive, the conversa-fying dockworkers and drivers that a meeting with Joe tion was at an end because he would not divulge anyLee would be held on the following Friday morning, such information. Grill told Hildebrandt that he did notApril 4. Friday was a holiday and attendance at the care who signed union cards and then reversed his posi-meeting necessitated a special trip to the terminal by em- tion by asking Hildebrandt if in fact he had signed aployees who attended. During the week preceding the card. Hildebrandt replied that he had signed a card andmeeting, several supervisors had occasion to speak with that everyone else had also signed cards.dockworkers concerning the Teamsters organizing drive. Throughout the week of March 31-April 4, RussellIn a conversation at the dock with employee Tony Cof- told employees that unionization was useless, that Joefero and several others, Grill stated that there could be ee would never stand for the Teamsters, and that hetrouble at the Company because of the Union drive. He,., ., would go to any length to stop them. On one occasion,went on to say that, knowing Joe Lee as he did, if the j fr rr frTeamsters came in, Lee would just lock the doors. He Justafter the dockworkers had punched out for thevri wc o e night, he told them that Lee would simply close thealso informed employees that, to be eligible to vote in a doors, that Lee would not pay the Tmss e slerepresentation election, an employee had to be at least 18 d thatwoulde o o ayears of age with 1,000 hours of company service. Ont empyees d e out ofanother occasion during the same week, dock worker During this same period of time, Russell asked dock-John Kelly asked Grill if Grill knew who brought the worker Frank Harrington who started the union effortUnion into the terminal. Grill replied that he was going Harrington refused to say. He also asked Harrington ifUnion into the terminal. Grill replied tgoing he would attend the Friday meeting. Harrington repliedto get some of his buddies to find out and then "cut his hewouldattendtheF meeting. Harngton replied_ off," that he was committed to Local 478 and that he wouldNight Foreman David Russell informed several of the not attend. Russell told Harrington that the Companydockworkers that they did not have to attend the Friday was going to implement a plan for the warehouse whichmorning meeting. He said that Joe Lee was going to dis- provided for six full-time employees, including a fore-cuss the pros and cons of Local 478 but only those eligi- man, and two part-timers. He indicated that Harringtonble to vote in a representational election could attend. was among those who would be retained, that the newHe repeated Grill's statement that only those over 18 wage rate would be $6 per hour, and that Hildebrandtyears of age with 1,000 hours of company service could would receive $6.75. Russell also said that Joe Lee wasvote. Coffero told Russell that he would like to see those going to have a medical and health plan, paid holidays,eligibility requirements in writing and asked him what and a regular evening lunch period. He then named thewas going to happen at the meeting. Russell replied that other employees who would be retained. When Harring-it was going to come down to the fact that, if the Team- ton asked if Coffero would be one of them, Russell said,sters got in, Joe Lee would lock the doors and all the "No." Russell said again that only those who had 1,000employees would be out of work. When asked how Lee hours of company time and were over the age of 18could carry this off, Russell replied that Lee could close would be eligible to vote on the question of unionization.down and reopen 30 days later under another name. He Harrington responded that this rule would eliminate ev-also suggested that Lee had the option of merging his eryone who joined except Dallas Hoffman and SteveCompany with another company named Castways. Colley. Russell's only comment was, "That's the law."A few days before the meeting, Grill and Russell had As advertised, Lee held a meeting of certain employ-occasion to speak privately at the warehouse with dock- ees on the morning of April 4 in his office at the ware-worker Joseph Hildebrandt. On that occasion, they told house. Most truckdrivers attended but Hildebrandt wasHildebrandt that they were going to restructure the the only dock worker who showed up. Lee gave the as-warehouse, keeping five full-time employees and 2 part- sembled employees an account of what he paid out, stat-time employees in addition to Hildebrandt. At that time, ing that his books were open for inspection if anyone de-there were two part-time employees and 12-15 others sired to see them. He went on to say that, if the Team-who worked about 35 or more hours a week in the ware- sters came in, he would have to pay specified benefitshouse. They offered Hildebrandt a job as foreman, at an and there was no way he could do so. Lee told his em-increase of $6.25 (as compared with his current rate of ployees that he had other business ventures and could$4 per hour), and told him that he would get an extra 75 survive without the trucking company. I credit testimo-cents per hour across the board on Labor Day. They ny to the effect that Lee threatened on this occasion tomentioned the names of the dockworkers who would be close the terminal if the Teamsters came in. He said hely~~~~~~~~~~~~--- ---------- whehe or not -----k ---- oehbt setdta he i o nwwh a tre h580 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome of the contents of this conversation and particular- retained on the payroll as full-time employees. They alsoly concerning whether or not Senick offered to exhibit asserted that they did not know who had started thethe cards then in his possession to a neutral third party unionization effort but whoever did it would be fired andfor purposes of a card check. There is no doubt that, in not rehired.the course of this phone conversation, Senick again de- During the conversation, Grill told Hildebrandt thatmanded recognition. At Foley's request, Senick wrote he suspected that Danny Florio had started the unionRespondent a second letter, dated April 2, in which he drive. Hildebrandt refused to comment. He told Grillstated that he had in his possession authorization cards and Russell that he appreciated the confidence that wassigned by a majority of Respondent's drivers and plat- implied in their offer of a promotion and a raise but in-form men. He again asked that Respondent contact him formed them that, if the purpose of the meeting wereimmediately for the purpose of commencing negotiations. simply to pump him about who started the union driveShortly thereafter, a sign was posted on the dock noti- or to inquire into the specifics of the drive, the conversa-fying dockworkers and drivers that a meeting with Joe tion was at an end because he would not divulge anyLee would be held on the following Friday morning, such information. Grill told Hildebrandt that he did notApril 4. Friday was a holiday and attendance at the care who signed union cards and then reversed his posi-meeting necessitated a special trip to the terminal by em- tion by asking Hildebrandt if in fact he had signed aployees who attended. During the week preceding the card. Hildebrandt replied that he had signed a card andmeeting, several supervisors had occasion to speak with that everyone else had also signed cards.dockworkers concerning the Teamsters organizing drive. Throughout the week of March 31-April 4, RussellIn a conversation at the dock with employee Tony Cof- told employees that unionization was useless, that Joefero and several others, Grill stated that there could be Lee would never stand for the Teamsters, and that hetrouble at the Company because of the Union drive. He w g to a l t s., * ' ., ., ,., .,. .would go to any length to stop them. On one occasion,went on to say that, knowing Joe Lee as he did, if the just after the dockworkers had punched out for theTeamsters came in, Lee would just lock the doors. He ngt, hethet hat wouldsml cos thealso informed employees that, to be eligible to vote in a dorthaLee would s wage taerepresentation election, an employee had to be at least 18 dthatleewouldbou of a job.years of age with 1,000 hours of company service. On Durin th smperiod o e Rut sef a dob.another occasion during the same week, dock worker wDunrng this same penod of time, Russell asked dock-John Kelly asked Grill if Grill knew who brought the workerPrank Harrnngton who started the union effortUnion into the terminal. Grill replied that he was going Harngton refused to say. He also asked Harrington ifto get some of his buddies to find out and then "cut his hewouldattendtheFriday meeting. Harnngton replied_ off.,that he was committed to Local 478 and that he wouldNight Foreman David Russell informed several of the notattend.Russell toldHarrington that the Companydockworkers that they did not have to attend the Friday wasgoing to implement a plan for the warehouse whichmorning meeting. He said that Joe Lee was going to dis- provided for six full-time employees, including a fore-cuss the pros and cons of Local 478 but only those eligi- man, andtwopart-timers. He indicated that Harringtonble to vote in a representational election could attend. wasamong those who would be retained, that the newHe repeated Grill's statement that only those over 18 wage rate would be $6 per hour, and that Hildebrandtyears of age with 1,000 hours of company service could wouldreceive $6.75. Russell also said that Joe Lee wasvote. Coffero told Russell that he would like to see those going to have a medical and health plan, paid holidays,eligibility requirements in writing and asked him what anda regular evening lunch period. He then named thewas going to happen at the meeting. Russell replied that other employees who would be retained. When Harring-it was going to come down to the fact that, if the Team- tonasked if Coffero would be one of them, Russell said,sters got in, Joe Lee would lock the doors and all the "No." Russell said again that only those who had 1,000employees would be out of work. When asked how Lee hoursofcompany time and were over the age of 18could carry this off, Russell replied that Lee could close would be eligible to vote on the question of unionization.down and reopen 30 days later under another name. He Harrington responded that this rule would eliminate ev-also suggested that Lee had the option of merging his eryone who joined except Dallas Hoffman and SteveCompany with another company named Castways. Colley. Russell's only comment was, "That's the law."A few days before the meeting, Grill and Russell had As advertised, Lee held a meeting of certain employ-occasion to speak privately at the warehouse with dock- ees on the morning of April 4 in his office at the ware-worker Joseph Hildebrandt. On that occasion, they told house. Most truckdrivers attended but Hildebrandt wasHildebrandt that they were going to restructure the the only dock worker who showed up. Lee gave the as-warehouse, keeping five full-time employees and 2 part- sembled employees an account of what he paid out, stat-time employees in addition to Hildebrandt. At that time, ing that his books were open for inspection if anyone de-there were two part-time employees and 12-15 others sired to see them. He went on to say that, if the Team-who worked about 35 or more hours a week in the ware- sters came in, he would have to pay specified benefitshouse. They offered Hildebrandt a job as foreman, at an and there was no way he could do so. Lee told his em-increase of $6.25 (as compared with his current rate of ployees that he had other business ventures and could$4 per hour), and told him that he would get an extra 75 survive without the trucking company. I credit testimo-cents per hour across the board on Labor Day. They ny to the effect that Lee threatened on this occasion tomentioned the names of the dockworkers who would be close the terminal if the Teamsters came in. He said he580 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome of the contents of this conversation and particular- retained on the payroll as full-time employees. They alsoly concerning whether or not Senick offered to exhibit asserted that they did not know who had started thethe cards then in his possession to a neutral third party unionization effort but whoever did it would be fired andfor purposes of a card check. There is no doubt that, in not rehired.the course of this phone conversation, Senick again de- During the conversation, Grill told Hildebrandt thatmanded recognition. At Foley's request, Senick wrote he suspected that Danny Florio had started the unionRespondent a second letter, dated April 2, in which he drive. Hildebrandt refused to comment. He told Grillstated that he had in his possession authorization cards and Russell that he appreciated the confidence that wassigned by a majority of Respondent's drivers and plat- implied in their offer of a promotion and a raise but in-form men. He again asked that Respondent contact him formed them that, if the purpose of the meeting wereimmediately for the purpose of commencing negotiations. simply to pump him about who started the union driveShortly thereafter, a sign was posted on the dock noti- or to inquire into the specifics of the drive, the conversa-fying dockworkers and drivers that a meeting with Joe tion was at an end because he would not divulge anyLee would be held on the following Friday morning, such information. Grill told Hildebrandt that he did notApril 4. Friday was a holiday and attendance at the care who signed union cards and then reversed his posi-meeting necessitated a special trip to the terminal by em- tion by asking Hildebrandt if in fact he had signed aployees who attended. During the week preceding the card. Hildebrandt replied that he had signed a card andmeeting, several supervisors had occasion to speak with that everyone else had also signed cards.dockworkers concerning the Teamsters organizing drive. Throughout the week of March 31-April 4, RussellIn a conversation at the dock with employee Tony Cof- told employees that unionization was useless, that Joefero and several others, Grill stated that there could be Lee would never stand for the Teamsters, and that hetrouble at the Company because of the Union drive. He w g to a l t s., * ' ., ., ,., .,. .would go to any length to stop them. On one occasion,went on to say that, knowing Joe Lee as he did, if the just after the dockworkers had punched out for theTeamsters came in, Lee would just lock the doors. He ngt, hethet hat wouldsml cos thealso informed employees that, to be eligible to vote in a dorthaLee would s wage taerepresentation election, an employee had to be at least 18 dthatleewouldbou of a job.years of age with 1,000 hours of company service. On Durin thisemperiod o e Rut sef a dob.another occasion during the same week, dock worker wDunrng this same penod of time, Russell asked dock-John Kelly asked Grill if Grill knew who brought the workerPrank Harrnngton who started the union effortUnion into the terminal. Grill replied that he was going Harngton refused to say. He also asked Harrington ifto get some of his buddies to find out and then "cut his hewouldattendtheFriday meeting. Harnngton replied_ off.,that he was committed to Local 478 and that he wouldNight Foreman David Russell informed several of the notattend.Russell toldHarrington that the Companydockworkers that they did not have to attend the Friday wasgoing to implement a plan for the warehouse whichmorning meeting. He said that Joe Lee was going to dis- provided for six full-time employees, including a fore-cuss the pros and cons of Local 478 but only those eligi- man, and two part-timers. He indicated that Harringtonble to vote in a representational election could attend. wasamong those who would be retained, that the newHe repeated Grill's statement that only those over 18 wage rate would be $6 per hour, and that Hildebrandtyears of age with 1,000 hours of company service could wouldreceive $6.75. Russell also said that Joe Lee wasvote. Coffero told Russell that he would like to see those going to have a medical and health plan, paid holidays,eligibility requirements in writing and asked him what anda regular evening lunch period. He then named thewas going to happen at the meeting. Russell replied that other employees who would be retained. When Harring-it was going to come down to the fact that, if the Team- tonasked if Coffero would be one of them, Russell said,sters got in, Joe Lee would lock the doors and all the "No." Russell said again that only those who had 1,000employees would be out of work. When asked how Lee hoursof company time and were over the age of 18could carry this off, Russell replied that Lee could close would be eligible to vote on the question of unionization.down and reopen 30 days later under another name. He Harrington responded that this rule would eliminate ev-also suggested that Lee had the option of merging his eryone who joined except Dallas Hoffman and SteveCompany with another company named Castways. Colley. Russell's only comment was, "That's the law."A few days before the meeting, Grill and Russell had As advertised, Lee held a meeting of certain employ-occasion to speak privately at the warehouse with dock- ees on the morning of April 4 in his office at the ware-worker Joseph Hildebrandt. On that occasion, they told house. Most truckdrivers attended but Hildebrandt wasHildebrandt that they were going to restructure the the only dock worker who showed up. Lee gave the as-warehouse, keeping five full-time employees and 2 part- sembled employees an account of what he paid out, stat-time employees in addition to Hildebrandt. At that time, ing that his books were open for inspection if anyone de-there were two part-time employees and 12-15 others sired to see them. He went on to say that, if the Team-who worked about 35 or more hours a week in the ware- sters came in, he would have to pay specified benefitshouse. They offered Hildebrandt a job as foreman, at an and there was no way he could do so. Lee told his em-increase of $6.25 (as compared with his current rate of ployees that he had other business ventures and could$4 per hour), and told him that he would get an extra 75 survive without the trucking company. I credit testimo-cents per hour across the board on Labor Day. They ny to the effect that Lee threatened on this occasion tomentioned the names of the dockworkers who would be close the terminal if the Teamsters came in. He said he580 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome of the contents of this conversation and particular- retained on the payroll as full-time employees. They alsoly concerning whether or not Senick offered to exhibit asserted that they did not know who had started thethe cards then in his possession to a neutral third party unionization effort but whoever did it would be fired andfor purposes of a card check. There is no doubt that, in not rehired.the course of this phone conversation, Senick again de- During the conversation, Grill told Hildebrandt thatmanded recognition. At Foley's request, Senick wrote he suspected that Danny Florio had started the unionRespondent a second letter, dated April 2, in which he drive. Hildebrandt refused to comment. He told Grillstated that he had in his possession authorization cards and Russell that he appreciated the confidence that wassigned by a majority of Respondent's drivers and plat- implied in their offer of a promotion and a raise but in-form men. He again asked that Respondent contact him formed them that, if the purpose of the meeting wereimmediately for the purpose of commencing negotiations. simply to pump him about who started the union driveShortly thereafter, a sign was posted on the dock noti- or to inquire into the specifics of the drive, the conversa-fying dockworkers and drivers that a meeting with Joe tion was at an end because he would not divulge anyLee would be held on the following Friday morning, such information. Grill told Hildebrandt that he did notApril 4. Friday was a holiday and attendance at the care who signed union cards and then reversed his posi-meeting necessitated a special trip to the terminal by em- tion by asking Hildebrandt if in fact he had signed aployees who attended. During the week preceding the card. Hildebrandt replied that he had signed a card andmeeting, several supervisors had occasion to speak with that everyone else had also signed cards.dockworkers concerning the Teamsters organizing drive. Throughout the week of March 31-April 4, RussellIn a conversation at the dock with employee Tony Cof- told employees that unionization was useless, that Joefero and several others, Grill stated that there could be Lee would never stand for the Teamsters, and that hetrouble at the Company because of the Union drive. He w g to a l t s., * ' ., ., ,., .,. .would go to any length to stop them. On one occasion,went on to say that, knowing Joe Lee as he did, if the just after the dockworkers had punched out for theTeamsters came in, Lee would just lock the doors. He ngt, hethet hat wouldsml cos thealso informed employees that, to be eligible to vote in a dorthaLee would s wage taerepresentation election, an employee had to be at least 18 dthatleewouldbou of a job.years of age with 1,000 hours of company service. On Durin thisemperiod o e Rut sef a dob.another occasion during the same week, dock worker wDunrng this same penod of time, Russell asked dock-John Kelly asked Grill if Grill knew who brought the workerPrank Harrnngton who started the union effortUnion into the terminal. Grill replied that he was going Harngton refused to say. He also asked Harrington ifto get some of his buddies to find out and then "cut his hewouldattendtheFriday meeting. Harnngton replied_ off.,that he was committed to Local 478 and that he wouldNight Foreman David Russell informed several of the notattend.Russell toldHarrington that the Companydockworkers that they did not have to attend the Friday wasgoing to implement a plan for the warehouse whichmorning meeting. He said that Joe Lee was going to dis- provided for six full-time employees, including a fore-cuss the pros and cons of Local 478 but only those eligi- man, and two part-timers. He indicated that Harringtonble to vote in a representational election could attend. wasamong those who would be retained, that the newHe repeated Grill's statement that only those over 18 wage rate would be $6 per hour, and that Hildebrandtyears of age with 1,000 hours of company service could wouldreceive $6.75. Russell also said that Joe Lee wasvote. Coffero told Russell that he would like to see those going to have a medical and health plan, paid holidays,eligibility requirements in writing and asked him what anda regular evening lunch period. He then named thewas going to happen at the meeting. Russell replied that other employees who would be retained. When Harring-it was going to come down to the fact that, if the Team- tonasked if Coffero would be one of them, Russell said,sters got in, Joe Lee would lock the doors and all the "No." Russell said again that only those who had 1,000employees would be out of work. When asked how Lee hoursof company time and were over the age of 18could carry this off, Russell replied that Lee could close would be eligible to vote on the question of unionization.down and reopen 30 days later under another name. He Harrington responded that this rule would eliminate ev-also suggested that Lee had the option of merging his eryone who joined except Dallas Hoffman and SteveCompany with another company named Castways. Colley. Russell's only comment was, "That's the law."A few days before the meeting, Grill and Russell had As advertised, Lee held a meeting of certain employ-occasion to speak privately at the warehouse with dock- ees on the morning of April 4 in his office at the ware-worker Joseph Hildebrandt. On that occasion, they told house. Most truckdrivers attended but Hildebrandt wasHildebrandt that they were going to restructure the the only dock worker who showed up. Lee gave the as-warehouse, keeping five full-time employees and 2 part- sembled employees an account of what he paid out, stat-time employees in addition to Hildebrandt. At that time, ing that his books were open for inspection if anyone de-there were two part-time employees and 12-15 others sired to see them. He went on to say that, if the Team-who worked about 35 or more hours a week in the ware- sters came in, he would have to pay specified benefitshouse. They offered Hildebrandt a job as foreman, at an and there was no way he could do so. Lee told his em-increase of $6.25 (as compared with his current rate of ployees that he had other business ventures and could$4 per hour), and told him that he would get an extra 75 survive without the trucking company. I credit testimo-cents per hour across the board on Labor Day. They ny to the effect that Lee threatened on this occasion tomentioned the names of the dockworkers who would be close the terminal if the Teamsters came in. He said he TWIN COUNTY TRUCKING 581had other alternatives, such as merging with Castways, own comment to the effect that, the way the men werebut affirmed that neither Teamster Local 478 nor Local going then, everyone would be out of work. Grill did701 would represent employees in his Company. say that Lee would be comfortable with the union atTurning to Hildebrandt, Lee said that he was appalled Hoffman Trucking Company.at the treatment that the dockworkers had been getting. Hildebrandt, Harrington, and Coffero replied. TheyHe admitted that he had overlooked them but asserted said that the choice of a union belonged to the employ-that he was going to make it up to them. He said he had ees, not to the Company. Grill and Russell were thenbeen checking around, and specifically with Hoffman asked why Florio and Fred Brown had been fired. GrillTrucking Company, and had learned that ILA-represent- stated that Brown had been fired at the request of theired dockworkers at Hoffman's were making $5.25 per insurance company because he did not have a driver's li-hour. He said he was going to make certain dock work- cense and was involved in an accident while jockeyingers full-time employees and increased their pay to $6 an trucks around in the terminal yard. He said that Floriohour in order to make up for the neglect which they had had been fired for missing work too often and for beingsuffered. 10absent without calling in.Coffero had a meeting with Senick later on in the day Grill announced the Company's plan to employ onlyand told Senick what he had heard about the meeting in five full-time dock workers and two part-timers. He toldLee's office. Coffero had not attended that meeting. He the employees that, if they did not follow the plan, Joemade particular reference to Lee's plan to reduce the Lee would turn the key in the door and either sell thenumber of dockworkers. Senick told Coffero that, if the Company or merge with Castways. In any event, heCompany did not put all the men to work on Monday, would not let Local 478 come in. Various employees ob-Coffero should call a strike. jected, saying that this would leave 10 or 12 men out ofDockworkers were next scheduled to report for work work. At this point in the meeting, Hildebrandt gaveat 5 p.m. on Monday, April 7. One dockworker, Daniel Grill an argument. He said that the new arrangementFlorio, had been absent from work the preceding was fine with him personally since it meant he was get-Wednesday and Thursday. When he arrived at the termi- ting a raise but questioned Grill as to its effect on othernal on April 7, Grill asked him why he had been off employees who would be out of work. Grill suggestedwork. He explained that he had been absent in order to that the men sit down and talk with Joe Lee, assertingtake a government examination as a third-class marine that Joe Lee wanted either a company union or a unionradio operator. Grill also asked him if he had heard any- from the outside that he could live with. Hildebrandt re-thing about the Union. Florio said that he had heard plied that the men wanted the Teamsters but that theysomething. Grill replied that he did not care who started would be amenable to negotiating with Lee, stating "Wethe Union as long as the men did not go through with it, don't want to shoot the works right off. We want tobecause Joe Lee would shut the plant down before let- reason with Lee and don't want to kill him with a wageting a union come in. He then told Florio to go and rate he can't pay." Grill replied, "That's not going tospeak with Russell in the office. happen. There will be five full time [men and] two part-When Florio spoke to Russell, Russell told him that he time."would have to let him go because he had been absent. Coffero and others told Grill that the men could notFlorio objected, stating that he had received permission handle that proposal because it would mean being with-to be off on Wednesday and on Thursday if necessary. out a job until an opening occurred. Grill's response was,Russell retorted that Florio had only asked him for I "You do what you have to do and we will do what weday's leave. Florio explained that he had needed 2 days have to do." The dockworkers held a brief meetingoff-one to study for the examination and the other to among themselves and decided to walk out.take the test, but his explanation was to no avail. On the same evening, they established a picket line inFlorio reported his discharge to other dockworkers as front of the terminal, using homemade signs which read,they were arriving for work. Another employee, Fred "Twin County Trucking Company on Strike, LocalBrown, had also been terminated. When the dock- 478." I credit corroborated testimony in the record that,workers arrived, Grill and Russell held a brief meeting in the course of that evening, Grill came out to thefor the purpose of filling them in on changes which the picket line, told the pickets that he had checked with JoeCompany was going to make at the terminal. Grill told Lee, and informed them that they were all fired.these workers what had occurred at the Friday meeting Early Tuesday morning, Lee had occasion to speakwhich Joe Lee held. The employees were also told that with Coffero and striking employee Joseph Fontana inLee had stated his feeling that dockworkers had been ne- the Company's parking lot. Lee asked Coffero why heglected and that he had apologized for the neglect. Grill had not attended the meeting on Friday. Coffero repliedreported that Lee had been checking other terminals and that he did not want to hear about any union that Leehoped that the men could sit down and come to a com- might propose Lee apologized to Coffero and Fontanapromise concerning a possible pay increase at the Twin for the treatment which had been accorded to dock-City warehouse. Grill reported that Lee had said at the workers in the past. He made reference to their wageFriday meeting that he could not absorb the scale in the re wkin conditions," including the fact thatTeamsters General Freight Agreement and added his" One of the major complaints which dockworkers had previously'o At that time, dock workers were earning between $3.50 and $4 per brought to Grill's attention was harsh treatment given them by Night Su-hour. pervisor Russell. Russell is no longer with the CompanyTWIN COUNTY TRUCKING 581had other alternatives, such as merging with Castways, own comment to the effect that, the way the men werebut affirmed that neither Teamster Local 478 nor Local going then, everyone would be out of work. Grill did701 would represent employees in his Company. say that Lee would be comfortable with the union atTurning to Hildebrandt, Lee said that he was appalled Hoffman Trucking Company.at the treatment that the dockworkers had been getting. Hildebrandt, Harrington, and Coffero replied. TheyHe admitted that he had overlooked them but asserted said that the choice of a union belonged to the employ-that he was going to make it up to them. He said he had ees, not to the Company. Grill and Russell were thenbeen checking around, and specifically with Hoffman asked why Florio and Fred Brown had been fired. GrillTrucking Company, and had learned that ILA-represent- stated that Brown had been fired at the request of theired dockworkers at Hoffman's were making $5.25 per insurance company because he did not have a driver's li-hour. He said he was going to make certain dock work- cense and was involved in an accident while jockeyingers full-time employees and increased their pay to $6 an trucks around in the terminal yard. He said that Floriohour in order to make up for the neglect which they had had been fired for missing work too often and for beingsuffered. 10absent without calling in.Coffero had a meeting with Senick later on in the day Grill announced the Company's plan to employ onlyand told Senick what he had heard about the meeting in five full-time dock workers and two part-timers. He toldLee's office. Coffero had not attended that meeting. He the employees that, if they did not follow the plan, Joemade particular reference to Lee's plan to reduce the Lee would turn the key in the door and either sell thenumber of dockworkers. Senick told Coffero that, if the Company or merge with Castways. In any event, heCompany did not put all the men to work on Monday, would not let Local 478 come in. Various employees ob-Coffero should call a strike. jected, saying that this would leave 10 or 12 men out ofDockworkers were next scheduled to report for work work. At this point in the meeting, Hildebrandt gaveat 5 p.m. on Monday, April 7. One dockworker, Daniel Grill an argument. He said that the new arrangementFlorio, had been absent from work the preceding was fine with him personally since it meant he was get-Wednesday and Thursday. When he arrived at the termi- ting a raise but questioned Grill as to its effect on othernal on April 7, Grill asked him why he had been off employees who would be out of work. Grill suggestedwork. He explained that he had been absent in order to that the men sit down and talk with Joe Lee, assertingtake a government examination as a third-class marine that Joe Lee wanted either a company union or a unionradio operator. Grill also asked him if he had heard any- from the outside that he could live with. Hildebrandt re-thing about the Union. Florio said that he had heard plied that the men wanted the Teamsters but that theysomething. Grill replied that he did not care who started would be amenable to negotiating with Lee, stating "Wethe Union as long as the men did not go through with it, don't want to shoot the works right off. We want tobecause Joe Lee would shut the plant down before let- reason with Lee and don't want to kill him with a wageting a union come in. He then told Florio to go and rate he can't pay." Grill replied, "That's not going tospeak with Russell in the office. happen. There will be five full time [men and] two part-When Florio spoke to Russell, Russell told him that he time."would have to let him go because he had been absent. Coffero and others told Grill that the men could notFlorio objected, stating that he had received permission handle that proposal because it would mean being with-to be off on Wednesday and on Thursday if necessary. out a job until an opening occurred. Grill's response was,Russell retorted that Florio had only asked him for 1 "You do what you have to do and we will do what weday's leave. Florio explained that he had needed 2 days have to do." The dockworkers held a brief meetingoff-one to study for the examination and the other to among themselves and decided to walk out.take the test, but his explanation was to no avail. On the same evening, they established a picket line inFlorio reported his discharge to other dockworkers as front of the terminal, using homemade signs which read,they were arriving for work. Another employee, Fred "Twin County Trucking Company on Strike, LocalBrown, had also been terminated. When the dock- 478." I credit corroborated testimony in the record that,workers arrived, Grill and Russell held a brief meeting in the course of that evening, Grill came out to thefor the purpose of filling them in on changes which the picket line, told the pickets that he had checked with JoeCompany was going to make at the terminal. Grill told Lee, and informed them that they were all fired.these workers what had occurred at the Friday meeting Early Tuesday morning, Lee had occasion to speakwhich Joe Lee held. The employees were also told that with Coffero and striking employee Joseph Fontana inLee had stated his feeling that dockworkers had been ne- the Company's parking lot. Lee asked Coffero why heglected and that he had apologized for the neglect. Grill had not attended the meeting on Friday. Coffero repliedreported that Lee had been checking other terminals and that he did not want to hear about any union that Leehoped that the men could sit down and come to a com- might propose. Lee apologized to Coffero and Fontanapromise concerning a possible pay increase at the Twin for the treatment which had been accorded to dock-City warehouse. Grill reported that Lee had said at the workers in the past. He made reference to their wageFriday meeting that he could not absorb the scale in the re a wkin conditions," including the fact thatTeamsters General Freight Agreement and added his-" One of the major complaints which dockworkers had previously"0 At that time, dock workers were earning between $3.50 and $4 per brought to Grill's attention was harsh treatment given them by Night Su-hour. pervisor Russell. Russell is no longer with the CompanyTWIN COUNTY TRUCKING 581had other alternatives, such as merging with Castways, own comment to the effect that, the way the men werebut affirmed that neither Teamster Local 478 nor Local going then, everyone would be out of work. Grill did701 would represent employees in his Company. say that Lee would be comfortable with the union atTurning to Hildebrandt, Lee said that he was appalled Hoffman Trucking Company.at the treatment that the dockworkers had been getting. Hildebrandt, Harrington, and Coffero replied. TheyHe admitted that he had overlooked them but asserted said that the choice of a union belonged to the employ-that he was going to make it up to them. He said he had ees, not to the Company. Grill and Russell were thenbeen checking around, and specifically with Hoffman asked why Florio and Fred Brown had been fired. GrillTrucking Company, and had learned that ILA-represent- stated that Brown had been fired at the request of theired dockworkers at Hoffman's were making $5.25 per insurance company because he did not have a driver's li-hour. He said he was going to make certain dock work- cense and was involved in an accident while jockeyingers full-time employees and increased their pay to $6 an trucks around in the terminal yard. He said that Floriohour in order to make up for the neglect which they had had been fired for missing work too often and for beingsuffered. 10absent without calling in.Coffero had a meeting with Senick later on in the day Grill announced the Company's plan to employ onlyand told Senick what he had heard about the meeting in five full-time dock workers and two part-timers. He toldLee's office. Coffero had not attended that meeting. He the employees that, if they did not follow the plan, Joemade particular reference to Lee's plan to reduce the Lee would turn the key in the door and either sell thenumber of dockworkers. Senick told Coffero that, if the Company or merge with Castways. In any event, heCompany did not put all the men to work on Monday, would not let Local 478 come in. Various employees ob-Coffero should call a strike. jected, saying that this would leave 10 or 12 men out ofDockworkers were next scheduled to report for work work. At this point in the meeting, Hildebrandt gaveat 5 p.m. on Monday, April 7. One dockworker, Daniel Grill an argument. He said that the new arrangementFlorio, had been absent from work the preceding was fine with him personally since it meant he was get-Wednesday and Thursday. When he arrived at the termi- ting a raise but questioned Grill as to its effect on othernal on April 7, Grill asked him why he had been off employees who would be out of work. Grill suggestedwork. He explained that he had been absent in order to that the men sit down and talk with Joe Lee, assertingtake a government examination as a third-class marine that Joe Lee wanted either a company union or a unionradio operator. Grill also asked him if he had heard any- from the outside that he could live with. Hildebrandt re-thing about the Union. Florio said that he had heard plied that the men wanted the Teamsters but that theysomething. Grill replied that he did not care who started would be amenable to negotiating with Lee, stating "Wethe Union as long as the men did not go through with it, don't want to shoot the works right off. We want tobecause Joe Lee would shut the plant down before let- reason with Lee and don't want to kill him with a wageting a union come in. He then told Florio to go and rate he can't pay." Grill replied, "That's not going tospeak with Russell in the office. happen. There will be five full time [men and] two part-When Florio spoke to Russell, Russell told him that he time."would have to let him go because he had been absent. Coffero and others told Grill that the men could notFlorio objected, stating that he had received permission handle that proposal because it would mean being with-to be off on Wednesday and on Thursday if necessary. out a job until an opening occurred. Grill's response was,Russell retorted that Florio had only asked him for 1 "You do what you have to do and we will do what weday's leave. Florio explained that he had needed 2 days have to do." The dockworkers held a brief meetingoff-one to study for the examination and the other to among themselves and decided to walk out.take the test, but his explanation was to no avail. On the same evening, they established a picket line inFlorio reported his discharge to other dockworkers as front of the terminal, using homemade signs which read,they were arriving for work. Another employee, Fred "Twin County Trucking Company on Strike, LocalBrown, had also been terminated. When the dock- 478." I credit corroborated testimony in the record that,workers arrived, Grill and Russell held a brief meeting in the course of that evening, Grill came out to thefor the purpose of filling them in on changes which the picket line, told the pickets that he had checked with JoeCompany was going to make at the terminal. Grill told Lee, and informed them that they were all fired.these workers what had occurred at the Friday meeting Early Tuesday morning, Lee had occasion to speakwhich Joe Lee held. The employees were also told that with Coffero and striking employee Joseph Fontana inLee had stated his feeling that dockworkers had been ne- the Company's parking lot. Lee asked Coffero why heglected and that he had apologized for the neglect. Grill had not attended the meeting on Friday. Coffero repliedreported that Lee had been checking other terminals and that he did not want to hear about any union that Leehoped that the men could sit down and come to a com- might propose. Lee apologized to Coffero and Fontanapromise concerning a possible pay increase at the Twin for the treatment which had been accorded to dock-City warehouse. Grill reported that Lee had said at the workers in the past. He made reference to their wageFriday meeting that he could not absorb the scale in the re a wkin conditions," including the fact thatTeamsters General Freight Agreement and added his-" One of the major complaints which dockworkers had previously"0 At that time, dock workers were earning between $3.50 and $4 per brought to Grill's attention was harsh treatment given them by Night Su-hour. pervisor Russell. Russell is no longer with the CompanyTWIN COUNTY TRUCKING 581had other alternatives, such as merging with Castways, own comment to the effect that, the way the men werebut affirmed that neither Teamster Local 478 nor Local going then, everyone would be out of work. Grill did701 would represent employees in his Company. say that Lee would be comfortable with the union atTurning to Hildebrandt, Lee said that he was appalled Hoffman Trucking Company.at the treatment that the dockworkers had been getting. Hildebrandt, Harrington, and Coffero replied. TheyHe admitted that he had overlooked them but asserted said that the choice of a union belonged to the employ-that he was going to make it up to them. He said he had ees, not to the Company. Grill and Russell were thenbeen checking around, and specifically with Hoffman asked why Florio and Fred Brown had been fired. GrillTrucking Company, and had learned that ILA-represent- stated that Brown had been fired at the request of theired dockworkers at Hoffman's were making $5.25 per insurance company because he did not have a driver's li-hour. He said he was going to make certain dock work- cense and was involved in an accident while jockeyingers full-time employees and increased their pay to $6 an trucks around in the terminal yard. He said that Floriohour in order to make up for the neglect which they had had been fired for missing work too often and for beingsuffered. 10absent without calling in.Coffero had a meeting with Senick later on in the day Grill announced the Company's plan to employ onlyand told Senick what he had heard about the meeting in five full-time dock workers and two part-timers. He toldLee's office. Coffero had not attended that meeting. He the employees that, if they did not follow the plan, Joemade particular reference to Lee's plan to reduce the Lee would turn the key in the door and either sell thenumber of dockworkers. Senick told Coffero that, if the Company or merge with Castways. In any event, heCompany did not put all the men to work on Monday, would not let Local 478 come in. Various employees ob-Coffero should call a strike. jected, saying that this would leave 10 or 12 men out ofDockworkers were next scheduled to report for work work. At this point in the meeting, Hildebrandt gaveat 5 p.m. on Monday, April 7. One dockworker, Daniel Grill an argument. He said that the new arrangementFlorio, had been absent from work the preceding was fine with him personally since it meant he was get-Wednesday and Thursday. When he arrived at the termi- ting a raise but questioned Grill as to its effect on othernal on April 7, Grill asked him why he had been off employees who would be out of work. Grill suggestedwork. He explained that he had been absent in order to that the men sit down and talk with Joe Lee, assertingtake a government examination as a third-class marine that Joe Lee wanted either a company union or a unionradio operator. Grill also asked him if he had heard any- from the outside that he could live with. Hildebrandt re-thing about the Union. Florio said that he had heard plied that the men wanted the Teamsters but that theysomething. Grill replied that he did not care who started would be amenable to negotiating with Lee, stating "Wethe Union as long as the men did not go through with it, don't want to shoot the works right off. We want tobecause Joe Lee would shut the plant down before let- reason with Lee and don't want to kill him with a wageting a union come in. He then told Florio to go and rate he can't pay." Grill replied, "That's not going tospeak with Russell in the office. happen. There will be five full time [men and] two part-When Florio spoke to Russell, Russell told him that he time."would have to let him go because he had been absent. Coffero and others told Grill that the men could notFlorio objected, stating that he had received permission handle that proposal because it would mean being with-to be off on Wednesday and on Thursday if necessary. out a job until an opening occurred. Grill's response was,Russell retorted that Florio had only asked him for 1 "You do what you have to do and we will do what weday's leave. Florio explained that he had needed 2 days have to do." The dockworkers held a brief meetingoff-one to study for the examination and the other to among themselves and decided to walk out.take the test, but his explanation was to no avail. On the same evening, they established a picket line inFlorio reported his discharge to other dockworkers as front of the terminal, using homemade signs which read,they were arriving for work. Another employee, Fred "Twin County Trucking Company on Strike, LocalBrown, had also been terminated. When the dock- 478." I credit corroborated testimony in the record that,workers arrived, Grill and Russell held a brief meeting in the course of that evening, Grill came out to thefor the purpose of filling them in on changes which the picket line, told the pickets that he had checked with JoeCompany was going to make at the terminal. Grill told Lee, and informed them that they were all fired.these workers what had occurred at the Friday meeting Early Tuesday morning, Lee had occasion to speakwhich Joe Lee held. The employees were also told that with Coffero and striking employee Joseph Fontana inLee had stated his feeling that dockworkers had been ne- the Company's parking lot. Lee asked Coffero why heglected and that he had apologized for the neglect. Grill had not attended the meeting on Friday. Coffero repliedreported that Lee had been checking other terminals and that he did not want to hear about any union that Leehoped that the men could sit down and come to a com- might propose. Lee apologized to Coffero and Fontanapromise concerning a possible pay increase at the Twin for the treatment which had been accorded to dock-City warehouse. Grill reported that Lee had said at the workers in the past. He made reference to their wageFriday meeting that he could not absorb the scale in the re a wkin conditions," including the fact thatTeamsters General Freight Agreement and added his-" One of the major complaints which dockworkers had previously"0 At that time, dock workers were earning between $3.50 and $4 per brought to Grill's attention was harsh treatment given them by Night Su-hour. pervisor Russell. Russell is no longer with the Company 582 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdockworkers received no regular break during the if all of the men did not work on Wednesday evening,course of the evening to eat dinner. He said that he was adding that he thought the Company was trying to weargoing to make it up to the men, adding that, if Coffero the men down gradually and break the Union. At start-had come to the meeting, he would have seen for himself ing time on Wednesday the platform crew began tothat Lee was trying to be fair. He said that he had work as usual. However, about 8 p.m. Russell came tochecked around and found that dockworkers in the area Coffero, asked him not to get upset, but informed himwere being paid between $5.25 and $5.75 per hour. He that he was sending men home at that time as he had thestated that, if he could afford $6.25 an hour, he would previous evening. He told Coffero that the Companypay it, and asked Coffero and Fontana to think about was gradually working its way into a system which re-going back to work for $6 an hour." Lee told them that quired five full-time dockworkers and two part-timers.the Teamsters were a bunch of gangsters and hardnoses Coffero's response was, "It looks like you are trying toand that he could not deal with them or live with them. start more trouble." Russell's only comment was, "YouHe mentioned the ILA and said there was a possibility of do what you have to do and I'll do what I have to do."having just a warehouse unit apart from the drivers. Cof- Coffero held a brief meeting with the dockworkers, afterfero replied that this plan would provide no security, ar- which all of them walked out and reestablished theirguing that, if the men got rid of Local 478, they had no picket line. This picket line lasted until May 8, when ajob security and Lee could then get rid of the them. representation election was conducted at Respondent'sLee then asked Coffero to call off the strike. Coffero terminal. Among those going on at this time were the 14said that he could not do so and told Lee he would have employees whose names appear in paragraph 25 of theto speak with Senick. Lee then asked Coffero to arrange first amended complaint.a meeting with Senick and Coffero did so. A meeting I credit corroborated testimony in the record that,took place at 11 that morning in Lee's office. The upshot shortly after the dockworkers went out on strike for theof the meeting was that Lee agreed to reinstate Florio second time, Grill came out to the picket line and toldand Brown and to pay the men for Monday night. The the pickets again that they were all fired for walking offdockworkers then returned to work Tuesday evening. the job for no reason. A few days after the picketingSenick and Lee also discussed, in general, the terms of began anew, Grill went through the picket line andthe Teamsters standard area agreement. Lee told Senickthe Teamsters standard area agreement. Lee told Senick spoke to several pickets in passing. He told them that hethat he was just starting in business and could not afford was sorry about what had happened and stated that itthe Teamsters wage scale or the Teamsters health and was sy abt what Companyd h e a nd could not comewelfare contributions. to some kind of agreement. However, he warned theI credit testimony in the record to the effect that, in Teamsters came into the plant, Joethe course of this discussion, Senick told Lee he held au- pkets t, the eamsters cae to he , incluthorization cards signed by a majority of the employees Lee would s l lose th door a e oin the unit. When Lee questioned this statement, Senick g hie, would be out of a Job.offered to exhibit them to a clergyman for purposes of a On another occasion, Grill spoke with Hildebrandt atcard check. He told Lee he did not want to let Lee see the picket lne. He said that the men were foolish forthe cards personally for fear of company reprisal against going on strike, that they were not going to get anycard signers. He also asked Lee to bargain with him and where, and that the Teamsters were just a bunch ofLee agreed to sit down and negotiate. However, Lee gangsters who wanted their money. He asked Hilde-told Senick that he wanted to contact his attorney first brandt why he had signed a card and why the dock-because he felt that he was personally a poor negotiator. workers "were doing something like this. HildebrandtHe informed Senick that he would set up an appointment replied that the men had been receiving ridiculous treat-the following week. Senick reported the results of this ment on the dock and just could not get any relief. Grillmeeting to the picketing employees. They ceased picket- insisted that they should have come to him and "weing and returned to work at or before their regular start- could have worked out something more equitable,"ing time of 5 p.m. adding that the men were just "screwing" themselves be-On Tuesday evening, four or five employees were sent cause Joe Lee could close the doors. He told Hilde-home about 8 p.m. One of these was Bryan O'Connor, brandt that he could find a job anywhere because he hadwho carpooled with Coffero and who had to walk home, been in trucking a long time, but the strikers would bea distance of about 5 or 6 miles, because Coffero contin- out of jobs and so would a lot of employees who wereued working. Coffero objected to Russell about sending still working.men home, claiming it was a breach of the agreement On April 10, Lee spoke to Harrington near the picketwhich had been concluded in Lee's office earlier in the line while Harrington was reading the paper in his car.day. Russell just laughed. Coffero also brought to Rus- Lee told Harrington that it was too bad that the troublesell's attention the fact that O'Connor would have to had started. He said he had been meaning to put intowalk 6 miles in order to get home. Russell was equally effect a plan which would pay the dockworkers moreindifferent to this complaint. money and improve their conditions but he had been oc-On the following morning, April 9, Coffero called cupied in consolidating new business for the Company.Senick and told him what had happened the previous He went on to say that it was also too bad that the menevening. Senick instructed Coffero to call another strike went for Teamsters Local 478 because they were abunch of gangsters. Lee insisted that Local 478 would"At that time both men were making $3.50 an hour. never be allowed in his Company, insisting that if a582 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdockworkers received no regular break during the if all of the men did not work on Wednesday evening,course of the evening to eat dinner. He said that he was adding that he thought the Company was trying to weargoing to make it up to the men, adding that, if Coffero the men down gradually and break the Union. At start-had come to the meeting, he would have seen for himself ing time on Wednesday the platform crew began tothat Lee was trying to be fair. He said that he had work as usual. However, about 8 p.m. Russell came tochecked around and found that dockworkers in the area Coffero, asked him not to get upset, but informed himwere being paid between $5.25 and $5.75 per hour. He that he was sending men home at that time as he had thestated that, if he could afford $6.25 an hour, he would previous evening. He told Coffero that the Companypay it, and asked Coffero and Fontana to think about was gradually working its way into a system which re-going back to work for $6 an hour." Lee told them that quired five full-time dockworkers and two part-timers.the Teamsters were a bunch of gangsters and hardnoses Coffero's response was, "It looks like you are trying toand that he could not deal with them or live with them. start more trouble." Russell's only comment was, "YouHe mentioned the ILA and said there was a possibility of do what you have to do and I'll do what I have to do."having just a warehouse unit apart from the drivers. Cof- Coffero held a brief meeting with the dockworkers, afterfero replied that this plan would provide no security, ar- which all of them walked out and reestablished theirguing that, if the men got rid of Local 478, they had no picket line. This picket line lasted until May 8, when ajob security and Lee could then get rid of the them. representation election was conducted at Respondent'sLee then asked Coffero to call off the strike. Coffero terminal. Among those going on at this time were the 14said that he could not do so and told Lee he would have employees whose names appear in paragraph 25 of theto speak with Senick. Lee then asked Coffero to arrange first amended complaint.a meeting with Senick and Coffero did so. A meeting I credit corroborated testimony in the record that,took place at 11 that morning in Lee's office. The upshot shortly after the dockworkers went out on strike for theof the meeting was that Lee agreed to reinstate Florio second time, Grill came out to the picket line and toldand Brown and to pay the men for Monday night. The the pickets again that they were all fired for walking offdockworkers then returned to work Tuesday evening. the job for no reason. A few days after the picketingSenick and Lee also discussed, in general, the terms of began anew, Grill went through the picket line andthe Teamsters standard area agreement. Lee told Senick spoke to several pickets in passing. He told them that hethat he was just starting in business and could not afford was sorry about what had happened and stated that itthe Teamsters wage scale or the Teamsters health and was a shame the Company and the men could not comewelfare contributions. , , — , to some kind of agreement. However, he warned theI credit testimony in the record to the effect that, in pickets that, if the Teamsters came into the plant, Joethe course of this discussion, Senick told Lee he held au- Le w s c t do a everyone, includ-thorization cards signed by a majority of the employees i m , would be out of a job.in the unit. When Lee questioned this statement, Senick O a o Gi s wit ilern atoffered to exhibit them to a clergyman for purposes of a On another occasiont Gpkll spoke with Hildebrandt atcard check. He told Lee he did not want to let Lee see thepgoin lgne.Hesasdthatthemenwerefoolnshforthe cards personally for fear of company reprisal against 01^ on strike, that they were not going to get anyccard signers. He also asked Lee to bargain with him and gwheres andthattheTeamsters were just a bunch ofLee agreed to sit down and negotiate. However, Lee gangsters who wanted their money. He asked Hilde-told Senick that he wanted to contact his attorney first wbrandtw"e hehadsoetin acardlande whyitheideak-because he felt that he was personally a poor negotiator. workeriwere^'"g something like this. HildebrandtHe informed Senick that he would set up an appointment replied that the men had been receiving ridiculous treat-the following week. Senick reported the results of this menton thedockandjustcouldnotget any relief. Grillmeeting to the picketing employees. They ceased picket- insisted that they should have come to him and "weing and returned to work at or before their regular start- couldhaveworkedoutsomething more equitable,"ing time of 5 p.m. adding that the men were just "screwing" themselves be-On Tuesday evening, four or five employees were sent cause Joe Lee could close the doors. He told Hilde-home about 8 p.m. One of these was Bryan O'Connor, brandt that he could find a job anywhere because he hadwho carpooled with Coffero and who had to walk home, been in trucking a long time, but the strikers would bea distance of about 5 or 6 miles, because Coffero contin- out of jobs and so would a lot of employees who wereued working. Coffero objected to Russell about sending still working.men home, claiming it was a breach of the agreement On April 10, Lee spoke to Harrington near the picketwhich had been concluded in Lee's office earlier in the line while Harrington was reading the paper in his car.day. Russell just laughed. Coffero also brought to Rus- Lee told Harrington that it was too bad that the troublesell's attention the fact that O'Connor would have to had started. He said he had been meaning to put intowalk 6 miles in order to get home. Russell was equally effect a plan which would pay the dockworkers moreindifferent to this complaint. money and improve their conditions but he had been oc-On the following morning, April 9, Coffero called cupied in consolidating new business for the Company.Senick and told him what had happened the previous He went on to say that it was also too bad that the menevening. Senick instructed Coffero to call another strike went for Teamsters Local 478 because they were abunch of gangsters. Lee insisted that Local 478 would"At that time both men were making $3.50 an hour. never be allowed in his Company, insisting that if a582 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdockworkers received no regular break during the if all of the men did not work on Wednesday evening,course of the evening to eat dinner. He said that he was adding that he thought the Company was trying to weargoing to make it up to the men, adding that, if Coffero the men down gradually and break the Union. At start-had come to the meeting, he would have seen for himself ing time on Wednesday the platform crew began tothat Lee was trying to be fair. He said that he had work as usual. However, about 8 p.m. Russell came tochecked around and found that dockworkers in the area Coffero, asked him not to get upset, but informed himwere being paid between $5.25 and $5.75 per hour. He that he was sending men home at that time as he had thestated that, if he could afford $6.25 an hour, he would previous evening. He told Coffero that the Companypay it, and asked Coffero and Fontana to think about was gradually working its way into a system which re-going back to work for $6 an hour." Lee told them that quired five full-time dockworkers and two part-timers.the Teamsters were a bunch of gangsters and hardnoses Coffero's response was, "It looks like you are trying toand that he could not deal with them or live with them. start more trouble." Russell's only comment was, "YouHe mentioned the ILA and said there was a possibility of do what you have to do and I'll do what I have to do."having just a warehouse unit apart from the drivers. Cof- Coffero held a brief meeting with the dockworkers, afterfero replied that this plan would provide no security, ar- which all of them walked out and reestablished theirguing that, if the men got rid of Local 478, they had no picket line. This picket line lasted until May 8, when ajob security and Lee could then get rid of the them. representation election was conducted at Respondent'sLee then asked Coffero to call off the strike. Coffero terminal. Among those going on at this time were the 14said that he could not do so and told Lee he would have employees whose names appear in paragraph 25 of theto speak with Senick. Lee then asked Coffero to arrange first amended complaint.a meeting with Senick and Coffero did so. A meeting I credit corroborated testimony in the record that,took place at 11 that morning in Lee's office. The upshot shortly after the dockworkers went out on strike for theof the meeting was that Lee agreed to reinstate Florio second time, Grill came out to the picket line and toldand Brown and to pay the men for Monday night. The the pickets again that they were all fired for walking offdockworkers then returned to work Tuesday evening. the job for no reason. A few days after the picketingSenick and Lee also discussed, in general, the terms of began anew, Grill went through the picket line andthe Teamsters standard area agreement. Lee told Senick spoke to several pickets in passing. He told them that hethat he was just starting in business and could not afford was sorry about what had happened and stated that itthe Teamsters wage scale or the Teamsters health and was a shame the Company and the men could not comewelfare contributions. , , — , to some kind of agreement. However, he warned theI credit testimony in the record to the effect that, in pickets that, if the Teamsters came into the plant, Joethe course of this discussion, Senick told Lee he held au- Le w s c t do a everyone, includ-thorization cards signed by a majority of the employees i m , would be out of a job.in the unit. When Lee questioned this statement, Senick O a o Gi s wit ilern atoffered to exhibit them to a clergyman for purposes of a On another occasiont Gpkll spoke with Hildebrandt atcard check. He told Lee he did not want to let Lee see thepgoin lgne.Hesasdthatthemenwerefoolnshforthe cards personally for fear of company reprisal against 01^ on strike, that they were not going to get anyccard signers. He also asked Lee to bargain with him and gwheres andthattheTeamsters were just a bunch ofLee agreed to sit down and negotiate. However, Lee gangsters who wanted their money. He asked Hilde-told Senick that he wanted to contact his attorney first wbrandtw"e hehadsoetin acardlande whyitheideak-because he felt that he was personally a poor negotiator. workeriwere^'"g something like this. HildebrandtHe informed Senick that he would set up an appointment replied that the men had been receiving ridiculous treat-the following week. Senick reported the results of this menton thedockandjustcouldnotget any relief. Grillmeeting to the picketing employees. They ceased picket- insisted that they should have come to him and "weing and returned to work at or before their regular start- couldhaveworkedoutsomething more equitable,"ing time of 5 p.m. adding that the men were just "screwing" themselves be-On Tuesday evening, four or five employees were sent cause Joe Lee could close the doors. He told Hilde-home about 8 p.m. One of these was Bryan O'Connor, brandt that he could find a job anywhere because he hadwho carpooled with Coffero and who had to walk home, been in trucking a long time, but the strikers would bea distance of about 5 or 6 miles, because Coffero contin- out of jobs and so would a lot of employees who wereued working. Coffero objected to Russell about sending still working.men home, claiming it was a breach of the agreement On April 10, Lee spoke to Harrington near the picketwhich had been concluded in Lee's office earlier in the line while Harrington was reading the paper in his car.day. Russell just laughed. Coffero also brought to Rus- Lee told Harrington that it was too bad that the troublesell's attention the fact that O'Connor would have to had started. He said he had been meaning to put intowalk 6 miles in order to get home. Russell was equally effect a plan which would pay the dockworkers moreindifferent to this complaint. money and improve their conditions but he had been oc-On the following morning, April 9, Coffero called cupied in consolidating new business for the Company.Senick and told him what had happened the previous He went on to say that it was also too bad that the menevening. Senick instructed Coffero to call another strike went for Teamsters Local 478 because they were abunch of gangsters. Lee insisted that Local 478 would"At that time both men were making $3.50 an hour. never be allowed in his Company, insisting that if a582 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdockworkers received no regular break during the if all of the men did not work on Wednesday evening,course of the evening to eat dinner. He said that he was adding that he thought the Company was trying to weargoing to make it up to the men, adding that, if Coffero the men down gradually and break the Union. At start-had come to the meeting, he would have seen for himself ing time on Wednesday the platform crew began tothat Lee was trying to be fair. He said that he had work as usual. However, about 8 p.m. Russell came tochecked around and found that dockworkers in the area Coffero, asked him not to get upset, but informed himwere being paid between $5.25 and $5.75 per hour. He that he was sending men home at that time as he had thestated that, if he could afford $6.25 an hour, he would previous evening. He told Coffero that the Companypay it, and asked Coffero and Fontana to think about was gradually working its way into a system which re-going back to work for $6 an hour." Lee told them that quired five full-time dockworkers and two part-timers.the Teamsters were a bunch of gangsters and hardnoses Coffero's response was, "It looks like you are trying toand that he could not deal with them or live with them. start more trouble." Russell's only comment was, "YouHe mentioned the ILA and said there was a possibility of do what you have to do and I'll do what I have to do."having just a warehouse unit apart from the drivers. Cof- Coffero held a brief meeting with the dockworkers, afterfero replied that this plan would provide no security, ar- which all of them walked out and reestablished theirguing that, if the men got rid of Local 478, they had no picket line. This picket line lasted until May 8, when ajob security and Lee could then get rid of the them. representation election was conducted at Respondent'sLee then asked Coffero to call off the strike. Coffero terminal. Among those going on at this time were the 14said that he could not do so and told Lee he would have employees whose names appear in paragraph 25 of theto speak with Senick. Lee then asked Coffero to arrange first amended complaint.a meeting with Senick and Coffero did so. A meeting I credit corroborated testimony in the record that,took place at 11 that morning in Lee's office. The upshot shortly after the dockworkers went out on strike for theof the meeting was that Lee agreed to reinstate Florio second time, Grill came out to the picket line and toldand Brown and to pay the men for Monday night. The the pickets again that they were all fired for walking offdockworkers then returned to work Tuesday evening. the job for no reason. A few days after the picketingSenick and Lee also discussed, in general, the terms of began anew, Grill went through the picket line andthe Teamsters standard area agreement. Lee told Senick spoke to several pickets in passing. He told them that hethat he was just starting in business and could not afford was sorry about what had happened and stated that itthe Teamsters wage scale or the Teamsters health and was a shame the Company and the men could not comewelfare contributions. , , — , to some kind of agreement. However, he warned theI credit testimony in the record to the effect that, in pickets that, if the Teamsters came into the plant, Joethe course of this discussion, Senick told Lee he held au- Le w s c t do a everyone, includ-thorization cards signed by a majority of the employees i m , would be out of a job.in the unit. When Lee questioned this statement, Senick O a o Gi s wit ilern atoffered to exhibit them to a clergyman for purposes of a On another occasiont Gpkll spoke with Hildebrandt atcard check. He told Lee he did not want to let Lee see thepgoin lgne.Hesasdthatthemenwerefoolnshforthe cards personally for fear of company reprisal against 01^ on strike, that they were not going to get anyccard signers. He also asked Lee to bargain with him and gwheres andthattheTeamsters were just a bunch ofLee agreed to sit down and negotiate. However, Lee gangsters who wanted their money. He asked Hilde-told Senick that he wanted to contact his attorney first wbrandtw"e hehadsoetin acardlande whyitheideak-because he felt that he was personally a poor negotiator. workeriwere^'"g something like this. HildebrandtHe informed Senick that he would set up an appointment replied that the men had been receiving ridiculous treat-the following week. Senick reported the results of this menton thedockandjustcouldnotget any relief. Grillmeeting to the picketing employees. They ceased picket- insisted that they should have come to him and "weing and returned to work at or before their regular start- couldhaveworkedoutsomething more equitable,"ing time of 5 p.m. adding that the men were just "screwing" themselves be-On Tuesday evening, four or five employees were sent cause Joe Lee could close the doors. He told Hilde-home about 8 p.m. One of these was Bryan O'Connor, brandt that he could find a job anywhere because he hadwho carpooled with Coffero and who had to walk home, been in trucking a long time, but the strikers would bea distance of about 5 or 6 miles, because Coffero contin- out of jobs and so would a lot of employees who wereued working. Coffero objected to Russell about sending still working.men home, claiming it was a breach of the agreement On April 10, Lee spoke to Harrington near the picketwhich had been concluded in Lee's office earlier in the line while Harrington was reading the paper in his car.day. Russell just laughed. Coffero also brought to Rus- Lee told Harrington that it was too bad that the troublesell's attention the fact that O'Connor would have to had started. He said he had been meaning to put intowalk 6 miles in order to get home. Russell was equally effect a plan which would pay the dockworkers moreindifferent to this complaint. money and improve their conditions but he had been oc-On the following morning, April 9, Coffero called cupied in consolidating new business for the Company.Senick and told him what had happened the previous He went on to say that it was also too bad that the menevening. Senick instructed Coffero to call another strike went for Teamsters Local 478 because they were abunch of gangsters. Lee insisted that Local 478 would"At that time both men were making $3.50 an hour. never be allowed in his Company, insisting that if a TWIN COUNTY TRUCKING 583union were allowed to come in, it would be a union he II. ANALYSIS AND CONCLUSIONSapproved of. He made specific reference to a "HoffmanCompany union." Harrington asked Lee what he meant A. Independent Violations of Section 8(a)(1) of theby a "Hoffman union." Lee replied that it was ILA ActLocal 1964. He explained that Local 1964 was in at the (a) Grill's statement to several dockworkers during theHoffman Company and that he had some familiarity with week of March 31-April 4, to the effect that there couldit. Harrington replied that the "president of the company be trouble at the Company because of the Union's drivedoesn't pick the union; the men pick the union." Lee and that if the Teamsters came in Joe Lee would justthen told Harrington that, if Local 478 got in, he would lock the doors, is a clear and emphatic threat which vio-merge the Company with Castways Freight and turn the lates Section 8(a)(l) of the Actkey in the door, because Local 478 would never repre- (b) During this same period of time, Grill stated to em-sent the men in his Company. ployee John Kelly that he did not know who started theHarrington had another casual conversation with Lee Union but that he was going to get his buddies to findat the picket line. On one occasion, Harrington told him out who was responsible and then "cut his -off." Athat "we'll be back in there legally, moving freight for threat to castrate, whether taken literally or viewedyour company." Lee retorted, "Never. You will never merely as a figure of speech, has an unmistakably coer-work for me again." During the course of another con- cive impact and violates Section 8(a)(l) of the Act. Seeversation, Lee came out with a trade publication in the N.L.R.B. v. Moss Planing Mill Co., 206 F.2d 557 (4th Cir.trucking industry and informed Harrington of a help 1953).wanted ad appearing in the paper for a truck salesman. (c) Russell's statement to Coffero on the eve of the(Harrington had previously been a truck salesman.) Har- Company's meeting that, if the Teamsters got in, Joe Leerington told Lee that he was not interested because the would lock the doors and all of the employees would betruck business was "shot" and because he liked the phys- out of work is also a clear and emphatic threat whichical work involved in the freight business. He also said violates Section 8(a)(l) of the Act. Russell's elaborationhe needed a job and intended to stay in the freight busi- of the way in which Lee could close the business, eitherness. by merger with another company or by closing and laterOn April 14, ILA Local 1964 filed a representation pe- reopening under another name, emphasized his remarkstition seeking an election in the unit for which the Team- and compounds the gravity of his illegal statements.sters had made a demand. On April 23, a representation (d) The statement of Grill and Russell to Hildebrandt,case conference was held at the Board's office in on the occasion when they offered him a promotion andNewark, attended by representatives of Respondent, a substantial wage increase, that the Company did notLocal 1964, and Teamsters Local 478, which had inter- know who started the Union but the employee responsi-vened. A stipulation for certification upon consent agree- ble would be discovered, discharged, and not rehired is ament was signed and an election was scheduled for May threat which violated Section 8(a)() of the Act.8. The Teamsters was represented at the representation (e) There is little doubt that the restructuring of thecase by its attorney, John A. Craner. In the course of the warehouse which was decided on immediately upon thediscussions which took place at the conference, Craner receipt of the Union's demand letter, as well as the pro-told Lee and his attorney, Thomas F. X. Foley, that he posed wage increases which accompanied this reorgani-was offering to return all strikers to work immediately zation, were part of an effort by Respondent to head offand unconditionally. Either Lee or Foley replied that the unionization of the terminal. Accordingly, whenthey could return only when and if there were openings Grill and Russell offered Hildebrandt a promotion and aand informed Craner that there were no current open- wage increase on or about April 2, their action constitut-ings. ed a promise of benefit aimed at discouraging union ac-Several striking employees attended the conference. tivity and violates Section 8(aXl) of the Act. N.LR.B. v.Upon their return to the terminal at Neptune, they spoke Exchange Parts Company, 375 U.S. 405 (1964). The samewith Grill. Hildebrandt told Grill about the conversation findings apply to the actual grant of wage increasesbetween Craner and Lee at the conference concerning which Respondent made to several returning strikers tothe reinstatement of strikers. Grill said that he would induce them to abandon the strike.have to see if any openings developed. Although vacan- (f) Grill's question to Hildebrandt as to whether Hilde-cies have occurred from time to time at the terminal brandt had signed a union card constitutes illegal interro-since that date, none of the individuals named in the first gation which violates Section 8(aXl) of the Act.amended complaint have been reinstated. (g) Grill's statement to Hildebrandt that he suspectedAt a representation election held on May 8, the tally that Danny Florio had started the union drive constitutesof ballots revealed that ILA Local 1964 received 19 the creation of the impression that union activities of em-votes, Teamsters Local 478 received 17 votes, and 10 ployees are the subject of company surveillance and vio-votes were challenged. The Report on Objections and lates Section 8(a)(l) of the Act.Challenges recommended that three challenges be sus- (h) Russell's statement to employees that unionizationtained, that two be overruled, and that the other five be was useless, that Joe Lee would never stand for theheld in abeyance, pending a determination as to whether Teamsters, and that he would go to any lengths to stopthe challenged voters were replacements for economic them amounts to a statement that their union activitiesstrikers or for unfair labor practice strikers. were futile and thus violates Section 8(a)(1) of the Act.TWIN COUNTY TRUCKING 583union were allowed to come in, it would be a union he II. ANALYSIS AND CONCLUSIONSapproved of. He made specific reference to a "HoffmanCompany union." Harrington asked Lee what he meant A. Independent Violations ofSection 8(a)(l) of theby a "Hoffman union." Lee replied that it was ILA ActLocal 1964. He explained that Local 1964 was in at the (a) Grill's statement to several dockworkers during theHoffman Company and that he had some familiarity with week of March 31-April 4, to the effect that there couldit. Harrington replied that the "president of the company be trouble at the Company because of the Union's drivedoesn't pick the union; the men pick the union." Lee and that if the Teamsters came in Joe Lee would justthen told Harrington that, if Local 478 got in, he would lock the doors, is a clear and emphatic threat which vio-merge the Company with Castways Freight and turn the lates Section 8(a)(l) of the Act.key in the door, because Local 478 would never repre- (b) During this same period of time, Grill stated to em-sent the men in his Company. ployee John Kelly that he did not know who started theHarrington had another casual conversation with Lee Union but that he was going to get his buddies to findat the picket line. On one occasion, Harrington told him out who was responsible and then "cut his -off." Athat "we'll be back in there legally, moving freight for threat to castrate, whether taken literally or viewedyour company." Lee retorted, "Never. You will never merely as a figure of speech, has an unmistakably coer-work for me again." During the course of another con- cive impact and violates Section 8(a)(l) of the Act. Seeversation, Lee came out with a trade publication in the N.L.R.B. v. Moss Planing Mill Co., 206 F.2d 557 (4th Cir.trucking industry and informed Harrington of a help 1953).wanted ad appearing in the paper for a truck salesman. (c) Russell's statement to Coffero on the eve of the(Harrington had previously been a truck salesman.) Har- Company's meeting that, if the Teamsters got in, Joe Leerington told Lee that he was not interested because the would lock the doors and all of the employees would betruck business was "shot" and because he liked the phys- out of work is also a clear and emphatic threat whichical work involved in the freight business. He also said violates Section 8(a)(l) of the Act. Russell's elaborationhe needed a job and intended to stay in the freight busi- of the way in which Lee could close the business, eitherness.by merger with another company or by closing and laterOn April 14, ILA Local 1964 filed a representation pe- reopening under another name, emphasized his remarkstition seeking an election in the unit for which the Team- and compounds the gravity of his illegal statements.sters had made a demand. On April 23, a representation (d) The statement of Grill and Russell to Hildebrandt,case conference was held at the Board's office in on the occasion when they offered him a promotion andNewark, attended by representatives of Respondent, a substantial wage increase, that the Company did notLocal 1964, and Teamsters Local 478, which had inter- know who started the Union but the employee responsi-vened. A stipulation for certification upon consent agree- ble would be discovered, discharged, and not rehired is ament was signed and an election was scheduled for May threat which violated Section 8(aXl) of the Act.8. The Teamsters was represented at the representation (e) There is little doubt that the restructuring of thecase by its attorney, John A. Craner. In the course of the warehouse which was decided on immediately upon thediscussions which took place at the conference, Craner receipt of the Union's demand letter, as well as the pro-told Lee and his attorney, Thomas F. X. Foley, that he posed wage increases which accompanied this reorgani-was offering to return all strikers to work immediately zation, were part of an effort by Respondent to head offand unconditionally. Either Lee or Foley replied that the unionization of the terminal. Accordingly, whenthey could return only when and if there were openings Grill and Russell offered Hildebrandt a promotion and aand informed Craner that there were no current open- wage increase on or about April 2, their action constitut-ings. ed a promise of benefit aimed at discouraging union ac-Several striking employees attended the conference. tivity and violates Section 8(aXl) of the Act. N.LR.B. v.Upon their return to the terminal at Neptune, they spoke Exchange Parts Company, 375 U.S. 405 (1964). The samewith Grill. Hildebrandt told Grill about the conversation findings apply to the actual grant of wage increasesbetween Craner and Lee at the conference concerning which Respondent made to several returning strikers tothe reinstatement of strikers. Grill said that he would induce them to abandon the strike.have to see if any openings developed. Although vacan- (f) Grill's question to Hildebrandt as to whether Hilde-cies have occurred from time to time at the terminal brandt had signed a union card constitutes illegal interro-since that date, none of the individuals named in the first gation which violates Section 8(aXl) of the Act.amended complaint have been reinstated. (g) Grill's statement to Hildebrandt that he suspectedAt a representation election held on May 8, the tally that Danny Florio had started the union drive constitutesof ballots revealed that ILA Local 1964 received 19 the creation of the impression that union activities of em-votes, Teamsters Local 478 received 17 votes, and 10 ployees are the subject of company surveillance and vio-votes were challenged. The Report on Objections and lates Section 8(a)(l) of the Act.Challenges recommended that three challenges be sus- (h) Russell's statement to employees that unionizationtained, that two be overruled, and that the other five be was useless, that Joe Lee would never stand for theheld in abeyance, pending a determination as to whether Teamsters, and that he would go to any lengths to stopthe challenged voters were replacements for economic them amounts to a statement that their union activitiesstrikers or for unfair labor practice strikers. were futile and thus violates Section 8(a)(l) of the Act.TWIN COUNTY TRUCKING 583union were allowed to come in, it would be a union he II. ANALYSIS AND CONCLUSIONSapproved of. He made specific reference to a "HoffmanCompany union." Harrington asked Lee what he meant A. Independent Violations ofSection 8(a)(l) of theby a "Hoffman union." Lee replied that it was ILA ActLocal 1964. He explained that Local 1964 was in at the (a) Grill's statement to several dockworkers during theHoffman Company and that he had some familiarity with week of March 31-April 4, to the effect that there couldit. Harrington replied that the "president of the company be trouble at the Company because of the Union's drivedoesn't pick the union; the men pick the union." Lee and that if the Teamsters came in Joe Lee would justthen told Harrington that, if Local 478 got in, he would lock the doors, is a clear and emphatic threat which vio-merge the Company with Castways Freight and turn the lates Section 8(a)(l) of the Act.key in the door, because Local 478 would never repre- (b) During this same period of time, Grill stated to em-sent the men in his Company. ployee John Kelly that he did not know who started theHarrington had another casual conversation with Lee Union but that he was going to get his buddies to findat the picket line. On one occasion, Harrington told him out who was responsible and then "cut his -off." Athat "we'll be back in there legally, moving freight for threat to castrate, whether taken literally or viewedyour company." Lee retorted, "Never. You will never merely as a figure of speech, has an unmistakably coer-work for me again." During the course of another con- cive impact and violates Section 8(a)(l) of the Act. Seeversation, Lee came out with a trade publication in the N.L.R.B. v. Moss Planing Mill Co., 206 F.2d 557 (4th Cir.trucking industry and informed Harrington of a help 1953).wanted ad appearing in the paper for a truck salesman. (c) Russell's statement to Coffero on the eve of the(Harrington had previously been a truck salesman.) Har- Company's meeting that, if the Teamsters got in, Joe Leerington told Lee that he was not interested because the would lock the doors and all of the employees would betruck business was "shot" and because he liked the phys- out of work is also a clear and emphatic threat whichical work involved in the freight business. He also said violates Section 8(a)(l) of the Act. Russell's elaborationhe needed a job and intended to stay in the freight busi- of the way in which Lee could close the business, eitherness.by merger with another company or by closing and laterOn April 14, ILA Local 1964 filed a representation pe- reopening under another name, emphasized his remarkstition seeking an election in the unit for which the Team- and compounds the gravity of his illegal statements.sters had made a demand. On April 23, a representation (d) The statement of Grill and Russell to Hildebrandt,case conference was held at the Board's office in on the occasion when they offered him a promotion andNewark, attended by representatives of Respondent, a substantial wage increase, that the Company did notLocal 1964, and Teamsters Local 478, which had inter- know who started the Union but the employee responsi-vened. A stipulation for certification upon consent agree- ble would be discovered, discharged, and not rehired is ament was signed and an election was scheduled for May threat which violated Section 8(aXl) of the Act.8. The Teamsters was represented at the representation (e) There is little doubt that the restructuring of thecase by its attorney, John A. Craner. In the course of the warehouse which was decided on immediately upon thediscussions which took place at the conference, Craner receipt of the Union's demand letter, as well as the pro-told Lee and his attorney, Thomas F. X. Foley, that he posed wage increases which accompanied this reorgani-was offering to return all strikers to work immediately zation, were part of an effort by Respondent to head offand unconditionally. Either Lee or Foley replied that the unionization of the terminal. Accordingly, whenthey could return only when and if there were openings Grill and Russell offered Hildebrandt a promotion and aand informed Craner that there were no current open- wage increase on or about April 2, their action constitut-ings. ed a promise of benefit aimed at discouraging union ac-Several striking employees attended the conference. tivity and violates Section 8(aXl) of the Act. N.LR.B. v.Upon their return to the terminal at Neptune, they spoke Exchange Parts Company, 375 U.S. 405 (1964). The samewith Grill. Hildebrandt told Grill about the conversation findings apply to the actual grant of wage increasesbetween Craner and Lee at the conference concerning which Respondent made to several returning strikers tothe reinstatement of strikers. Grill said that he would induce them to abandon the strike.have to see if any openings developed. Although vacan- (f) Grill's question to Hildebrandt as to whether Hilde-cies have occurred from time to time at the terminal brandt had signed a union card constitutes illegal interro-since that date, none of the individuals named in the first gation which violates Section 8(aXl) of the Act.amended complaint have been reinstated. (g) Grill's statement to Hildebrandt that he suspectedAt a representation election held on May 8, the tally that Danny Florio had started the union drive constitutesof ballots revealed that ILA Local 1964 received 19 the creation of the impression that union activities of em-votes, Teamsters Local 478 received 17 votes, and 10 ployees are the subject of company surveillance and vio-votes were challenged. The Report on Objections and lates Section 8(a)(l) of the Act.Challenges recommended that three challenges be sus- (h) Russell's statement to employees that unionizationtained, that two be overruled, and that the other five be was useless, that Joe Lee would never stand for theheld in abeyance, pending a determination as to whether Teamsters, and that he would go to any lengths to stopthe challenged voters were replacements for economic them amounts to a statement that their union activitiesstrikers or for unfair labor practice strikers. were futile and thus violates Section 8(a)(l) of the Act.TWIN COUNTY TRUCKING 583union were allowed to come in, it would be a union he II. ANALYSIS AND CONCLUSIONSapproved of. He made specific reference to a "HoffmanCompany union." Harrington asked Lee what he meant A. Independent Violations ofSection 8(a)(l) of theby a "Hoffman union." Lee replied that it was ILA ActLocal 1964. He explained that Local 1964 was in at the (a) Grill's statement to several dockworkers during theHoffman Company and that he had some familiarity with week of March 31-April 4, to the effect that there couldit. Harrington replied that the "president of the company be trouble at the Company because of the Union's drivedoesn't pick the union; the men pick the union." Lee and that if the Teamsters came in Joe Lee would justthen told Harrington that, if Local 478 got in, he would lock the doors, is a clear and emphatic threat which vio-merge the Company with Castways Freight and turn the lates Section 8(a)(l) of the Act.key in the door, because Local 478 would never repre- (b) During this same period of time, Grill stated to em-sent the men in his Company. ployee John Kelly that he did not know who started theHarrington had another casual conversation with Lee Union but that he was going to get his buddies to findat the picket line. On one occasion, Harrington told him out who was responsible and then "cut his -off." Athat "we'll be back in there legally, moving freight for threat to castrate, whether taken literally or viewedyour company." Lee retorted, "Never. You will never merely as a figure of speech, has an unmistakably coer-work for me again." During the course of another con- cive impact and violates Section 8(a)(l) of the Act. Seeversation, Lee came out with a trade publication in the N.L.R.B. v. Moss Planing Mill Co., 206 F.2d 557 (4th Cir.trucking industry and informed Harrington of a help 1953).wanted ad appearing in the paper for a truck salesman. (c) Russell's statement to Coffero on the eve of the(Harrington had previously been a truck salesman.) Har- Company's meeting that, if the Teamsters got in, Joe Leerington told Lee that he was not interested because the would lock the doors and all of the employees would betruck business was "shot" and because he liked the phys- out of work is also a clear and emphatic threat whichical work involved in the freight business. He also said violates Section 8(a)(l) of the Act. Russell's elaborationhe needed a job and intended to stay in the freight busi- of the way in which Lee could close the business, eitherness.by merger with another company or by closing and laterOn April 14, ILA Local 1964 filed a representation pe- reopening under another name, emphasized his remarkstition seeking an election in the unit for which the Team- and compounds the gravity of his illegal statements.sters had made a demand. On April 23, a representation (d) The statement of Grill and Russell to Hildebrandt,case conference was held at the Board's office in on the occasion when they offered him a promotion andNewark, attended by representatives of Respondent, a substantial wage increase, that the Company did notLocal 1964, and Teamsters Local 478, which had inter- know who started the Union but the employee responsi-vened. A stipulation for certification upon consent agree- ble would be discovered, discharged, and not rehired is ament was signed and an election was scheduled for May threat which violated Section 8(aXl) of the Act.8. The Teamsters was represented at the representation (e) There is little doubt that the restructuring of thecase by its attorney, John A. Craner. In the course of the warehouse which was decided on immediately upon thediscussions which took place at the conference, Craner receipt of the Union's demand letter, as well as the pro-told Lee and his attorney, Thomas F. X. Foley, that he posed wage increases which accompanied this reorgani-was offering to return all strikers to work immediately zation, were part of an effort by Respondent to head offand unconditionally. Either Lee or Foley replied that the unionization of the terminal. Accordingly, whenthey could return only when and if there were openings Grill and Russell offered Hildebrandt a promotion and aand informed Craner that there were no current open- wage increase on or about April 2, their action constitut-ings. ed a promise of benefit aimed at discouraging union ac-Several striking employees attended the conference. tivity and violates Section 8(aXl) of the Act. N.LR.B. v.Upon their return to the terminal at Neptune, they spoke Exchange Parts Company, 375 U.S. 405 (1964). The samewith Grill. Hildebrandt told Grill about the conversation findings apply to the actual grant of wage increasesbetween Craner and Lee at the conference concerning which Respondent made to several returning strikers tothe reinstatement of strikers. Grill said that he would induce them to abandon the strike.have to see if any openings developed. Although vacan- (f) Grill's question to Hildebrandt as to whether Hilde-cies have occurred from time to time at the terminal brandt had signed a union card constitutes illegal interro-since that date, none of the individuals named in the first gation which violates Section 8(aXl) of the Act.amended complaint have been reinstated. (g) Grill's statement to Hildebrandt that he suspectedAt a representation election held on May 8, the tally that Danny Florio had started the union drive constitutesof ballots revealed that ILA Local 1964 received 19 the creation of the impression that union activities of em-votes, Teamsters Local 478 received 17 votes, and 10 ployees are the subject of company surveillance and vio-votes were challenged. The Report on Objections and lates Section 8(a)(l) of the Act.Challenges recommended that three challenges be sus- (h) Russell's statement to employees that unionizationtained, that two be overruled, and that the other five be was useless, that Joe Lee would never stand for theheld in abeyance, pending a determination as to whether Teamsters, and that he would go to any lengths to stopthe challenged voters were replacements for economic them amounts to a statement that their union activitiesstrikers or for unfair labor practice strikers. were futile and thus violates Section 8(a)(l) of the Act. 584 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHis further statement that Lee would close the doors and that the men should select the "Hoffman Companythe employees would be out of a job is a threat which union," namely, ILA Local 1964, is an interference withviolates Section 8(a)(l) of the Act. Section 7 rights of employees which violates Section(i) Russell's interrogation of employee Frank Harring- 8(a)(l) of the Act.ton as to who started the union drive is coercive interro- (u) Lee's statement to Harrington at the picket line ongation which violates Section 8(a)(l) of the Act. this occasion that, if the Teamsters came in, he would(j) Russell's statement to Harrington that, under the merge the business with Castways and turn the key innew plan for the warehouse, Harrington and others the door because Local 478 would never represent thewould receive a pay increase is a promise of benefit Company is a threat which violates Section 8(aXl) of theaimed at discouraging union activity and violates Section Act.8(a)(1) of the Act. (v) Lee's statement to Harrington at the picket line on(k) The credited testimony to the effect that Joe Lee, another occasion that Harrington would never work forwhen speaking, to employees at the Friday meeting, told Lee again constitutes a violation of Section 8(a)(l) of thethem that if the Teamsters came in he would close the Aterminal constitutes a threat which violates Section8(a)(l) of the Act. B. The Discharge of Daniel Florio(1) Lee's promise, made on the same occasion, to raisewages of dockworkers and make up for the neglect they Daniel Florio was a dockworker who had signed ahad suffered, constitutes an illegal promise of benefit union card and who had attended a meeting of dock-which violates Section 8(a)(1) of the Act. workers with Union Business Agent Senick which was(m) Grill's statement to Florio on April 7, that Lee held on March 18, at Gepps' Bar. While Florio was bywould shut down the plant before letting a union come no means the most active union supporter, Grill suspect-in, is a threat which violates Section 8(a)(l) of the Act. ed that he was and voiced this suspicion to Hildebrandt(n) Grill's statement on April 7, to assembled dock- on or about April 1. Grill was also heard to say that heworkers, in which he repeated Lee's statement of the would find out who brought the Union into the terminalprevious Friday that he apologized for his neglect of and would "cut -off."dockworkers in the past and hoped that the men could Florio was fired on April 7, by Russell, ostensibly be-sit down and work out a compromise on wage increases, cause he asked for a day off to take a marine radio oper-is a promise of benefit which violates Section 8(a)(l) of ator's examination and instead took 2 days off. Whenthe Act. His further statement on this occasion that, the Russell was called to the stand, he did not corroborateway the men were going, everyone would be out of Respondent's defense. Instead, Russell testified in a ram-work is a threat which violates Section 8(a)(1) of the bling manner concerning another and remote occasionAct. on which Florio had been given time off to take another(o) Grill's statement to dockworkers on this occasion examination. He gave no support to the Company's posi-that Lee would never accept the Teamsters as the em- tion that Florio was entitled to be off only on theployees' bargaining agent constitutes an unlawful inter- Wednesday before his discharge and that he was sched-ference with the protected concerted activities of em- uled to return to work on Thursday Florio testified cre-ployees and violates Section 8(a)(l) of the Act.ployees and violates Section 8(a)(1) of the Act. dibly that he had asked Russell in advance for time off to(p) Lee's statement to Coffero and Fontana at the(p) Lees statement to Coffero and Fonana take the radio operator's examination and had told Rus-picket line on April 8 that he was sorry about past prob- se th e it ee as o on n to studylems among dockworkers concerning wages, lack of alems among dockworkers concerning wages, lack of a slfor the examination and one on which to go to Philadel-fixed dinner break, and other aspects of their workinge exation n hctoo to Ph econditions and that he would make it up to them consti phia to take the examination. In fact, Florio took off theconditions and that he would make it up to them consti- Wtutes a promise of benefit aimed at inducing them to Wednesday and Thursday prior to his discharge for thisabandon a strike and violates Section 8(a)(l) of the Act. excused purpose. Friday was Good Friday and a holday(q) Grill's statement to pickets during the strike that, if at Respondent s terminal. Testimony in the record con-the Teamsters came into the plant, Joe Lee would close cerning an occasion on which Florio was found drunk inthe doors and everyone including himself would be out the parking lot related to an incident whch was remoteof a job is a threat which violates Section 8(a)(l) of the in time from the discharge and had no causal connectionAct. with it.(r) Grill's questions to Hildebrandt on the picket line The discharge of a suspected leader in the organizingas to why he signed a card and why the dockworkers campaign took place against a background of strongwere "behaving like this" constitutes unlawful interroga- union animus. It was effectuated for a purported reasontion which violates Section 8(a)(l) of the Act. which was not substantiated by record testimony and for(s) Grill's further statements to Hildebrandt on the a reason which was clearly pretextual, inasmuch aspicket line that the dockworkers, by striking, were Florio was given permission to be away the day onmerely "screwing" themselves because Lee would close which he was assertedly absent without leave. The factthe doors and they would all be out of jobs is a threat that Florio was reinstated on April 8 in no way affectswhich violates Section 8(a)(l) of the Act. the original illegality of the discharge. Accordingly, by(t) Lee's statement to Harrington at the picket line discharging Daniel Florio on April 7, because of histhat, if a union were allowed to come in at Twin union membership and his union activity, RespondentCounty, it would be a union which Lee approved of and herein violated Section 8(a)() and (3) of the Act.584 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHis further statement that Lee would close the doors and that the men should select the "Hoffman Companythe employees would be out of a job is a threat which union," namely, ILA Local 1964, is an interference withviolates Section 8(a)(l) of the Act. Section 7 rights of employees which violates Section(i) Russell's interrogation of employee Frank Harring- 8(a)(l) of the Act.ton as to who started the union drive is coercive interro- (u) Lee's statement to Harrington at the picket line ongation which violates Section 8(a)(l) of the Act. this occasion that, if the Teamsters came in, he would(j) Russell's statement to Harrington that, under the merge the business with Castways and turn the key innew plan for the warehouse, Harrington and others the door because Local 478 would never represent thewould receive a pay increase is a promise of benefit Company is a threat which violates Section 8(aXl) of theaimed at discouraging union activity and violates Section Act.8(a)(1) of theAct.(v) Lee's statement to Harrington at the picket line on(k) The credited testimony to the effect that Joe Lee, another occasion that Harrington would never work forwhen speaking, to employees at the Friday meeting, told Lee again constitutes a violation of Section 8(a)(l) of thethem that if the Teamsters came in he would close the .terminal constitutes a threat which violates Section8(a)(l) of the Act. B. The Discharge of Daniel Florio(1) Lee's promise, made on the same occasion, to raisewages of dockworkers and make up for the neglect they Daniel Florio was a dockworker who had signed ahad suffered, constitutes an illegal promise of benefit union card and who had attended a meeting of dock-which violates Section 8(a)(l) of the Act. workers with Union Business Agent Senick which was(m) Grill's statement to Florio on April 7, that Lee held on March 18, at Gepps' Bar. While Florio was bywould shut down the plant before letting a union come no means the most active union supporter, Grill suspect-in, is a threat which violates Section 8(a)(l) of the Act. ed that he was and voiced this suspicion to Hildebrandt(n) Grill's statement on April 7, to assembled dock- on or about April 1. Grill was also heard to say that heworkers, in which he repeated Lee's statement of the would find out who brought the Union into the terminalprevious Friday that he apologized for his neglect of and would "cut -off."dockworkers in the past and hoped that the men could Florio was fired on April 7, by Russell, ostensibly be-sit down and work out a compromise on wage increases, cause he asked for a day off to take a marine radio oper-is a promise of benefit which violates Section 8(a)(l) of ator's examination and instead took 2 days off. Whenthe Act. His further statement on this occasion that, the Russell was called to the stand, he did not corroborateway the men were going, everyone would be out of Respondent's defense. Instead, Russell testified in a ram-work is a threat which violates Section 8(a)(l) of the bling manner concerning another and remote occasionAct.on which Florio had been given time off to take another(o) Grill's statement to dockworkers on this occasion examination. He gave no support to the Company's posi-that Lee would never accept the Teamsters as the em- tion that Florio was entitled to be off only on theployees' bargaining agent constitutes an unlawful inter- Wednesday before his discharge and that he was sched-ference with the protected concerted activities of em- u to r to w Thursday. Florio testified cre-ployees and violates Section 8(a)(l) of the Act.^l ^^^ployes an violtes ectio 8(a(1) o theAct.dibly that he had asked Russell in advance for time off to(p) Lee's statement to Coffero and Fontana at the take the radio operator's examination and had told Rus-picket line on April 8 that he was sorry about past prob- s t h m n 2 d of olems among dockworkers concerning wages, lack of a , ., .—.lemsamon dokworers oncrnin wags, ack f a for the examination and one on which to go to Philadel-fixed dinner break, and other aspects of their working pot theexamination. In factorio tookhofateconditions and that he would make it up to them consti- Wp atotaketheexamination. In fact, Floh o took off thetutes a promise of benefit aimed at inducing them to ecdnesday and Thursday prior to his discharge for thisabandon a strike and violates Section 8(a)(l) of the Act. aexcusedpondn's temial wasGoodny in andar olrday(q) Grill's statement to pickets during the strike that, ifatRespondent s terminal. Testimony in the record con-the Teamsters came into the plant, Joe Lee would close cerning anoccasion onwhichFloriowasfounddrunkinthe doors and everyone including himself would be out theparking lotrelatedtoanincidentwhichwasremoteof a job is a threat which violates Section 8(a)(l) of the intimefromthedischarge and had no causal connectionAct. with it.(r) Grill's questions to Hildebrandt on the picket line The discharge of a suspected leader in the organizingas to why he signed a card and why the dockworkers campaign took place against a background of strongwere "behaving like this" constitutes unlawful interroga- union animus. It was effectuated for a purported reasontion which violates Section 8(a)(l) of the Act. which was not substantiated by record testimony and for(s) Grill's further statements to Hildebrandt on the a reason which was clearly pretextual, inasmuch aspicket line that the dockworkers, by striking, were Florio was given permission to be away the day onmerely "screwing" themselves because Lee would close which he was assertedly absent without leave. The factthe doors and they would all be out of jobs is a threat that Florio was reinstated on April 8 in no way affectswhich violates Section 8(a)(l) of the Act. the original illegality of the discharge. Accordingly, by(t) Lee's statement to Harrington at the picket line discharging Daniel Florio on April 7, because of histhat, if a union were allowed to come in at Twin union membership and his union activity, RespondentCounty, it would be a union which Lee approved of and herein violated Section 8(a)(l) and (3) of the Act.584 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHis further statement that Lee would close the doors and that the men should select the "Hoffman Companythe employees would be out of a job is a threat which union," namely, ILA Local 1964, is an interference withviolates Section 8(a)(l) of the Act. Section 7 rights of employees which violates Section(i) Russell's interrogation of employee Frank Harring- 8(a)(l) of the Act.ton as to who started the union drive is coercive interro- (u) Lee's statement to Harrington at the picket line ongation which violates Section 8(a)(l) of the Act. this occasion that, if the Teamsters came in, he would(j) Russell's statement to Harrington that, under the merge the business with Castways and turn the key innew plan for the warehouse, Harrington and others the door because Local 478 would never represent thewould receive a pay increase is a promise of benefit Company is a threat which violates Section 8(aXl) of theaimed at discouraging union activity and violates Section Act.8(a)(1) of theAct.(v) Lee's statement to Harrington at the picket line on(k) The credited testimony to the effect that Joe Lee, another occasion that Harrington would never work forwhen speaking, to employees at the Friday meeting, told Lee again constitutes a violation of Section 8(a)(l) of thethem that if the Teamsters came in he would close the .terminal constitutes a threat which violates Section8(a)(l) of the Act. B. The Discharge of Daniel Florio(1) Lee's promise, made on the same occasion, to raisewages of dockworkers and make up for the neglect they Daniel Florio was a dockworker who had signed ahad suffered, constitutes an illegal promise of benefit union card and who had attended a meeting of dock-which violates Section 8(a)(l) of the Act. workers with Union Business Agent Senick which was(m) Grill's statement to Florio on April 7, that Lee held on March 18, at Gepps' Bar. While Florio was bywould shut down the plant before letting a union come no means the most active union supporter, Grill suspect-in, is a threat which violates Section 8(a)(l) of the Act. ed that he was and voiced this suspicion to Hildebrandt(n) Grill's statement on April 7, to assembled dock- on or about April 1. Grill was also heard to say that heworkers, in which he repeated Lee's statement of the would find out who brought the Union into the terminalprevious Friday that he apologized for his neglect of and would "cut -off."dockworkers in the past and hoped that the men could Florio was fired on April 7, by Russell, ostensibly be-sit down and work out a compromise on wage increases, cause he asked for a day off to take a marine radio oper-is a promise of benefit which violates Section 8(a)(l) of ator's examination and instead took 2 days off. Whenthe Act. His further statement on this occasion that, the Russell was called to the stand, he did not corroborateway the men were going, everyone would be out of Respondent's defense. Instead, Russell testified in a ram-work is a threat which violates Section 8(a)(l) of the bling manner concerning another and remote occasionAct.on which Florio had been given time off to take another(o) Grill's statement to dockworkers on this occasion examination. He gave no support to the Company's posi-that Lee would never accept the Teamsters as the em- tion that Florio was entitled to be off only on theployees' bargaining agent constitutes an unlawful inter- Wednesday before his discharge and that he was sched-ference with the protected concerted activities of em- u to r to w Thursday. Florio testified cre-ployees and violates Section 8(a)(l) of the Act.^l ^^^ployes an violtes ectio 8(a(1) o theAct.dibly that he had asked Russell in advance for time off to(p) Lee's statement to Coffero and Fontana at the take the radio operator's examination and had told Rus-picket line on April 8 that he was sorry about past prob- s t h m n 2 d of olems among dockworkers concerning wages, lack of a , ., .—.lemsamon dokworers oncrnin wags, ack f a for the examination and one on which to go to Philadel-fixed dinner break, and other aspects of their working pot theexamination. In factorio tookhofateconditions and that he would make it up to them consti- Wpenatotaketheexamination. In fact, Floh o took off thetutes a promise of benefit aimed at inducing them to ecdnesday and Thursday prior to his discharge for thisabandon a strike and violates Section 8(a)(l) of the Act. aexcusedpondn's temial wasGoodny in andareod oy(q) Grill's statement to pickets during the strike that, ifatRespondent s terminal. Testimony in the record con-the Teamsters came into the plant, Joe Lee would close cerning anoccasion onwhichFloriowasfounddrunkinthe doors and everyone including himself would be out theparking lotrelatedtoanincidentwhichwasremoteof a job is a threat which violates Section 8(a)(l) of the intimefromthedischarge and had no causal connectionAct. with it.(r) Grill's questions to Hildebrandt on the picket line The discharge of a suspected leader in the organizingas to why he signed a card and why the dockworkers campaign took place against a background of strongwere "behaving like this" constitutes unlawful interroga- union animus. It was effectuated for a purported reasontion which violates Section 8(a)(l) of the Act. which was not substantiated by record testimony and for(s) Grill's further statements to Hildebrandt on the a reason which was clearly pretextual, inasmuch aspicket line that the dockworkers, by striking, were Florio was given permission to be away the day onmerely "screwing" themselves because Lee would close which he was assertedly absent without leave. The factthe doors and they would all be out of jobs is a threat that Florio was reinstated on April 8 in no way affectswhich violates Section 8(a)(l) of the Act. the original illegality of the discharge. Accordingly, by(t) Lee's statement to Harrington at the picket line discharging Daniel Florio on April 7, because of histhat, if a union were allowed to come in at Twin union membership and his union activity, RespondentCounty, it would be a union which Lee approved of and herein violated Section 8(a)(l) and (3) of the Act.584 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHis further statement that Lee would close the doors and that the men should select the "Hoffman Companythe employees would be out of a job is a threat which union," namely, ILA Local 1964, is an interference withviolates Section 8(a)(l) of the Act. Section 7 rights of employees which violates Section(i) Russell's interrogation of employee Frank Harring- 8(a)(l) of the Act.ton as to who started the union drive is coercive interro- (u) Lee's statement to Harrington at the picket line ongation which violates Section 8(a)(l) of the Act. this occasion that, if the Teamsters came in, he would(j) Russell's statement to Harrington that, under the merge the business with Castways and turn the key innew plan for the warehouse, Harrington and others the door because Local 478 would never represent thewould receive a pay increase is a promise of benefit Company is a threat which violates Section 8(aXl) of theaimed at discouraging union activity and violates Section Act.8(a)(1) of theAct.(v) Lee's statement to Harrington at the picket line on(k) The credited testimony to the effect that Joe Lee, another occasion that Harrington would never work forwhen speaking, to employees at the Friday meeting, told Lee again constitutes a violation of Section 8(a)(l) of thethem that if the Teamsters came in he would close the .terminal constitutes a threat which violates Section8(a)(l) of the Act. B. The Discharge of Daniel Florio(1) Lee's promise, made on the same occasion, to raisewages of dockworkers and make up for the neglect they Daniel Florio was a dockworker who had signed ahad suffered, constitutes an illegal promise of benefit union card and who had attended a meeting of dock-which violates Section 8(a)(l) of the Act. workers with Union Business Agent Senick which was(m) Grill's statement to Florio on April 7, that Lee held on March 18, at Gepps' Bar. While Florio was bywould shut down the plant before letting a union come no means the most active union supporter, Grill suspect-in, is a threat which violates Section 8(a)(l) of the Act. ed that he was and voiced this suspicion to Hildebrandt(n) Grill's statement on April 7, to assembled dock- on or about April 1. Grill was also heard to say that heworkers, in which he repeated Lee's statement of the would find out who brought the Union into the terminalprevious Friday that he apologized for his neglect of and would "cut -off."dockworkers in the past and hoped that the men could Florio was fired on April 7, by Russell, ostensibly be-sit down and work out a compromise on wage increases, cause he asked for a day off to take a marine radio oper-is a promise of benefit which violates Section 8(a)(l) of ator's examination and instead took 2 days off. Whenthe Act. His further statement on this occasion that, the Russell was called to the stand, he did not corroborateway the men were going, everyone would be out of Respondent's defense. Instead, Russell testified in a ram-work is a threat which violates Section 8(a)(l) of the bling manner concerning another and remote occasionAct.on which Florio had been given time off to take another(o) Grill's statement to dockworkers on this occasion examination. He gave no support to the Company's posi-that Lee would never accept the Teamsters as the em- tion that Florio was entitled to be off only on theployees' bargaining agent constitutes an unlawful inter- Wednesday before his discharge and that he was sched-ference with the protected concerted activities of em- u to r to w Thursday. Florio testified cre-ployees and violates Section 8(a)(l) of the Act.^l ^^^ployes an violtes ectio 8(a(1) o theAct.dibly that he had asked Russell in advance for time off to(p) Lee's statement to Coffero and Fontana at the take the radio operator's examination and had told Rus-picket line on April 8 that he was sorry about past prob- s t h m n 2 d of olems among dockworkers concerning wages, lack of a , ., .—.lemsamon dokworers oncrnin wags, ack f a for the examination and one on which to go to Philadel-fixed dinner break, and other aspects of their working pot theeaminatio n. In factorio tookhofateconditions and that he would make it up to them consti- Wpenatotaketheexamination. In fact, Floh o took off thetutes a promise of benefit aimed at inducing them to ecdnesday and Thursday prior to his discharge for thisabandon a strike and violates Section 8(a)(l) of the Act. aexcusedpondn's temial wasGoodnithrc andaholcday(q) Grill's statement to pickets during the strike that, ifatRespondent s terminal. Testimony in the record con-the Teamsters came into the plant, Joe Lee would close cerning anoccasion onwhichFloriowasfounddrunkinthe doors and everyone including himself would be out theparking lotrelatedtoanincidentwhichwasremoteof a job is a threat which violates Section 8(a)(l) of the intimefromthedischarge and had no causal connectionAct. with it.(r) Grill's questions to Hildebrandt on the picket line The discharge of a suspected leader in the organizingas to why he signed a card and why the dockworkers campaign took place against a background of strongwere "behaving like this" constitutes unlawful interroga- union animus. It was effectuated for a purported reasontion which violates Section 8(a)(l) of the Act. which was not substantiated by record testimony and for(s) Grill's further statements to Hildebrandt on the a reason which was clearly pretextual, inasmuch aspicket line that the dockworkers, by striking, were Florio was given permission to be away the day onmerely "screwing" themselves because Lee would close which he was assertedly absent without leave. The factthe doors and they would all be out of jobs is a threat that Florio was reinstated on April 8 in no way affectswhich violates Section 8(a)(l) of the Act. the original illegality of the discharge. Accordingly, by(t) Lee's statement to Harrington at the picket line discharging Daniel Florio on April 7, because of histhat, if a union were allowed to come in at Twin union membership and his union activity, RespondentCounty, it would be a union which Lee approved of and herein violated Section 8(a)(l) and (3) of the Act. TWIN COUNTY TRUCKING 585C. The Character of the Original Strike On April 7, were all fired for going on strike without a legitimate1980 reason. As noted above, discharging employees becauseOn Friday, April 4, Senick told Coffero that, if Re- they have gone on strike is a patent and flagrant viola-spondent did not put all the men to work on April 7, he on of the lawand g economc stkersshould call a strike. It has already been found that Re- to replacement is equally illegal. When Respondent tookspondent's plan to cut the size of its work force at the this action on the night of April 9, it again violated Sec-dock and to raise the wages of the remaining dock- tion 8(aXl) and (3) of the Act and its action served toworkers was directly prompted by the onset of the orga- prolong thestrikealreadyin progress.Inasmuchasthenizing campaign and by Respondent's desire to prevent 14 unfair labor practice strikers thereby became discri-the Teamsters from coming into the terminal as the bar- minatees, t was not necessary for them to offer reinstate-gaining agent of the employees. Accordingly, a strike to ment in order to be entitled to return to ther jobs or toprotest the implementation of this discriminatively moti- receebacAbesGoodwInc241NLRB27vated change in wages and working conditions was an (199).unfair labor practice strike. On April 23, at the representation case conference inIt is also clear that the striking employees were greatly Newark, the unfair labor practice strikers, through theirconcerned with the reasons for the discharge of Brown attorney, offered fully and unconditionally to return toand Florio. They discussed these discharges with Grill work- The offer was refused. The refusal to reinstateand Russell at the meeting of April 7, and questioned unfair labor practice strikers upon their unconditionalthese management representatives as to the reasons these offer to return to work is a violation of Section 8(aX1)two dockworkers had been terminated. There is little and (3) of the Act. National Tape Corporation, 187doubt that one of the causative factors which prompted NLRB 321 (1970); Abingdon Nursing Center, 197 NLRBthis walkout was the discriminatory discharge of Florio 781 (1972); ABCO Engineering Corp., 201 NLRB 686and that one of the necessary conditions for calling off (1973) The refusal by Respondent to reinstate the 14that strike was Florio's reinstatement, a condition which strikers on April 23 is an unfair labor practice. As it oc-Lee agreed to on April 8. Accordingly, I conclude that curred wthin the period established by the Board inRespondent's further unfair labor practice in discharging Goodyear Tire and Rubber Company, 138 NLRB 453Florio caused or prolonged the April 7 walkout. (1962), for considering objections to the conduct of theI have also credited corroborated testimony that, on election," this unfair labor practice also constitutesthe evening of April 7, Grill came to the picket line, told grounds for setting asde the election which took placethe pickets that he had spoken with Lee, and informed on May 8.them that Lee had discharged them. Discharging em- E. The Refusal To Bargainployees because they have gone on strike violates rightsprotected by Section 7 and 13 of the Act, and no citation 1. The majority status of the Teamstersof authority is necessary to establish this proposition.Discharging economic strikers before they are perma- In Trading Port, Inc., 219 NLRB 298 at 301 (1975), thenently replaced is a violation of the Act. N.L.R.B. v. In- Board determined that "an employer's obligation under aternational Van Lines, 409 U.S. 48 (1972). When Re- bargaining order remedy should commence as of thespondent discharged its striking employees on the eve- time the employer has embarked on a clear course of un-ning of April 7, it violated Section 8(a)(1) and (3) of the lawful conduct or has engaged in sufficient unfair laborAct. This unfair labor practice also served to prolong the practices to undermine the Union's majority." While thisstrike which was in progress and to constitute the strik- holding does not require that a union's majority status being employees as unfair labor practice strikers, if they determined as of the same date that the bargaining orderwere not already such from the inception of the walkout. commences, it is logical to predicate a finding of major-ity status based upon the employee complement whichD. The Character of the Strike of April 9, 1980 existed as of that date.'5As found above, RespondentThere is no factual question that the employees who embarked upon its campaign of unfair labor practices onor about April 1. The record herein contains a stipulationwalked out on April 9 did so because Respondent per- oraboutApril 1.Therecordherein contains a stipulationwalked out on April 9 did so because Respondent per- that some 40 individuals were employed in the bargain-sisted in implementing its plan for revising the operations hat some 40 ndvdualsweremof the warehouse. This plan, which called for fewer em-ployees and a substantial increase in the wage rates of 4 The representation petition in Case 22-RC-8201 was filed on Aprilthe dockworkers who remained, was devised and put 14 1980.into effect as a means of counteracting the Teamsters or- I Par. 16 of the first amended complaint alleges that all full-time andganizing campaign. As indicated above, this action con- regular part-time truckdrivers, platform workers, and mechanics em-stituted a violation of Section 8(a)(1) of the Act. Hence, ployed at Respondent's Neptune, New Jersey, terminal, with the usualexceptions, constitutes a unit appropriate for collective bargaining. Re-a strike to protest the further implementation of this plan spondent states that such a unit could constitute a unit appropriate forconstitutes an unfair labor practice strike. collective bargaining but denies that such a unit ever existed. It is clearOn the first night of the second strike, Grill visited the from the record that the unit did exist, is appropriate for collective bar-picket line and told the picketing employees3that they gaining, and was the unit in which Respondent agreed to an electionwhich was conducted on May 8. The facility in question was largely re-located some 4 miles away to a new terminal in Tinton Falls, New" This action was directed at all 14 employees named in par. 25 of the Jersey, but this relocation in no way affected the appropriateness of thefirst amended complaint. unit.TWIN COUNTY TRUCKING 585C. The Character of the Original Strike On April 7, were all fired for going on strike without a legitimate1980 reason. As noted above, discharging employees becauseOn Friday, April 4, Senick told Coffero that, if Re- theyhavegoneonstrikeisapatentandflagrantviola-spondent did not put all the men to work on April 7, he tonofthelawanddshri economic strkersproshould call a strike. It has already been found that Re- to replacement is equally illegal. When Respondent tookspondent's plan to cut the size of its work force at the thisactiononthenightof April9, it again violated Sec-dock and to raise the wages of the remaining dock- tion8(awl) and(3) oftheActanditsactionservedtoworkers was directly prompted by the onset of the orga- prolong thestrikealreadyin progress.Inasmuch asthenizing campaign and by Respondent's desire to prevent 14unfairlaborpractice strikerstherebybecame discri-the Teamsters from coming into the terminal as the bar- minatees, it was not necessary for them to offer reinstate-gaining agent of the employees. Accordingly, a strike to mentin ordertobeentitled toreturn to their jobs or toprotest the implementation of this discriminatively moti- receivebackpay. Abilities&$Goodwill, Inc., 241NLRB27vated change in wages and working conditions was an (1979).unfair labor practice strike. OnApril 23, at therepresentation case conference inIt is also clear that the striking employees were greatly Newark, the unfair labor practice strikers, through theirconcerned with the reasons for the discharge of Brown attorney, offered fullyandunconditionally to return toand Florio. They discussed these discharges with Grill work.Theofferwasrefused.The refusaltoreinstateand Russell at the meeting of April 7, and questioned unfairlaborpractice strikers upon their unconditionalthese management representatives as to the reasons these offerto returntoworkis aviolation of Section 8(aXl)two dockworkers had been terminated. There is little and(3)oftheAct.NationalTape Corporation, 187doubt that one of the causative factors which prompted NLRB321(1970); Abingdon Nursing Center, 197 NLRBthis walkout was the discriminatory discharge of Florio 781(1972); ABCOEngineering Corp., 201 NLRB 686and that one of the necessary conditions for calling off (1973). Therefusal by Respondent to reinstate the 14that strike was Florio's reinstatement, a condition which strikerson April 23 is an unfair labor practice. As it oc-Lee agreed to on April 8. Accordingly, I conclude that curred within the period established by the Board inRespondent's further unfair labor practice in discharging GoodyearTireandRubberCompany, 138NLRB 453Florio caused or prolonged the April 7 walkout. (1962), forconsidering objections to the conduct of theI have also credited corroborated testimony that, on election," this unfair labor practice also constitutesthe evening of April 7, Grill came to the picket line, told groundsforsetting asidetheelection whichtookplacethe pickets that he had spoken with Lee, and informed o" May8.them that Lee had discharged them. Discharging em- E. The Refusal To Bargainployees because they have gone on strike violates fightsprotected by Section 7 and 13 of the Act, and no citation 1. The majority status of the Teamstersof authority is necessary to establish this proposition.Discharging economic strikers before they are perma- In Trading Port, Inc., 219 NLRB 298 at 301 (1975), thenently replaced is a violation of the Act. N.L.R.B. v. In- Board determined that "an employer's obligation under aternational Van Lines, 409 U.S. 48 (1972). When Re- bargaining order remedy should commence as of thespondent discharged its striking employees on the eve- time the employer has embarked on a clear course of un-ning of April 7, it violated Section 8(a)(l) and (3) of the lawful conduct or has engaged in sufficient unfair laborAct. This unfair labor practice also served to prolong the practices to undermine the Union's majority." While thisstrike which was in progress and to constitute the strik- holding does not require that a union's majority status being employees as unfair labor practice strikers, if they determined as of the same date that the bargaining orderwere not already such from the inception of the walkout,. commences, it is logical to predicate a finding of major-ity status based upon the employee complement whichD. The Character of the Strike of April 9, 1980 existed as of that date.15As found above, RespondentThere is no factual question that the employees who embarked upon its campaign of unfair labor practices onwalked out on April 9 did so because Respondent per- oraboutApril 1.Therecordherein contains a stipulationsisted in implementing its plan for revising the operations thatsome40individuals wereemployed in the bargain-of the warehouse. This plan, which called for fewer em- igunitonthatdate.ployees and a substantial increase in the wage rates of ,_. -——, ,, .,ployees and a. substantial increase in the wage rates of The representation petition in Case 22-RC-8201 was filed on Aprilthe dockworkers who remained, was devised and put 14, 1980.into effect as a means of counteracting the Teamsters or- "1 Par. 16 of the first amended complaint alleges that all full-time andganizing campaign. AS indicated above, this action con- regular part-time truckdrivers, platform workers, and mechanics em-stituted a violation of Section 8(a)(l) of the Act. Hence, ployedatRespondent's Neptune, New Jersey, terminal, with the usualexceptions, constitutes a unit appropriate for collective bargaining. Re-a strike to protest the further implementation of this plan spondent states that such a unit could constitute a unit appropriate forConstitutes an unfair labor practice Strike. collective bargaining but denies that such a unit ever existed. It is clearOn the first night of the second strike, Grill visited the fromtherecordthat the unit did exist, is appropriate for collective bar-picket line and told the picketing employees" that they gan""ng, andwastheunitin whichRespondent agreed toan electionwhich was conducted on May 8. The facility in question was largely re-located some 4 miles away to a new terminal in Tinton Falls, New"This action was directed at all 14 employees named in par. 25 of the Jersey, but this relocation in no way affected the appropriateness of thefirst amended complaint. unit.TWIN COUNTY TRUCKING 585C. The Character of the Original Strike On April 7, were all fired for going on strike without a legitimate1980 reason. As noted above, discharging employees becauseOn Friday, April 4, Senick told Coffero that, if Re- theyhavegoneonstrikeisapatentandflagrantviola-spondent did not put all the men to work on April 7, he tonofthelawanddsai economic strkersproshould call a strike. It has already been found that Re- to replacement is equally illegal. When Respondent tookspondent's plan to cut the size of its work force at the thisactiononthenightof April9, it again violated Sec-dock and to raise the wages of the remaining dock- tion8(awl) and(3) oftheActanditsactionservedtoworkers was directly prompted by the onset of the orga- prolong thestrikealreadyin progress.Inasmuch asthenizing campaign and by Respondent's desire to prevent 14unfairlaborpractice strikerstherebybecame discri-the Teamsters from coming into the terminal as the bar- minatees, it was not necessary for them to offer reinstate-gaining agent of the employees. Accordingly, a strike to mentin ordertobeentitled toreturn to their jobs or toprotest the implementation of this discriminatively moti- receivebackpay. Abilities&$Goodwill, Inc., 241NLRB27vated change in wages and working conditions was an (1979).unfair labor practice strike. OnApril 23, at therepresentation case conference inIt is also clear that the striking employees were greatly Newark, the unfair labor practice strikers, through theirconcerned with the reasons for the discharge of Brown attorney, offered fullyandunconditionally to return toand Florio. They discussed these discharges with Grill work.Theofferwasrefused.The refusaltoreinstateand Russell at the meeting of April 7, and questioned unfairlaborpractice strikers upon their unconditionalthese management representatives as to the reasons these offerto returntoworkis aviolation of Section 8(aXl)two dockworkers had been terminated. There is little and(3)oftheAct.NationalTape Corporation, 187doubt that one of the causative factors which prompted NLRB321(1970); Abingdon Nursing Center, 197 NLRBthis walkout was the discriminatory discharge of Florio 781(1972); ABCOEngineering Corp., 201 NLRB 686and that one of the necessary conditions for calling off (1973). Therefusal by Respondent to reinstate the 14that strike was Florio's reinstatement, a condition which strikerson April 23 is an unfair labor practice. As it oc-Lee agreed to on April 8. Accordingly, I conclude that curred within the period established by the Board inRespondent's further unfair labor practice in discharging GoodyearTireandRubberCompany, 138NLRB 453Florio caused or prolonged the April 7 walkout. (1962), forconsidering objections to the conduct of theI have also credited corroborated testimony that, on election," this unfair labor practice also constitutesthe evening of April 7, Grill came to the picket line, told grounds forsetting asidetheelection which tookplacethe pickets that he had spoken with Lee, and informed o" May8.them that Lee had discharged them. Discharging em- E. The Refusal To Bargainployees because they have gone on strike violates fightsprotected by Section 7 and 13 of the Act, and no citation 1. The majority status of the Teamstersof authority is necessary to establish this proposition.Discharging economic strikers before they are perma- In Trading Port, Inc., 219 NLRB 298 at 301 (1975), thenently replaced is a violation of the Act. N.L.R.B. v. In- Board determined that "an employer's obligation under aternational Van Lines, 409 U.S. 48 (1972). When Re- bargaining order remedy should commence as of thespondent discharged its striking employees on the eve- time the employer has embarked on a clear course of un-ning of April 7, it violated Section 8(a)(l) and (3) of the lawful conduct or has engaged in sufficient unfair laborAct. This unfair labor practice also served to prolong the practices to undermine the Union's majority." While thisstrike which was in progress and to constitute the strik- holding does not require that a union's majority status being employees as unfair labor practice strikers, if they determined as of the same date that the bargaining orderwere not already such from the inception of the walkout,. commences, it is logical to predicate a finding of major-ity status based upon the employee complement whichD. The Character of the Strike of April 9, 1980 existed as of that date.15As found above, RespondentThere is no factual question that the employees who embarked upon its campaign of unfair labor practices onwalked out on April 9 did so because Respondent per- oraboutApril 1.Therecordherein contains a stipulationsisted in implementing its plan for revising the operations thatsome40individualswereemployed in the bargain-of the warehouse. This plan, which called for fewer em- igunitonthatdate.ployees and a substantial increase in the wage rates of ,_. -——, ,, .,ployees and a. substantial increase in the wage rates of The representation petition in Case 22-RC-8201 was filed on Aprilthe dockworkers who remained, was devised and put 14, 1980.into effect as a means of counteracting the Teamsters or- "1 Par. 16 of the first amended complaint alleges that all full-time andganizing campaign. AS indicated above, this action con- regular part-time truckdrivers, platform workers, and mechanics em-stituted a violation of Section 8(a)(l) of the Act. Hence, ployedatRespondent's Neptune, New Jersey, terminal, with the usualexceptions, constitutes a unit appropriate for collective bargaining. Re-a strike to protest the further implementation of this plan spondent states that such a unit could constitute a unit appropriate forConstitutes an unfair labor practice Strike. collective bargaining but denies that such a unit ever existed. It is clearOn the first night of the second strike, Grill visited the fromtherecordthat the unit did exist, is appropriate for collective bar-picket line and told the picketing employees" that they gan""ng, andwastheunitin whichRespondent agreed toan electionwhich was conducted on May 8. The facility in question was largely re-located some 4 miles away to a new terminal in Tinton Falls, New"This action was directed at all 14 employees named in par. 25 of the Jersey, but this relocation in no way affected the appropriateness of thefirst amended complaint. unit.TWIN COUNTY TRUCKING 585C. The Character of the Original Strike On April 7, were all fired for going on strike without a legitimate1980 reason. As noted above, discharging employees becauseOn Friday, April 4, Senick told Coffero that, if Re- theyhavegoneonstrikeisapatentandflagrantviola-spondent did not put all the men to work on April 7, he tonofthelawanddsai economic strkersproshould call a strike. It has already been found that Re- to replacement is equally illegal. When Respondent tookspondent's plan to cut the size of its work force at the thisactiononthenightof April9, it again violated Sec-dock and to raise the wages of the remaining dock- tion8(awl) and(3) oftheActanditsactionservedtoworkers was directly prompted by the onset of the orga- prolong thestrikealreadyin progress.Inasmuch asthenizing campaign and by Respondent's desire to prevent 14unfairlaborpractice strikerstherebybecame discri-the Teamsters from coming into the terminal as the bar- minatees, it was not necessary for them to offer reinstate-gaining agent of the employees. Accordingly, a strike to mentin ordertobeentitled toreturn to their jobs or toprotest the implementation of this discriminatively moti- receivebackpay. Abilities&$Goodwill, Inc., 241NLRB27vated change in wages and working conditions was an (1979).unfair labor practice strike. OnApril 23, at therepresentation case conference inIt is also clear that the striking employees were greatly Newark, the unfair labor practice strikers, through theirconcerned with the reasons for the discharge of Brown attorney, offered fullyandunconditionally to return toand Florio. They discussed these discharges with Grill work.Theofferwasrefused.The refusaltoreinstateand Russell at the meeting of April 7, and questioned unfairlaborpractice strikers upon their unconditionalthese management representatives as to the reasons these offerto returntoworkis aviolation of Section 8(aXl)two dockworkers had been terminated. There is little and(3)oftheAct.NationalTape Corporation, 187doubt that one of the causative factors which prompted NLRB321(1970); Abingdon Nursing Center, 197 NLRBthis walkout was the discriminatory discharge of Florio 781(1972); ABCOEngineering Corp., 201 NLRB 686and that one of the necessary conditions for calling off (1973). Therefusal by Respondent to reinstate the 14that strike was Florio's reinstatement, a condition which strikerson April 23 is an unfair labor practice. As it oc-Lee agreed to on April 8. Accordingly, I conclude that curred within the period established by the Board inRespondent's further unfair labor practice in discharging GoodyearTireandRubberCompany, 138NLRB 453Florio caused or prolonged the April 7 walkout. (1962), forconsidering objections to the conduct of theI have also credited corroborated testimony that, on election," this unfair labor practice also constitutesthe evening of April 7, Grill came to the picket line, told grounds forsetting asidetheelection which tookplacethe pickets that he had spoken with Lee, and informed o" May8.them that Lee had discharged them. Discharging em- E. The Refusal To Bargainployees because they have gone on strike violates fightsprotected by Section 7 and 13 of the Act, and no citation 1. The majority status of the Teamstersof authority is necessary to establish this proposition.Discharging economic strikers before they are perma- In Trading Port, Inc., 219 NLRB 298 at 301 (1975), thenently replaced is a violation of the Act. N.L.R.B. v. In- Board determined that "an employer's obligation under aternational Van Lines, 409 U.S. 48 (1972). When Re- bargaining order remedy should commence as of thespondent discharged its striking employees on the eve- time the employer has embarked on a clear course of un-ning of April 7, it violated Section 8(a)(l) and (3) of the lawful conduct or has engaged in sufficient unfair laborAct. This unfair labor practice also served to prolong the practices to undermine the Union's majority." While thisstrike which was in progress and to constitute the strik- holding does not require that a union's majority status being employees as unfair labor practice strikers, if they determined as of the same date that the bargaining orderwere not already such from the inception of the walkout,. commences, it is logical to predicate a finding of major-ity status based upon the employee complement whichD. The Character of the Strike of April 9, 1980 existed as of that date.15As found above, RespondentThere is no factual question that the employees who embarked upon its campaign of unfair labor practices onwalked out on April 9 did so because Respondent per- oraboutApril 1.Therecordherein contains a stipulationsisted in implementing its plan for revising the operations thatsome40individualswereemployed in the bargain-of the warehouse. This plan, which called for fewer em- igunitonthatdate.ployees and a substantial increase in the wage rates of ,_. -——, ,, .,ployees and a. substantial increase in the wage rates of The representation petition in Case 22-RC-8201 was filed on Aprilthe dockworkers who remained, was devised and put 14, 1980.into effect as a means of counteracting the Teamsters or- "1 Par. 16 of the first amended complaint alleges that all full-time andganizing campaign. AS indicated above, this action con- regular part-time truckdrivers, platform workers, and mechanics em-stituted a violation of Section 8(a)(l) of the Act. Hence, ployedatRespondent's Neptune, New Jersey, terminal, with the usualexceptions, constitutes a unit appropriate for collective bargaining. Re-a strike to protest the further implementation of this plan spondent states that such a unit could constitute a unit appropriate forConstitutes an unfair labor practice Strike. collective bargaining but denies that such a unit ever existed. It is clearOn the first night of the second strike, Grill visited the fromtherecordthat the unit did exist, is appropriate for collective bar-picket line and told the picketing employees" that they gan""ng, andwastheunitin whichRespondent agreed toan electionwhich was conducted on May 8. The facility in question was largely re-located some 4 miles away to a new terminal in Tinton Falls, New"This action was directed at all 14 employees named in par. 25 of the Jersey, but this relocation in no way affected the appropriateness of thefirst amended complaint. unit. 586 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI have already found that 22 employees, or a majority representative of its drivers, dockworkers, and mechan-of the unit employees, had signed Teamsters designation ics. Later, Respondent withdrew this recognition butcards on or before April 1. At the hearing, Respondent without any justification or excuse. (The advent of ILAleveled individual challenges at only two of these cards, Local 1964 was in no small part prompted by Respond-namely, those signed by Walter Hughes and Eugene ent's own illegal action and Lee's widely expressed pref-Bennett.16Bennett gave no testimony whatsoever which erence for the Union which represented employees at thecould impinge upon the validity of the authorization card Hoffman Trucking Company.) Accordingly, I concludewhich he signed on March 18, 1980. In Hughes' testimo- that Respondent herein violated Section 8(a(1) and (5)ny, he admitted signing a card on March 28. He testified of the Actthat Coffero told him on that occasion that everyone wasgoing to join, so he signed the card which Coffero 3. The appropriateness of a Gissel orderhanded to him. Later, when the first strike began, Cof-fero asked Hughes to go on strike, noting that he had In 1969, the Supreme Court declared in Gissel Packingsigned a card and asking him if he were going to stick Co., supra, that the Board may issue a bargaining orderwith the other employees. Hughes reportedly protested in lieu of directing a representation election in casesat that point to Coffero, telling Coffero that he had said where an employer's unfair labor practices are so seriousthat everyone was going to sign when in fact they had that a fair and free election cannot be held. In the periodnot. It was at this point that Hughes told Coffero that he of time which has elapsed since Gissel, this approach towanted no part of the Union. remedying serious unfair labor practices has been repeat-Even if Hughes' testimony is credited, it does not edly applied both by the Board and the courts. See, fordepict a misrepresentation of fact by Coffero which example, N.LR.B. v. Broad Street Hospital and Medicalprompted Hughes to sign an authorization card. Indeed, Center, 452 F.2d 302 (3d Cir. 1971); N.L.R.B. v. EastonCoffero's reported statement to Hughes does not consti- Packing Company, 437 F.2d 811 (3d Cir. 1971); N.L.R.B.tute a representation of any current or past fact but was v. Colonial Knitting Corp., 464 F.2d 949 (3d Cir. 1972);merely an expression of hope for the future of the orga- Toltec Metals, Inc. v. NL.R.B., 490 F.2d 1122 (3d Cir.nizing drive. ("Everyone is going to sign.") As such, t 1974); Frito-Lay Inc. v. N.L.R.B., 585 F.2d 62 (3d Cir.forms no basis for challenging the validity of the card on 1978) NL.R.B. v. Kenworth Trucks of Philadelphia, Inc.,which Hughes showed an allegiance he was quick 580 F.2d 55 (3d Cir. 1978); NL.R.B. v. Daybreak Lodgeenough to pledge until the Union's strike action brought Nrsing and Convalescent Home Inc. 585 F2d 79 (3dhome to him the fact that the Union might call upon himhome to him the fact that the Union might call upon him Cir. 1978); N.L.R.B. v. Eagle Material Handling, Inc., 558to back up his signature with action. Accordingly, I con- F.2d Cir. 19778) Electrial Products DivincF.2d 160 (3d Cir. 1977); Electrical Products Division ofelude that since April 1, 1980, the Teamsters was the ma- d d s Corporan v. N R 6jority representative of Respondent's employees in a unitororvN.L.R.B., 617 F.2d 977 (3dappropriate for collective bargaining. Cir. 1980).Recently, this doctrine has come under fire in some2. The Union's demand for recognition quarters. In his dissent in N.L.R.B. v. K & K GourmetMeats, Inc, 640 F.2d 460 at 470-471 (3d Cir. 1981), Cir-Since a Gissel order is essentially a remedy for a viola- Meats Inc640 2d460 at47 71 (3d ir 1981) ir-tion of Section 8(aX)) of the Act, such an order need not cut Judge Gibbons observed:be predicated upon subsidiary findings that a union has It is no secret that at least a significant minoritymade a demand for recognition or that an employer has o te e er this c t liee tat the Su-rejected that demand. However, since the General Coun-e ..elsel has alleged that Respondent herein violated Section preme Court in N8L.R.. v. Gissel Packg Co. 5478(a)(5) of the Act as well as Section 8(a)(1) and (3), such575 , , LEd. 2d 547findings are appropriate in this case and are amply sup- (1969), erred in interpreting the National Labor Re-ported by the record. In its letters of both March 28 and lations Act to permit the National Labor RelationsApril 2, the Teamsters requested recognition. Senick also Board to enter a bargaining order as a remedy forrequested recognition over the phone in talking with unfair labor practices committed in the course of anGrill and with Foley and in person while talking with organizing campaign. Nor is it any secret that thoseLee on April 8 at an emergency meeting which took judges who are uncomfortable with the Gissel con-place in Lee's office at the terminal. On this latter occa- struction of the statute have been signalling thesion, Lee negotiated with Senick concerning the return Board vigorously that bargaining orders are unwel-of the striking employees and the reinstatement of Florio come in this circuit. .... At the same time theand Freddie Brown. As the meeting concluded, Lee Board is receiving from a different group of judgesagreed to set up a meeting the following week among on this court quite a different signal. ... These dif-himself, his attorney, and Senick for the purpose of fur- ferent signals are that we acknowledge the primacyther negotiating a collective-bargaining agreement. This of the Supreme Court in interpreting the Act, ataction constituted a de facto recognition accorded to the least until Congress speaks, that we acknowledgeTeamsters by Respondent as the collective-bargaining the primacy of the Board as fact finder, and that ifthe Board decides to enter a Gissel order we will be'" Respondent introduced evidence of misrepresentation relating to as- satisfied with a statement of reasons reasonablysertions made to certain employees who were not card signers but such id ifyin f istatements, even if made, could have no possible bearing on the Union'sidentifying for the basis, among everal permimajority status or on the cards which establish that status. ble bases, for choosing that remedy.586 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI have already found that 22 employees, or a majority representative of its drivers, dockworkers, and mechan-of the unit employees, had signed Teamsters designation ics. Later, Respondent withdrew this recognition butcards on or before April 1. At the hearing, Respondent without any justification or excuse. (The advent of ILAleveled individual challenges at only two of these cards, Local 1964 was in no small part prompted by Respond-namely, those signed by Walter Hughes and Eugene ent's own illegal action and Lee's widely expressed pref-Bennett.16Bennett gave no testimony whatsoever which erence for the Union which represented employees at thecould impinge upon the validity of the authorization card Hoffman Trucking Company.) Accordingly, I concludewhich he signed on March 18, 1980. In Hughes' testimo- that Respondent herein violated Section 8(aXI) and (5)ny, he admitted signing a card on March 28. He testified of the Act.that Coffero told him on that occasion that everyone wasgoing to join, so he signed the card which Coffero 3. The appropriateness of a Gissel orderhanded to him. Later, when the first strike began, Cof-fero asked Hughes to go on strike, noting that he had In 1969, the Supreme Court declared in Gissel Packingsigned a card and asking him if he were going to stick Co., supra, that the Board may issue a bargaining orderwith the other employees. Hughes reportedly protested in lieu of directing a representation election in casesat that point to Coffero, telling Coffero that he had said where an employer's unfair labor practices are so seriousthat everyone was going to sign when in fact they had that a fair and free election cannot be held. In the periodnot. It was at this point that Hughes told Coffero that he of time which has elapsed since Gissel, this approach towanted no part of the Union. remedying serious unfair labor practices has been repeat-Even if Hughes' testimony is credited, it does not edly applied both by the Board and the courts. See, fordepict a misrepresentation of fact by Coffero which example, N.LR.B. v. Broad Street Hospital and Medicalprompted Hughes to sign an authorization card. Indeed, Center, 452 F.2d 302 (3d Cir. 1971); N.L.R.B. v. EastonCoffero's reported statement to Hughes does not consti- Packing Company, 437 F.2d 811 (3d Cir. 1971); N.L.R.B.tute a representation of any current or past fact but was v. Colonial Knitting Corp., 464 P.2d 949 (3d Cir. 1972);merely an expression of hope for the future of the orga- Toltec Metals, Inc. v. N.L.R.B., 490 F.2d 1122 (3d Cir.nizing drive. ("Everyone is going to sign.") As such, it 1974); Frito-Lay Inc. v. N.L.R.B., 585 F.2d 62 (3d Cir.forms no basis for challenging the validity of the card on 1978); NL.R.B. v. Kenworth Trucks of Philadelphia, Inc.,which Hughes showed an allegiance he was quick 580 F.2d 55 (3d Cir. 1978); NL.R.B. v. Daybreak Lodgeenough to pledge until the Union's strike action brought N Convalescent Home, Inc., 585 F.2d 79 (3dhome to him the fact that the Union might call upon him _.,-\» / *irj chometo im he fct hatthe nio miht cll ponhim Cir. 1978); N.L.R.B. v. Eagle Material Handling, Inc., 558to back up his signature with action. Accordingly, I con- F.160 1elude that since April 1. 1980, the Teamsters was the ma-jority representative of Respondent's employees in a unit Midland-Ross Corporation v.N.L.R.B., 617 F.2d 977 (3dappropriate for collective bargaining. Cir. 1980).Recently, this doctrine has come under fire in some2. The Union's demand for recognition quarters. In his dissent in N.L.R.B. v. K & K GourmetSince a Gissel order is essentially a remedy for a viola- Meats, Inc.640F.2d460at470M71(3dCir1981), Cir-tion of Section 8(aX I of the Act, such an order need not cultJudge Gibbonsobserved:be predicated upon subsidiary findings that a union has It is no secret that at least a significant minoritymade a demand for recognition or that an employer has of the members of this court believe that the Su-rejected that demand. However, since the General Coun-p C i NL ---. G P C. 395sel has alleged that Respondent herein violated Section U.S. 575 (1969), 895 S. Ct. 1S918 23 L.E d£ 2 5478(a)(5) of the Act as well as Section 8(a)(l) and (3), suchU'--5{' ". , "', L.Ed. 2d 547findings are appropriate in this case and are amply sup- (1969), erredin interpreting the National Labor Re-ported by the record. In its letters of both March 28 and lationsActtopermit theNational Labor RelationsApril 2, the Teamsters requested recognition. Senick also Boardtoentera bargaining order as a remedy forrequested recognition over the phone in talking with unfair labor practices committed in the course of anGrill and with Foley and in person while talking with organizing campaign. Nor is it any secret that thoseLee on April 8 at an emergency meeting which took judges who are uncomfortable with the Gissel con-place in Lee's office at the terminal. On this latter occa- struction of the statute have been signalling thesion, Lee negotiated with Senick concerning the return Board vigorously that bargaining orders are unwel-of the striking employees and the reinstatement of Florio come in this circuit. ... At the same time theand Freddie Brown. As the meeting concluded, Lee Board is receiving from a different group of judgesagreed to set up a meeting the following week among on this court quite a different signal. ...These dif-himself, his attorney, and Senick for the purpose of fur- ferent signals are that we acknowledge the primacyther negotiating a collective-bargaining agreement. This of the Supreme Court in interpreting the Act, ataction constituted a de facto recognition accorded to the least until Congress speaks, that we acknowledgeTeamsters by Respondent as the collective-bargaining the primacy of the Board as fact finder, and that ifthe Board decides to enter a Gissel order we will be'* Respondent introduced evidence of misrepresentation relating to as- satisfied with a Statement of reasons reasonablysertions made to certain employees who were not card signers but such ,;y * .y-. —i. i. * _ i * *statements, even if made, could have no possible bearing on the Union'sidentifying for US the basis, among Several permissi-majority status or on the cards which establish that status. ble bases, for choosing that remedy.586 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI have already found that 22 employees, or a majority representative of its drivers, dockworkers, and mechan-of the unit employees, had signed Teamsters designation ics. Later, Respondent withdrew this recognition butcards on or before April 1. At the hearing, Respondent without any justification or excuse. (The advent of ILAleveled individual challenges at only two of these cards, Local 1964 was in no small part prompted by Respond-namely, those signed by Walter Hughes and Eugene ent's own illegal action and Lee's widely expressed pref-Bennett.16Bennett gave no testimony whatsoever which erence for the Union which represented employees at thecould impinge upon the validity of the authorization card Hoffman Trucking Company.) Accordingly, I concludewhich he signed on March 18, 1980. In Hughes' testimo- that Respondent herein violated Section 8(aXI) and (5)ny, he admitted signing a card on March 28. He testified of the Act.that Coffero told him on that occasion that everyone wasgoing to join, so he signed the card which Coffero 3. The appropriateness of a Gissel orderhanded to him. Later, when the first strike began, Cof-fero asked Hughes to go on strike, noting that he had In 1969, the Supreme Court declared in Gissel Packingsigned a card and asking him if he were going to stick Co., supra, that the Board may issue a bargaining orderwith the other employees. Hughes reportedly protested in lieu of directing a representation election in casesat that point to Coffero, telling Coffero that he had said where an employer's unfair labor practices are so seriousthat everyone was going to sign when in fact they had that a fair and free election cannot be held. In the periodnot. It was at this point that Hughes told Coffero that he of time which has elapsed since Gissel, this approach towanted no part of the Union. remedying serious unfair labor practices has been repeat-Even if Hughes' testimony is credited, it does not edly applied both by the Board and the courts. See, fordepict a misrepresentation of fact by Coffero which example, N.LR.B. v. Broad Street Hospital and Medicalprompted Hughes to sign an authorization card. Indeed, Center, 452 F.2d 302 (3d Cir. 1971); N.L.R.B. v. EastonCoffero's reported statement to Hughes does not consti- Packing Company, 437 F.2d 811 (3d Cir. 1971); N.L.R.B.tute a representation of any current or past fact but was v. Colonial Knitting Corp., 464 P.2d 949 (3d Cir. 1972);merely an expression of hope for the future of the orga- Toltec Metals, Inc. v. N.L.R.B., 490 F.2d 1122 (3d Cir.nizing drive. ("Everyone is going to sign.") As such, it 1974); Frito-Lay Inc. v. N.L.R.B., 585 F.2d 62 (3d Cir.forms no basis for challenging the validity of the card on 1978); NL.R.B. v. Kenworth Trucks of Philadelphia, Inc.,which Hughes showed an allegiance he was quick 580 F.2d 55 (3d Cir. 1978); NL.R.B. v. Daybreak Lodgeenough to pledge until the Union's strike action brought N Convalescent Home, Inc., 585 F.2d 79 (3dhome to him the fact that the Union might call upon him _.,-\» / *irj chometo im he fct hatthe nio miht cll ponhim Cir. 1978); N.L.R.B. v. Eagle Material Handling, Inc., 558to back up his signature with action. Accordingly, I con- F.2d 10 (3 Cir 197); Eecal Pelude that since April 1. 1980, the Teamsters was the ma-jority representative of Respondent's employees in a unit Midland-Ross Corporation v.N.L.R.B., 617 F.2d 977 (3dappropriate for collective bargaining. Cir. 1980).Recently, this doctrine has come under fire in some2. The Union's demand for recognition quarters. In his dissent in N.L.R.B. v. K & K GourmetSince a Gissel order is essentially a remedy for a viola- Meats, Inc.640F.2d460at470M71(3dCir1981), Cir-tion of Section 8(aX I of the Act, such an order need not cultJudge Gibbons observed:be predicated upon subsidiary findings that a union has It is no secret that at least a significant minoritymade a demand for recognition or that an employer has of the members of this court believe that the Su-rejected that demand. However, since the General Coun-p C i NL ---. G P C. 395sel has alleged that Respondent herein violated Section U.S. 575 (1969), 895 S. Ct. 1S918 23 L.E d£ 2 5478(a)(5) of the Act as well as Section 8(a)(l) and (3), suchU'--5{' ". , "', L.Ed. 2d 547findings are appropriate in this case and are amply sup- (1969), erredin interpreting the National Labor Re-ported by the record. In its letters of both March 28 and lationsActtopermit theNational Labor RelationsApril 2, the Teamsters requested recognition. Senick also Boardtoentera bargaining order as a remedy forrequested recognition over the phone in talking with unfair labor practices committed in the course of anGrill and with Foley and in person while talking with organizing campaign. Nor is it any secret that thoseLee on April 8 at an emergency meeting which took judges who are uncomfortable with the Gissel con-place in Lee's office at the terminal. On this latter occa- struction of the statute have been signalling thesion, Lee negotiated with Senick concerning the return Board vigorously that bargaining orders are unwel-of the striking employees and the reinstatement of Florio come in this circuit. ... At the same time theand Freddie Brown. As the meeting concluded, Lee Board is receiving from a different group of judgesagreed to set up a meeting the following week among on this court quite a different signal. ...These dif-himself, his attorney, and Senick for the purpose of fur- ferent signals are that we acknowledge the primacyther negotiating a collective-bargaining agreement. This of the Supreme Court in interpreting the Act, ataction constituted a de facto recognition accorded to the least until Congress speaks, that we acknowledgeTeamsters by Respondent as the collective-bargaining the primacy of the Board as fact finder, and that ifthe Board decides to enter a Gissel order we will be'* Respondent introduced evidence of misrepresentation relating to as- satisfied with a Statement of reasons reasonablysertions made to certain employees who were not card signers but such ,;y * .y-. —i. i. * _ i * *statements, even if made, could have no possible bearing on the Union'sidentifying for US the basis, among Several permissi-majority status or on the cards which establish that status. ble bases, for choosing that remedy.586 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI have already found that 22 employees, or a majority representative of its drivers, dockworkers, and mechan-of the unit employees, had signed Teamsters designation ics. Later, Respondent withdrew this recognition butcards on or before April 1. At the hearing, Respondent without any justification or excuse. (The advent of ILAleveled individual challenges at only two of these cards, Local 1964 was in no small part prompted by Respond-namely, those signed by Walter Hughes and Eugene ent's own illegal action and Lee's widely expressed pref-Bennett.16Bennett gave no testimony whatsoever which erence for the Union which represented employees at thecould impinge upon the validity of the authorization card Hoffman Trucking Company.) Accordingly, I concludewhich he signed on March 18, 1980. In Hughes' testimo- that Respondent herein violated Section 8(aXI) and (5)ny, he admitted signing a card on March 28. He testified of the Act.that Coffero told him on that occasion that everyone wasgoing to join, so he signed the card which Coffero 3. The appropriateness of a Gissel orderhanded to him. Later, when the first strike began, Cof-fero asked Hughes to go on strike, noting that he had In 1969, the Supreme Court declared in Gissel Packingsigned a card and asking him if he were going to stick Co., supra, that the Board may issue a bargaining orderwith the other employees. Hughes reportedly protested in lieu of directing a representation election in casesat that point to Coffero, telling Coffero that he had said where an employer's unfair labor practices are so seriousthat everyone was going to sign when in fact they had that a fair and free election cannot be held. In the periodnot. It was at this point that Hughes told Coffero that he of time which has elapsed since Gissel, this approach towanted no part of the Union. remedying serious unfair labor practices has been repeat-Even if Hughes' testimony is credited, it does not edly applied both by the Board and the courts. See, fordepict a misrepresentation of fact by Coffero which example, N.LR.B. v. Broad Street Hospital and Medicalprompted Hughes to sign an authorization card. Indeed, Center, 452 F.2d 302 (3d Cir. 1971); N.L.R.B. v. EastonCoffero's reported statement to Hughes does not consti- Packing Company, 437 F.2d 811 (3d Cir. 1971); N.L.R.B.tute a representation of any current or past fact but was v. Colonial Knitting Corp., 464 P.2d 949 (3d Cir. 1972);merely an expression of hope for the future of the orga- Toltec Metals, Inc. v. N.L.R.B., 490 F.2d 1122 (3d Cir.nizing drive. ("Everyone is going to sign.") As such, it 1974); Frito-Lay Inc. v. N.L.R.B., 585 F.2d 62 (3d Cir.forms no basis for challenging the validity of the card on 1978); NL.R.B. v. Kenworth Trucks of Philadelphia, Inc.,which Hughes showed an allegiance he was quick 580 F.2d 55 (3d Cir. 1978); NL.R.B. v. Daybreak Lodgeenough to pledge until the Union's strike action brought N Convalescent Home, Inc., 585 F.2d 79 (3dhome to him the fact that the Union might call upon him _.,-\» / *irj chometo im he fct hatthe nio miht cll ponhim Cir. 1978); N.L.R.B. v. Eagle Material Handling, Inc., 558to back up his signature with action. Accordingly, I con- F.2d 10 (3 Cir 197); Eecal Pelude that since April 1. 1980, the Teamsters was the ma-jority representative of Respondent's employees in a unit Midland-Ross Corporation v.N.L.R.B., 617 F.2d 977 (3dappropriate for collective bargaining. Cir. 1980).Recently, this doctrine has come under fire in some2. The Union's demand for recognition quarters. In his dissent in N.L.R.B. v. K & K GourmetSince a Gissel order is essentially a remedy for a viola- Meats, Inc.640F.2d460at470M71(3dCir1981), Cir-tion of Section 8(aX I of the Act, such an order need not cultJudge Gibbons observed:be predicated upon subsidiary findings that a union has It is no secret that at least a significant minoritymade a demand for recognition or that an employer has of the members of this court believe that the Su-rejected that demand. However, since the General Coun-p C i NL ---. G P C. 395sel has alleged that Respondent herein violated Section U.S. 575 (1969), 895 S. Ct. 1S918 23 L.E d£ 2 5478(a)(5) of the Act as well as Section 8(a)(l) and (3), suchU'--5{' ". , "', L.Ed. 2d 547findings are appropriate in this case and are amply sup- (1969), erredin interpreting the National Labor Re-ported by the record. In its letters of both March 28 and lationsActtopermit theNational Labor RelationsApril 2, the Teamsters requested recognition. Senick also Boardtoentera bargaining order as a remedy forrequested recognition over the phone in talking with unfair labor practices committed in the course of anGrill and with Foley and in person while talking with organizing campaign. Nor is it any secret that thoseLee on April 8 at an emergency meeting which took judges who are uncomfortable with the Gissel con-place in Lee's office at the terminal. On this latter occa- struction of the statute have been signalling thesion, Lee negotiated with Senick concerning the return Board vigorously that bargaining orders are unwel-of the striking employees and the reinstatement of Florio come in this circuit. ... At the same time theand Freddie Brown. As the meeting concluded, Lee Board is receiving from a different group of judgesagreed to set up a meeting the following week among on this court quite a different signal. ...These dif-himself, his attorney, and Senick for the purpose of fur- ferent signals are that we acknowledge the primacyther negotiating a collective-bargaining agreement. This of the Supreme Court in interpreting the Act, ataction constituted a de facto recognition accorded to the least until Congress speaks, that we acknowledgeTeamsters by Respondent as the collective-bargaining the primacy of the Board as fact finder, and that ifthe Board decides to enter a Gissel order we will be'* Respondent introduced evidence of misrepresentation relating to as- satisfied with a Statement of reasons reasonablysertions made to certain employees who were not card signers but such ,;y * .y-. —i. i. * _ i * *statements, even if made, could have no possible bearing on the Union'sidentifying for US the basis, among Several permissi-majority status or on the cards which establish that status. ble bases, for choosing that remedy. TWIN COUNTY TRUCKING 587Until this case, the guerilla warfare against Gissel duct on the part of this Respondent began on or aboutorders has been carried out by insisting that the April 1, 1980, so any unilateral changes in wages orBoard's opinion writing is so opaque that we cannot working conditions which were implemented on or afterunderstand it and remanding. ... With the present this date without negotiation with the employee bargain-majority a new weapon is resorted to. The majority ing agent amounts to an unlawful refusal to bargainsimply substitutes its fact finding for that of the within the meaning of Section 8(aX5) of the Act.Board. Perhaps the new tactic reflects a conclusion Prior to the Good Friday meeting which Respondentthat finally the Board has devised a formula for stat- held with some of its work force, several members of theing its reasons satisfactorily.... .platform crew, including Hildebrandt and Harrington,While a court may be empowered to ignore Board were told by company supervisors that their wage ratewould be substantially increased and that the size of theprecedent and Board findings or give an "ungenerous would be su y ease and thahe ze of thereading"" to its own precedents, it may not properly dock crew would be substantially reduced. This samemessage was given to all dockworkers by Grill and Rus-ignore what the Supreme Court has done. Accordingly, mss w n t d ork b l ad R-I set forth the basis upon which the Supreme Court con- sell on Monday evening, April 7. Most of the dockcluded, in Gissel, that a bargaining order was warranted workers went on strike on April 9, and some driftedin that case because a fair and free election could not be back to Respondent's payroll as the strke wore on. Sev-held therein. A comparison of the facts in Gissel with the eral returning strikers testified at the hearing that, uponfacts in this case amply demonstrates that a Gissel order their return or shortly thereafter, they began to be paidshould be ordered herein. Gissel involved a seriat rates of t considerably in excess of what they had been re-unfair labor practices committed in a bargaining unit of ceiving when they walked out. At the emergency meet-47 members during the course of an organizing cam- ing between Lee and Senick which was held on thepaign. Those violations included the discriminatory dis- morning of April 8, agreement was reached to hold an-charge of two employees, an announcement by the com- other meeting the following week for the purpose of ne-pany vice president that union meetings would be placed gotiating a contract covering the unit here in question.under surveillance and that reports to the company That meeting was called off. At no time did Respondentwould be made, concerning the presence of a member of negotiate any changes in the wages or manning require-the owner's family in the vicinity of a union meeting, ments for its dockworkers with the Teamsters nor, withseveral instances of coercive interrogation, a statement the exception of an agreement to set up an aborted nego-by the company vice president to an individual employee tiating session, did it even offer to do so. Both wages andthat "I can give you more than they [the Union] can," manning requirements are mandatory subjects of bargain-and another statement by the same individual that he did ing. Accordingly, I conclude that, when Respondent uni-not want to hear more about "this union stuff." The basis laterally implemented the above-recited changes withoutupon which I have concluded that a free and fair elec- bargaining, it violated Section 8(a)(1) and (5) of the Act.tion could not be run in this case because of the repeated Upon the foregoing findings of fact, and upon theanf flagrant unfair labor practices of this Respondent is entire record herein considered as a whole, I make theset forth above in sections C, 1, 2, 3, and 4 of this Deci- following:sion, and I reiterate the conduct found therein in supportof a recommendation for Gissel order as fully as if I re- CONCLUSIONS OF LAWpeated it in haec verba at this point in the Decision. I Respondent Twin County Trucking Inc. is nowstress also that the illegal discharge of 14 out of 40 mem- pondent Tly TknIncsnobers of a bargaining unit, as found in this case, cannot by and at all times mateal herein has been engaged in comany stretch of the imagination be regarded as isolated merce withn the maning of Section 2(2), (6), and (7) ofconduct having no bearing on the expression of employ-ee sentiment at the ballot box. 2. Both Local 478, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of4. The offering and granting of wage increases to America, and Local 1964, International Longshoreman'sbargaining unit employees Association, AFL-CIO, are, respectively, labor organiza-tions within the meaning of Section 2(5) of the Act.In the amended complaint the General Counsel has al- t w .leged that the Respondent violated Section 8(aXl) and 3. All full-time and regular part-time truck drivers,(5) of the Act by offering and then granting wage in- latform workers, and mechanics employed at the Re-creases to bargaining unit employees without negotiating spondents Neptune and Titon Falls, New Jersey, facili-those increases with their bargaining agent. According to ty, but excluding all office clecal employees, manageralthe Board doctrine enunciated in Trading Port, supra, an employees, professional employees, guards, and supervi-8(aX5) violation can be predicated upon such conduct if sors as defined in the Act, constitute a unit appropriateit occurs at or after the point in time when an erring em- for collective bargaining within the meaning of Sectionployer has embarked upon a clear course of unlawful 9(b) of the Act.conduct or has engaged in sufficient unfair labor prac- 4. Since on or about April 1, 1980, Local 478, Interna-tices to undermine the Union's majority status. Such con- tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen, and Helpers of America, has been the exclusive" The phrase belongs to Chief Judge Seitz, dissenting in NL.R.B.. v collective-bargaining representative of all of the employ-Permanent Label Corporation, 657 F.2d 512 (3d Cir. 1981). ees in the unit found appropriate in Conclusion of Law 3TWIN COUNTY TRUCKING 587Until this case, the guerilla warfare against Gissel duct on the part of this Respondent began on or aboutorders has been carried out by insisting that the April 1, 1980, so any unilateral changes in wages orBoard's opinion writing is so opaque that we cannot working conditions which were implemented on or afterunderstand it and remanding. ...With the present this date without negotiation with the employee bargain-majority a new weapon is resorted to. The majority ing agent amounts to an unlawful refusal to bargainsimply substitutes its fact finding for that of the within the meaning of Section 8(a(5) of the Act.Board. Perhaps the new tactic reflects a conclusion Prior to the Good Friday meeting which Respondentthat finally the Board has devised a formula for stat- held with some of its work force, several members of theing its reasons satisfactorily. ...platform crew, including Hildebrandt and Harrington,While a court may be empowered to ignore Board weretoldbycompany supervisors that theirwage rateprecedent and Board findings or give an "ungenerous wouldbesti incease and that the size of thereading""? to its own precedents, it may not properly dockcrewwouldbesubstantiallyreduced. This samereadng"7 t it ow prcedetsit ay ot roprly message was given to all dockworkers by Grill and Rus-ignore what the Supreme Court has done, Accordingly, sell o May eng Ar 7. Most of the dock-I set forth the basis upon which the Supreme Court con- wsers onMondayevestieo April 9.Mostofthedockrcluded, in Gissel, that a bargaining order was warranted bworkers went on stpke on Apntl 9, and some donftedin that case because a fair and free election could not be backtoRespondent s payroll as the stnke wore on. Sev-held therein. A comparison of the facts in Gissel with the eralreturning strikers testified at the hearing that, uponfacts in this case amply demonstrates that a Gissel order their return orshortly thereafter, they began to be paidshould be ordered herein. Gissel involved a series of atratesconsiderably in excess of what they had been re-unfair labor practices committed in a bargaining unit of ceiving when they walked out. At the emergency meet-47 members during the course of an organizing cam- ing between Lee and Senick which was held on thepaign. Those violations included the discriminatory dis- morning of April 8, agreement was reached to hold an-charge of two employees, an announcement by the com- other meeting the following week for the purpose of ne-pany vice president that union meetings would be placed gotiating a contract covering the unit here in question.under surveillance and that reports to the company That meeting was called off. At no time did Respondentwould be made, concerning the presence of a member of negotiate any changes in the wages or manning require-the owner's family in the vicinity of a union meeting, ments for its dockworkers with the Teamsters nor, withseveral instances of coercive interrogation, a statement the exception of an agreement to set up an aborted nego-by the company vice president to an individual employee tiating session, did it even offer to do so. Both wages andthat "I can give you more than they [the Union] can," manning requirements are mandatory subjects of bargain-and another statement by the same individual that he did ing. Accordingly, I conclude that, when Respondent uni-not want to hear more about "this union stuff." The basis laterally implemented the above-recited changes withoutupon which I have concluded that a free and fair elec- bargaining, it violated Section 8(a)1) and (5) of the Act.tion could not be run in this case because of the repeated Upon the foregoing findings of fact, and upon theanf flagrant unfair labor practices of this Respondent is entire record herein considered as a whole, I make theset forth above in sections C, 1, 2, 3, and 4 of this Deci- following:sion, and I reiterate the conduct found therein in supportof a recommendation for Gissel order as fully as if I re- CONCLUSIONS OF LAWpeated it in haec verba at this point in the Decision. IR n C Truckin, .stress also that the illegal discharge of 14 out of 40 mem- an a apltient Twin County Trucking. Incg is nowbers of a bargaining unit, as found in this case, cannot by mandatai t hmes mateanal herein has been engaged in comfany stretch of the imagination be regarded as isolated mercewlthlnthemAant. ofSectlon2(2), (6). and(7) ofconduct having no bearing on the expression of employ-ee sentiment at the ballot box. 2. Both Local 478, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of4. The offering and granting of wage increases to America, and Local 1964, International Longshoreman'sbargaining unit employees Association, AFL-CIO, are, respectively, labor organiza-, ., ,, i.,/-, ,,-, .,. , ~~~tions within the meaning of Section 2(5) of the Act.In the amended complaint the General Counsel has al- to w t mn o S 2.. o t A .leged that the Respondent violated Section 8(aX1) and 3. All full-timeandregular part-time truck drivers,(5) of the Act by offering and then granting wage in- platform workers, and mechanics employed at the Re-creases to bargaining unit employees without negotiating spondent'sNeptune and Tinton Falls, New Jersey, facili-those increases with their bargaining agent. According to ty, butexcluding all office clerical employees, managerialthe Board doctrine enunciated in Trading Port, supra, an employees, professional employees, guards, and supervi-8(aX5) violation can be predicated upon such conduct if sorsasdefinedin theAct, constitute a unit appropriateit occurs at or after the point in time when an erring em- forcollective bargaining within the meaning of Sectionployer has embarked upon a clear course of unlawful 9(b) of the Act.conduct or has engaged in sufficient unfair labor prac- 4. Sinceon or about April 1, 1980, Local 478, Interna-tices to undermine the Union's majority status. Such con- tionalBrotherhood of Teamsters, Chauffeurs, Warehou-semen, and Helpers of America, has been the exclusive" The phrase belongs to Chief Judge Seitz, dissenting in N.L.R.B. v. collective-bargaining representative of all of the employ-Permanent Label Corporation, 657 F.2d 512 (3d Cir. 1981). ees in the unit found appropriate in Conclusion of Law 3TWIN COUNTY TRUCKING 587Until this case, the guerilla warfare against Gissel duct on the part of this Respondent began on or aboutorders has been carried out by insisting that the April 1, 1980, so any unilateral changes in wages orBoard's opinion writing is so opaque that we cannot working conditions which were implemented on or afterunderstand it and remanding. ...With the present this date without negotiation with the employee bargain-majority a new weapon is resorted to. The majority ing agent amounts to an unlawful refusal to bargainsimply substitutes its fact finding for that of the within the meaning of Section 8(aX5) of the Act.Board. Perhaps the new tactic reflects a conclusion Prior to the Good Friday meeting which Respondentthat finally the Board has devised a formula for stat- held with some of its work force, several members of theing its reasons satisfactorily. ...platform crew, including Hildebrandt and Harrington,While a court may be empowered to ignore Board weretoldbycompany supervisors that theirwage rateprecedent and Board findings or give an "ungenerous wouldbesubstantially increased and that the size of thereading""? to its own precedents, it may not properly dockcrewwouldbesubstantiallyreduced. This samereadng"7 t it ow prcedetsit ay ot roprly message was given to all dockworkers by Grill and Rus-ignore what the Supreme Court has done, Accordingly, sell o May eng Ar 7. Most of the dock-I set forth the basis upon which the Supreme Court con- wsers onMondayevestieo April 9.Mostofthedockrcluded, in Gissel, that a bargaining order was warranted bworkers went on stpke on Apntl 9, and some donftedin that case because a fair and free election could not be backtoRespondent s payroll as the stnke wore on. Sev-held therein. A comparison of the facts in Gissel with the eralreturning strikers testified at the hearing that, uponfacts in this case amply demonstrates that a Gissel order their return orshortly thereafter, they began to be paidshould be ordered herein. Gissel involved a series of atratesconsiderably in excess of what they had been re-unfair labor practices committed in a bargaining unit of ceiving when they walked out. At the emergency meet-47 members during the course of an organizing cam- ing between Lee and Senick which was held on thepaign. Those violations included the discriminatory dis- morning of April 8, agreement was reached to hold an-charge of two employees, an announcement by the com- other meeting the following week for the purpose of ne-pany vice president that union meetings would be placed gotiating a contract covering the unit here in question.under surveillance and that reports to the company That meeting was called off. At no time did Respondentwould be made, concerning the presence of a member of negotiate any changes in the wages or manning require-the owner's family in the vicinity of a union meeting, ments for its dockworkers with the Teamsters nor, withseveral instances of coercive interrogation, a statement the exception of an agreement to set up an aborted nego-by the company vice president to an individual employee tiating session, did it even offer to do so. Both wages andthat "I can give you more than they [the Union] can," manning requirements are mandatory subjects of bargain-and another statement by the same individual that he did ing. Accordingly, I conclude that, when Respondent uni-not want to hear more about "this union stuff." The basis laterally implemented the above-recited changes withoutupon which I have concluded that a free and fair elec- bargaining, it violated Section 8(a)1) and (5) of the Act.tion could not be run in this case because of the repeated Upon the foregoing findings of fact, and upon theanf flagrant unfair labor practices of this Respondent is entire record herein considered as a whole, I make theset forth above in sections C, 1, 2, 3, and 4 of this Deci- following:sion, and I reiterate the conduct found therein in supportof a recommendation for Gissel order as fully as if I re- CONCLUSIONS OF LAWpeated it in haec verba at this point in the Decision. IR n C Truckin, .stress also that the illegal discharge of 14 out of 40 mem- an a apltient Twin County Trucking. Incg is nowbers of a bargaining unit, as found in this case, cannot by mandatai t hmes mateanal herein has been engaged in comfany stretch of the imagination be regarded as isolated mercewlthlnthemAant. ofSectlon2(2), (6). and(7) ofconduct having no bearing on the expression of employ-ee sentiment at the ballot box. 2. Both Local 478, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of4. The offering and granting of wage increases to America, and Local 1964, International Longshoreman'sbargaining unit employees Association, AFL-CIO, are, respectively, labor organiza-, ., ,, i.,/-, ,,-, .,. , ~~~tions within the meaning of Section 2(5) of the Act.In the amended complaint the General Counsel has al- to w t mn o S 2.. o t A .leged that the Respondent violated Section 8(aX1) and 3. All full-timeandregular part-time truck drivers,(5) of the Act by offering and then granting wage in- platform workers, and mechanics employed at the Re-creases to bargaining unit employees without negotiating spondent'sNeptune and Tinton Falls, New Jersey, facili-those increases with their bargaining agent. According to ty, butexcluding all office clerical employees, managerialthe Board doctrine enunciated in Trading Port, supra, an employees, professional employees, guards, and supervi-8(aX5) violation can be predicated upon such conduct if sorsasdefinedin theAct, constitute a unit appropriateit occurs at or after the point in time when an erring em- forcollective bargaining within the meaning of Sectionployer has embarked upon a clear course of unlawful 9(b) of the Act.conduct or has engaged in sufficient unfair labor prac- 4. Sinceon or about April 1, 1980, Local 478, Interna-tices to undermine the Union's majority status. Such con- tionalBrotherhood of Teamsters, Chauffeurs, Warehou-semen, and Helpers of America, has been the exclusive" The phrase belongs to Chief Judge Seitz, dissenting in N.L.R.B. v. collective-bargaining representative of all of the employ-Permanent Label Corporation, 657 F.2d 512 (3d Cir. 1981). ees in the unit found appropriate in Conclusion of Law 3TWIN COUNTY TRUCKING 587Until this case, the guerilla warfare against Gissel duct on the part of this Respondent began on or aboutorders has been carried out by insisting that the April 1, 1980, so any unilateral changes in wages orBoard's opinion writing is so opaque that we cannot working conditions which were implemented on or afterunderstand it and remanding. ...With the present this date without negotiation with the employee bargain-majority a new weapon is resorted to. The majority ing agent amounts to an unlawful refusal to bargainsimply substitutes its fact finding for that of the within the meaning of Section 8(aX5) of the Act.Board. Perhaps the new tactic reflects a conclusion Prior to the Good Friday meeting which Respondentthat finally the Board has devised a formula for stat- held with some of its work force, several members of theing its reasons satisfactorily. ...platform crew, including Hildebrandt and Harrington,While a court may be empowered to ignore Board weretoldbycompany supervisors that theirwage rateprecedent and Board findings or give an "ungenerous wouldbesti increased ad t th size of thereading""? to its own precedents, it may not properly dockcrewwouldbesubstantiallyreduced. This samereadng"7 t it ow prcedetsit ay ot roprly message was given to all dockworkers by Grill and Rus-ignore what the Supreme Court has done, Accordingly, sell o May eng Ar 7. Most of the dock-I set forth the basis upon which the Supreme Court con- wsers onMondt evenstko April 9.Mostofthedockrcluded, in Gissel, that a bargaining order was warranted bworkers went on stpke on Apntl 9, and some donftedin that case because a fair and free election could not be backtoRespondent s payroll as the stnke wore on. Sev-held therein. A comparison of the facts in Gissel with the eralreturning strikers testified at the hearing that, uponfacts in this case amply demonstrates that a Gissel order their return orshortly thereafter, they began to be paidshould be ordered herein. Gissel involved a series of atratesconsiderably in excess of what they had been re-unfair labor practices committed in a bargaining unit of ceiving when they walked out. At the emergency meet-47 members during the course of an organizing cam- ing between Lee and Senick which was held on thepaign. Those violations included the discriminatory dis- morning of April 8, agreement was reached to hold an-charge of two employees, an announcement by the com- other meeting the following week for the purpose of ne-pany vice president that union meetings would be placed gotiating a contract covering the unit here in question.under surveillance and that reports to the company That meeting was called off. At no time did Respondentwould be made, concerning the presence of a member of negotiate any changes in the wages or manning require-the owner's family in the vicinity of a union meeting, ments for its dockworkers with the Teamsters nor, withseveral instances of coercive interrogation, a statement the exception of an agreement to set up an aborted nego-by the company vice president to an individual employee tiating session, did it even offer to do so. Both wages andthat "I can give you more than they [the Union] can," manning requirements are mandatory subjects of bargain-and another statement by the same individual that he did ing. Accordingly, I conclude that, when Respondent uni-not want to hear more about "this union stuff." The basis laterally implemented the above-recited changes withoutupon which I have concluded that a free and fair elec- bargaining, it violated Section 8(a)1) and (5) of the Act.tion could not be run in this case because of the repeated Upon the foregoing findings of fact, and upon theanf flagrant unfair labor practices of this Respondent is entire record herein considered as a whole, I make theset forth above in sections C, 1, 2, 3, and 4 of this Deci- following:sion, and I reiterate the conduct found therein in supportof a recommendation for Gissel order as fully as if I re- CONCLUSIONS OF LAWpeated it in haec verba at this point in the Decision. IR n C Truckin, .stress also that the illegal discharge of 14 out of 40 mem- an a apltient Twin County Trucking. Incg is nowbers of a bargaining unit, as found in this case, cannot by mandatai t hmes mateanal herein has been engaged in comfany stretch of the imagination be regarded as isolated mercewlthlnthemAant. ofSectlon2(2), (6). and(7) ofconduct having no bearing on the expression of employ-ee sentiment at the ballot box. 2. Both Local 478, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of4. The offering and granting of wage increases to America, and Local 1964, International Longshoreman'sbargaining unit employees Association, AFL-CIO, are, respectively, labor organiza-, ., ,, i.,/-, ,,-, .,. , ~~~tions within the meaning of Section 2(5) of the Act.In the amended complaint the General Counsel has al- to w t mn o S 2.. o t A .leged that the Respondent violated Section 8(aX1) and 3. All full-timeandregular part-time truck drivers,(5) of the Act by offering and then granting wage in- platform workers, and mechanics employed at the Re-creases to bargaining unit employees without negotiating spondent'sNeptune and Tinton Falls, New Jersey, facili-those increases with their bargaining agent. According to ty, butexcluding all office clerical employees, managerialthe Board doctrine enunciated in Trading Port, supra, an employees, professional employees, guards, and supervi-8(aX5) violation can be predicated upon such conduct if sorsasdefinedin theAct, constitute a unit appropriateit occurs at or after the point in time when an erring em- forcollective bargaining within the meaning of Sectionployer has embarked upon a clear course of unlawful 9(b) of the Act.conduct or has engaged in sufficient unfair labor prac- 4. Since on or about April 1, 1980, Local 478, Interna-tices to undermine the Union's majority status. Such con- tionalBrotherhood of Teamsters, Chauffeurs, Warehou-semen, and Helpers of America, has been the exclusive" The phrase belongs to Chief Judge Seitz, dissenting in N.L.R.B. v. collective-bargaining representative of all of the employ-Permanent Label Corporation, 657 F.2d 512 (3d Cir. 1981). ees in the unit found appropriate in Conclusion of Law 3 588 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor purposes of collective bargaining, within the meaning them that the only union which the Company would rec-of Section 9(a) of the Act. ognize would be one which met company approval; and5. By refusing to recognize and bargain collectively by telling striking employees that they would never bewith, and by withdrawing recognition from, Local 478, hired again, Respondent herein violated Section 8(a)(l)International Brotherhood of Teamsters, Chauffeurs, of the Act.Warehousemen, and Helpers of America, as the exclusive 9. The strikes which occurred at Respondent's termi-collective-bargaining representative of its employees in nal on April 7 and 9, 1980, respectively, were boththe bargaining unit found appropriate in Conclusion of caused and prolonged by Respondent's unfair labor prac-Law 3 herein; and by unilaterally granting wage in- ticescreases and making changes in the complement of plat- 10 The aforesaid unfair labor practices have a close,form crews without first bargaining in good faith with intimate and adverse effect on the free flow of com-intimate, and adverse effect on the free flow of com-said Union concerning said changes, Respondent hereinviolated Section 8(a)(5) of the Act. merce within the meaning of Section 2(2), (6), and (7) ofviolated Section 8(a)(5) of the Act.6. By discharging Daniel Florio on April 7, 1980; by the Acdischarging the employees who went on strike on April THE REMEDY7, 1980; and by discharging Darren Brown, AnthonyCoffero, Steven Cole, Daniel Florio, Joseph Fontana, Having found that Respondent herein has engaged inFrank Harrington, Thomas Henville, John Hewlitt, certain unfair labor practices, I will recommend that itJoseph Hildebrandt, Stafford Hoffman, James La Pointe, be required to cease and desist therefrom and to takeRay La Pointe, and Bryan O'Connor because they en- certain affirmative actions which are designed to effectu-gaged in a strike or because of their membership in and ate the purposes and policies of the Act. Since the inde-sympathy with Local 478, International Brotherhood of pendent violations of Section 8(a)(l) of the Act foundTeamsters, Chauffeurs, Warehousemen, and Helpers of herein are repeated and pervasive, I will recommend toAmerica, Respondent has violated Section 8(a)(3) of the the Board a so-called broad 8(a)(1) remedy designed toAct. _ ,. *,,,o> ,Asuppress any and all violations of that section of the Act.7. By refusing on April 23, 1980, to reinstate 14 unfair Hickmott Food Inc. 242 NLRB 1357 (1979). As dis-labor practice strikers upon their unconditional request cussed more fully above the recommended Order willto return to work, Respondent herein violated Section d8(a)(l) and (3) of the Act. Such action also constitutes provide for a Gssel remedy and wil provide that Re-objectionable conduct warranting the setting aside of an spondent be required to offer full and immediate rein-election which was conducted on May 8, 1980, in Case statement to all of the discimiatees named in paragraph22-RC-8201. 25 of the first amended complaint and to make them8. By the acts and conduct set forth above in Conclu- whole for any loss of earnings which they may have sus-sions of Law 5, 6, and 7; by threatening to discharge em- tained by reason of the discrimination practiced againstployees, lock the doors, or merge the Company with an- them, in accordance with the Woolworth formula," withother company if the Union came in; by threatening to interest thereon at the adjusted prime rate used by thecastrate employees because of their union activities; by Internal Revenue Service for the computation of tax pay-offering employees promotions, wage increases, and ments. Olympic Medical Corporation, 250 NLRB 146other unnamed benefits in order to defeat the unioniza- (1980); Isis Plumbing & Heating Co., 138 NLRB 716tion of the Company; by coercively interrogating em- (1962). I will also recommend that Respondent be re-ployees concerning their union activities and the union quired to post the usual notice, advising its employees ofactivities of other employees; by telling employees that their rights and of the results in this case.their union activities were acts of futility; by urging em- [Recommended Order omitted from publication.]ployees to select as their bargaining agent a labor organi-zation other than the one they had selected and telling F. W Woolworth Company, 90 NLRB 289(1950).588 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor purposes of collective bargaining, within the meaning them that the only union which the Company would rec-of Section 9(a) of the Act. ognize would be one which met company approval; and5. By refusing to recognize and bargain collectively by telling striking employees that they would never bewith, and by withdrawing recognition from, Local 478, hired again, Respondent herein violated Section 8(a)(l)International Brotherhood of Teamsters, Chauffeurs, of the Act.Warehousemen, and Helpers of America, as the exclusive 9. The strikes which occurred at Respondent's termi-collective-bargaining representative of its employees in nal on April 7 and 9, 1980, respectively, were boththe bargaining unit found appropriate in Conclusion of caused and prolonged by Respondent's unfair labor prac-Law 3 herein; and by unilaterally granting wage in- tices.creases and making changes in the complement of plat- 10. The aforesaid unfair labor practices have a close,form crews without first bargaining in good faith with inmaeadavrsefctothfeelwofo-S uS ^^ rnn^ ^^^^^^^~~~~~~intimate, and adverse effect on the free flow of com-saidUnin cocering aidchanesRespndet heein merce within the meaning of Section 2(2), (6), and (7) ofviolated Section 8(a)(5) of the Act.eAct.6. By discharging Daniel Florio on April 7, 1980; bydischarging the employees who went on strike on April THE REMEDY7, 1980; and by discharging Darren Brown, AnthonyCoffero, Steven Cole, Daniel Florio, Joseph Fontana, Having found that Respondent herein has engaged inFrank Harrington, Thomas Henville, John Hewlitt, certain unfair labor practices, I will recommend that itJoseph Hildebrandt, Stafford Hoffman, James La Pointe, be required to cease and desist therefrom and to takeRay La Pointe, and Bryan O'Connor because they en- certain affirmative actions which are designed to effectu-gaged in a strike or because of their membership in and ate the purposes and policies of the Act. Since the inde-sympathy with Local 478, International Brotherhood of pendent violations of Section 8(a)(l) of the Act foundTeamsters, Chauffeurs, Warehousemen, and Helpers of herein are repeated and pervasive, I will recommend toAmerica, Respondent has violated Section 8(a)(3) of the the Board a so-called broad 8(a)(l) remedy designed toAct. _ , .*.,-,, ,nor> * ,A suppress any and all violations of that section of the Act.7. By refusing on April 23, 1980, to reinstate 14 unfair Hickmolt Foo4 Inc., 242 NLRB 1357 (1979). As dis-labor practice strikers upon their unconditional request c m f a , t r O willto return to work, Respondent herein violated Section cpoiefora Gissel re eandmwede Orde ta ll8(a)(l) and (3) of the Act. Such action also constitutes p foraGsoeeb remedy and will provide that Re-objectionable conduct warranting the setting aside of an stpeent berelulredto.offerfuld andimmediate rein-election which was conducted on May 8, 1980, in Case statement to all of the discimmatees named in paragraph22-RC-8201. 25 of thefirst amended complaint and to make them8. By the acts and conduct set forth above in Conclu- wholeforany lossofearnings which they may have sus-sions of Law 5, 6, and 7; by threatening to discharge em- tained by reason of the discrimination practiced againstployees, lock the doors, or merge the Company with an- them, in accordance with the Woolworth formula," withother company if the Union came in; by threatening to interest thereon at the adjusted prime rate used by thecastrate employees because of their union activities; by Internal Revenue Service for the computation of tax pay-offering employees promotions, wage increases, and ments. Olympic Medical Corporation, 250 NLRB 146other unnamed benefits in order to defeat the unioniza- (1980); Isis Plumbing & Heating Co., 138 NLRB 716tion of the Company; by coercively interrogating em- (1962). I will also recommend that Respondent be re-ployees concerning their union activities and the union quired to post the usual notice, advising its employees ofactivities of other employees; by telling employees that their rights and of the results in this case.their union activities were acts of futility; by urging em- [Recommended Order omitted from publication.]ployees to select as their bargaining agent a labor organi-zation other than the one they had selected and telling F. WWoolwnvh Company, 90 NLRB 289 (1950).588 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor purposes of collective bargaining, within the meaning them that the only union which the Company would rec-of Section 9(a) of the Act. ognize would be one which met company approval; and5. By refusing to recognize and bargain collectively by telling striking employees that they would never bewith, and by withdrawing recognition from, Local 478, hired again, Respondent herein violated Section 8(a)(l)International Brotherhood of Teamsters, Chauffeurs, of the Act.Warehousemen, and Helpers of America, as the exclusive 9. The strikes which occurred at Respondent's termi-collective-bargaining representative of its employees in nal on April 7 and 9, 1980, respectively, were boththe bargaining unit found appropriate in Conclusion of caused and prolonged by Respondent's unfair labor prac-Law 3 herein; and by unilaterally granting wage in- tices.creases and making changes in the complement of plat- 10. The aforesaid unfair labor practices have a close,form crews without first bargaining in good faith with inmaeadavrsefctothfeelwofo-S uS ^^ rnn^ ^^^^^^^~~~~~~intimate, and adverse effect on the free flow of com-saidUnin cocering aidchanesRespndet heein merce within the meaning of Section 2(2), (6), and (7) ofviolated Section 8(a)(5) of the Act.eAct.6. By discharging Daniel Florio on April 7, 1980; bydischarging the employees who went on strike on April THE REMEDY7, 1980; and by discharging Darren Brown, AnthonyCoffero, Steven Cole, Daniel Florio, Joseph Fontana, Having found that Respondent herein has engaged inFrank Harrington, Thomas Henville, John Hewlitt, certain unfair labor practices, I will recommend that itJoseph Hildebrandt, Stafford Hoffman, James La Pointe, be required to cease and desist therefrom and to takeRay La Pointe, and Bryan O'Connor because they en- certain affirmative actions which are designed to effectu-gaged in a strike or because of their membership in and ate the purposes and policies of the Act. Since the inde-sympathy with Local 478, International Brotherhood of pendent violations of Section 8(a)(l) of the Act foundTeamsters, Chauffeurs, Warehousemen, and Helpers of herein are repeated and pervasive, I will recommend toAmerica, Respondent has violated Section 8(a)(3) of the the Board a so-called broad 8(a)(l) remedy designed toAct. _ , .*.,-,, ,nor> * ,A suppress any and all violations of that section of the Act.7. By refusing on April 23, 1980, to reinstate 14 unfair Hickmolt Foo4 Inc., 242 NLRB 1357 (1979). As dis-labor practice strikers upon their unconditional request c m f a , t r O willto return to work, Respondent herein violated Section cpoiefora Gissel re eandmwede Orde ta ll8(a)(l) and (3) of the Act. Such action also constitutes p foraGsoeeb remedy and will provide that Re-objectionable conduct warranting the setting aside of an stpeent berelulredto.offerfuld andimmediate rein-election which was conducted on May 8, 1980, in Case statement to all of the discimmatees named in paragraph22-RC-8201. 25 of thefirst amended complaint and to make them8. By the acts and conduct set forth above in Conclu- wholeforany lossofearnings which they may have sus-sions of Law 5, 6, and 7; by threatening to discharge em- tained by reason of the discrimination practiced againstployees, lock the doors, or merge the Company with an- them, in accordance with the Woolworth formula," withother company if the Union came in; by threatening to interest thereon at the adjusted prime rate used by thecastrate employees because of their union activities; by Internal Revenue Service for the computation of tax pay-offering employees promotions, wage increases, and ments. Olympic Medical Corporation, 250 NLRB 146other unnamed benefits in order to defeat the unioniza- (1980); Isis Plumbing & Heating Co., 138 NLRB 716tion of the Company; by coercively interrogating em- (1962). I will also recommend that Respondent be re-ployees concerning their union activities and the union quired to post the usual notice, advising its employees ofactivities of other employees; by telling employees that their rights and of the results in this case.their union activities were acts of futility; by urging em- [Recommended Order omitted from publication.]ployees to select as their bargaining agent a labor organi-zation other than the one they had selected and telling F. WWoolwnvh Company, 90 NLRB 289 (1950).588 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor purposes of collective bargaining, within the meaning them that the only union which the Company would rec-of Section 9(a) of the Act. ognize would be one which met company approval; and5. By refusing to recognize and bargain collectively by telling striking employees that they would never bewith, and by withdrawing recognition from, Local 478, hired again, Respondent herein violated Section 8(a)(l)International Brotherhood of Teamsters, Chauffeurs, of the Act.Warehousemen, and Helpers of America, as the exclusive 9. The strikes which occurred at Respondent's termi-collective-bargaining representative of its employees in nal on April 7 and 9, 1980, respectively, were boththe bargaining unit found appropriate in Conclusion of caused and prolonged by Respondent's unfair labor prac-Law 3 herein; and by unilaterally granting wage in- tices.creases and making changes in the complement of plat- 10. The aforesaid unfair labor practices have a close,form crews without first bargaining in good faith with inmaeadavrsefctothfeelwofo-S uS ^^ rnn^ ^^^^^^^~~~~~~intimate, and adverse effect on the free flow of com-saidUnin cocering aidchanesRespndet heein merce within the meaning of Section 2(2), (6), and (7) ofviolated Section 8(a)(5) of the Act.eAct.6. By discharging Daniel Florio on April 7, 1980; bydischarging the employees who went on strike on April THE REMEDY7, 1980; and by discharging Darren Brown, AnthonyCoffero, Steven Cole, Daniel Florio, Joseph Fontana, Having found that Respondent herein has engaged inFrank Harrington, Thomas Henville, John Hewlitt, certain unfair labor practices, I will recommend that itJoseph Hildebrandt, Stafford Hoffman, James La Pointe, be required to cease and desist therefrom and to takeRay La Pointe, and Bryan O'Connor because they en- certain affirmative actions which are designed to effectu-gaged in a strike or because of their membership in and ate the purposes and policies of the Act. Since the inde-sympathy with Local 478, International Brotherhood of pendent violations of Section 8(a)(l) of the Act foundTeamsters, Chauffeurs, Warehousemen, and Helpers of herein are repeated and pervasive, I will recommend toAmerica, Respondent has violated Section 8(a)(3) of the the Board a so-called broad 8(a)(l) remedy designed toAct. _ , .*.,-,, ,nor> * ,A suppress any and all violations of that section of the Act.7. By refusing on April 23, 1980, to reinstate 14 unfair Hickmolt Foo4 Inc., 242 NLRB 1357 (1979). As dis-labor practice strikers upon their unconditional request c m f a , t r O willto return to work, Respondent herein violated Section cpoiefora Gissel re eandmwede Orde ta ll8(a)(l) and (3) of the Act. Such action also constitutes p den foraGrsselemedya nd wdll Provide that Re-objectionable conduct warranting the setting aside of an stpeent berelulredto.offerfuld andimmediate rein-election which was conducted on May 8, 1980, in Case statement to all of the discimmatees named in paragraph22-RC-8201. 25 of thefirst amended complaint and to make them8. By the acts and conduct set forth above in Conclu- wholefor any loss of earnings which they may have sus-sions of Law 5, 6, and 7; by threatening to discharge em- tained by reason of the discrimination practiced againstployees, lock the doors, or merge the Company with an- them, in accordance with the Woolworth formula," withother company if the Union came in; by threatening to interest thereon at the adjusted prime rate used by thecastrate employees because of their union activities; by Internal Revenue Service for the computation of tax pay-offering employees promotions, wage increases, and ments. Olympic Medical Corporation, 250 NLRB 146other unnamed benefits in order to defeat the unioniza- (1980); Isis Plumbing & Heating Co., 138 NLRB 716tion of the Company; by coercively interrogating em- (1962). I will also recommend that Respondent be re-ployees concerning their union activities and the union quired to post the usual notice, advising its employees ofactivities of other employees; by telling employees that their rights and of the results in this case.their union activities were acts of futility; by urging em- [Recommended Order omitted from publication.]ployees to select as their bargaining agent a labor organi-zation other than the one they had selected and telling F. WWoolwnvh Company, 90 NLRB 289 (1950).